                                  Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 1 of 156 Page ID
                                                                   #:11733


                                     1 Robert E. Boone III, SBN 132780
                                       reboone@bclplaw.com
                                     2 Douglas A. Thompson, SBN 155619
                                       douglas.thompson@bclplaw.com
                                     3 Linda C. Hsu, SBN 239880
                                       linda.hsu@bclplaw.com
                                     4 Kazim A. Naqvi, SBN 300438
                                       kazim.naqvi@bclplaw.com
                                     5 BRYAN CAVE LEIGHTON PAISNER LLP
                                       120 Broadway, Suite 300
                                     6 Santa Monica, CA 90401-2386
                                       Telephone: (310) 576-2100 // Facsimile: (310) 576-2200
                                     7
                                       Attorneys for Defendants
                                     8 Countrywide Home Loans, Inc. (erroneously sued as “Countrywide Home Loans”);
                                       Countrywide Financial Corporation; Bank of America, N.A., as successor by April
                                     9 27, 2009 de jure merger with Countrywide Bank, FSB (formerly known as
                                       Countrywide Bank, N.A.); Bank of America Corporation; LandSafe, Inc.; and
                                    10 LandSafe Appraisal Services, Inc. (now known as “CoreLogic Valuation Solutions,
                                       Inc.”) (erroneously sued as “Landsafe Appraisal Inc.”)
                                    11
BRYAN CAVE LEIGHTON PAISNER LLP

 SANTA MONICA, CA 90401-2386




                                                        IN THE UNITED STATES DISTRICT COURT
    120 BROADWAY, SUITE 300




                                    12
                                                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                    13
                                       BARBARA WALDRUP, individually,              Case No. 2:13-cv-08833-CAS-AGR
                                    14 and on behalf of other members of the       (Lead Case)
                                       general public similarly situated,
                                    15                                             (Consolidated with Case No. 2:16-cv-
                                                                  Plaintiffs,      4166-CAS-AGR)
                                    16
                                              v.                                   DECLARATION OF KAZIM A.
                                    17                                             NAQVI IN SUPPORT OF
                                       COUNTRYWIDE FINANCIAL                       DEFENDANTS’ MOTION FOR
                                    18 CORPORATION, a Delaware                     LEAVE TO AMEND TO FILE A
                                       corporation, COUNTRYWIDE HOME               SECOND AMENDED ANSWER
                                    19 LOANS, a New York corporation;
                                       COUNTRYWIDE BANK, N.A., a                   [Filed concurrently with Motion for
                                    20 national association, BANK OF               Leave to Amend to File Second
                                       AMERICA CORPORATION, a                      Amended Answer; [Proposed] Order;
                                    21 Delaware corporation, LANDSAFE              Proof of Service]
                                       INC., a Delaware corporation;
                                    22 LANDSAFE APPRAISAL INC., a                  District Court Judge: Christina A.
                                       California corporation,                     Snyder
                                    23
                                                                  Defendants.      Magistrate Judge: Alicia G.
                                    24                                             Rosenberg
                                    25                                               Date: October 21, 2019
                                                                                     Time: 10:00 a.m.
                                    26                                               Place.: Courtroom 8D
                                    27                                               Action Filed: November 27, 2013
                                                                                     Trial Date: January 14, 2020
                                    28
                                          DECLARATION OF KAZIM A. NAQVI IN SUPPORT OF DEFENDANTS’ MOTION FOR LEAVE TO AMEND
                                                                   TO FILE A SECOND AMENDED ANSWER
                                         USA\600716142.1
                                  Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 2 of 156 Page ID
                                                                   #:11734


                                     1
                                         ELIZABETH WILLIAMS, et al.,
                                     2
                                                                  Plaintiffs,
                                     3
                                                           v.
                                     4
                                       COUNTRYWIDE FINANCIAL
                                     5 CORPORATION, et al.,
                                     6                            Defendants.
                                     7
                                     8
                                     9
                                    10
                                    11
BRYAN CAVE LEIGHTON PAISNER LLP

 SANTA MONICA, CA 90401-2386
    120 BROADWAY, SUITE 300




                                    12
                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28
                                          DECLARATION OF KAZIM A. NAQVI IN SUPPORT OF DEFENDANTS’ MOTION FOR LEAVE TO AMEND
                                                                   TO FILE A SECOND AMENDED ANSWER
                                         USA\600716142.1
                                  Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 3 of 156 Page ID
                                                                   #:11735


                                     1 I, Kazim A. Naqvi, declare:
                                     2           1.        I am a lawyer and associate in the law firm Bryan Cave Leighton
                                     3 Paisner LLP, counsel of record for defendants Countrywide Home Loans, Inc.
                                     4 (erroneously sued as “Countrywide Home Loans”) (“CHL”), Countrywide Financial
                                     5 Corporation, Bank of America, N.A., as successor by April 27, 2009 de jure merger
                                     6 with Countrywide Bank, FSB (formerly known as Countrywide Bank, N.A.)
                                     7 (“BANA”), Bank of America Corporation, LandSafe, Inc., and LandSafe Appraisal
                                     8 Services, Inc. (now known as “CoreLogic Valuation Solutions, Inc.”) (erroneously
                                     9 sued as “Landsafe Appraisal Inc.”) (“LSA”) (collectively, “Defendants”). The facts
                                    10 set forth here are true based on my own personal knowledge. I submit this
                                    11 Declaration in support of Defendants’ Motion for Leave to Amend to File a Second
BRYAN CAVE LEIGHTON PAISNER LLP

 SANTA MONICA, CA 90401-2386
    120 BROADWAY, SUITE 300




                                    12 Amended Answer (the “Motion”).
                                    13           2.        On May 29, 2019, Defendants’ counsel sent a cover letter to Plaintiffs’
                                    14 counsel enclosing Notices of Depositions and Deposition Subpoenas to absent class
                                    15 members Karo Karepetyan, Gregory Davidov, Patrick McSkimmings, Tarun Patel,
                                    16 and Juan C. Zaragoza (the “Absent Class Member Deponents”). True and correct
                                    17 copies of the May 29th cover letter and enclosed Subpoenas are attached hereto as
                                    18 Exhibit A.
                                    19           3.        During a meet and confer telephone call on June 6, 2019, Defendants'
                                    20 counsel articulated the reasoning behind the noticed depositions of the Absent Class
                                    21 Member Deponents, including that the testimony sought is relevant to Defendants'
                                    22 unclean hands defense.
                                    23           4.        The Parties participated in a discovery conference with Magistrate
                                    24 Judge Rosenberg on July 14th (the “July 14 Discovery Conference”). A true and
                                    25 correct copy of the certified transcript from the July 14 Discovery Conference is
                                    26 attached hereto as Exhibit B.
                                    27           5.        The Parties also participated in another discovery conference with
                                    28
                                                                                        1
                                          DECLARATION OF KAZIM A. NAQVI IN SUPPORT OF DEFENDANTS’ MOTION FOR LEAVE TO AMEND
                                                                   TO FILE A SECOND AMENDED ANSWER
                                         USA\600716142.1
                                  Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 4 of 156 Page ID
                                                                   #:11736


                                     1 Magistrate Judge Rosenberg on July 18, 2019. During that conference, Defendants
                                     2 advised the Court of the importance and relevance of their unclean hands defense.
                                     3           6.        On August 12, 2019, Defendants’ counsel served a cover letter to
                                     4 Plaintiffs’ counsel, enclosing the Proposed Second Amended Answer and a Joint
                                     5 Stipulation and Proposed Order to File Defendants’ Proposed Second Amended
                                     6 Answer. True and correct copies of Defendants’ August 12, 2019 cover letter and
                                     7 enclosures are attached hereto as Exhibit C.
                                     8           7.        On August 13, 2019, Plaintiffs’ counsel responded to Defendants’
                                     9 counsel’s August 12 letter, wherein he refused to enter into the proposed stipulation.
                                    10 A true and correct copy of Plaintiffs’ counsel’s August 13, 2019 e-mail is attached
                                    11 hereto as Exhibit D.
BRYAN CAVE LEIGHTON PAISNER LLP

 SANTA MONICA, CA 90401-2386
    120 BROADWAY, SUITE 300




                                    12           8.        A true and correct copy of the proposed Second Amended Answer to
                                    13 be filed is attached hereto as Exhibit E.
                                    14           9.        A true and correct copy of a redline, showing the difference between
                                    15 the current First Amended Answer and the proposed Second Amended Answer, is
                                    16 attached hereto as Exhibit F.
                                    17           10.       The LandSafe Appraisal Independence Hotline Log reports were
                                    18 produced to Plaintiffs between November 2015 and July 2016.
                                    19           I declare under penalty of perjury under the laws of the United States of
                                    20 America that the foregoing is true and correct.
                                    21           Executed this 13th day of September 2019, at Santa Monica, California.
                                    22
                                    23                                              /s/ Kazim A. Naqvi
                                    24                                               Kazim A. Naqvi

                                    25
                                    26
                                    27
                                    28
                                                                                       2
                                          DECLARATION OF KAZIM A. NAQVI IN SUPPORT OF DEFENDANTS’ MOTION FOR LEAVE TO AMEND
                                                                   TO FILE A SECOND AMENDED ANSWER
                                         USA\600716142.1
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 5 of 156 Page ID
                                 #:11737


             EXHIBIT A




             EXHIBIT A
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 6 of 156 Page ID
                                 #:11738


                                                                                   BRYAN
                                                                                    CAVE
                                                                                LEIGHTON
                                                                                  PAISNERUti!
                                                                                             [!fNI"P
    May 29,2019                                                                              I:lRYAN CAVF I EIGH10N   PAISNER lLP
                                                                                             120Broadway Suite 300
                                                                                             Santo Manico     CA 90401 2313(,
    Linda C. Hsu                                                                             T: 11 310 576 2100
    Direct: 310/576-2192                                                                     F: +1 310 576 2200
    Fax: 310/260-4192                                                                        www.bdplcw.c()m
    linda.hsu@bryancave.com




    Evan Zucker, Esq.
    Baron & Budd, P.c.
    15910 Ventura Blvd., Suite 1600
    Encino, CA 91436

    Christopher R. Pitoun, Esq.
    Hagens Berman Sobol Shapiro LLP
    301 North Lake Avenue, Suite 203
    Pasadena, CA91101

    VIA E-MAIL

    Re:        Notices of Depositions of Putative Class Members
               Williams, et al. v. Countrywide Fin. Corp., et al., Case No. 16-CV-4166 CAS (AGR)
               Waldrup, et al. v. Countrywide Fin. Corp., et al., Case No. 13-CV-8833 CAS (AGR)

    Dear Counsel:

    Enclosed are Notices of Depositions and Subpoenas to Testify at Depositions in a Civil Action issued to
    the below listed individuals. Please let us know if you will represent these putative class members and
    whether you will accept service of the Subpoenas on their behalves. We have selected dates for the
    depositions consistent with the pending discovery cut-off, but we will work with you to select mutually
    agreeable dates and times in June to the extent possible. Due to the pending discovery cut-off, if we do
    not hear from you within 48 hours of this communication, we will presume you will not accept service of .
    the Subpoenas, in which case we will proceed with serving the Subpoenas on these putative class
    members directly.




     Juan C. Zaragoza


    Sincerely,


                                   ~--



    Attachments

    LCH/js

    12718974
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 7 of 156 Page ID
                                 #:11739


    Evan Zucker                                           BRYAN
    Christopher R. Pitoun                                  CAVE
    May 29, 2019
    Page 2
                                                      LEIGHTON  [?fNI~P
                                                        PAISNER I3l.!d
    cc:        Daniel Alberstone, Esq.
               Roland Tellis, Esq.
               Mark Pifko, Esq.
               Steve W. Berman, Esq.
               Thomas E. Loeser, Esq.




    12718974
          Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 8 of 156 Page ID
                                           #:11740




               1 Robert E. Boone III, SBN 132780
                 reboone@bclplaw.com
               2 Douglas A. Thompson, SBN 155619
                 doug1as.thompson@,bclplaw.com
               3 Linda C. Hsu, SBJ\r239880
                 linda.hsu@'bclplaw.com
               4 Kazim A.l'T~ii, SBN 300438
               5    ~~~Ncgi'V~~~IGHTON
                                    PAISNER                   LLP
                    120 Broadway, Suite 300
               6    Santa Monica, CA 90401-2386
                    Telephone: (310) 576-2100 II Facsimile: (310) 576-2200
               7    Attorneys for Defendants
               8    Countrywide Home Loans, Inc. (erroneously sued as "Countrywide Home Loans");
                    Countrywide Financial Corporation; Bank: of America, N.A., as successor by April
               9    27,2009 de jure merger with Countrywide Bank:, FSB (formerly known as
                    Countrywide Bank:, N.A.); Bank: of America Corporation; LandSafe, Inc.' and
              '10   LandSafe Appraisal Services, Inc. (now known as "CoreLogic Valuation Solutions,
                    Inc.") (erroneously sued as "Landsafe Appraisal Inc.")
0.
..J
..J     '"
        <0
              11                    IN THE UNITED STATES DISTRICT COURT
cro~
Uio,
z"'_          12
~UJO
<f-"                             FOR THE CENTRAL DISTRICT OF CALIFORNIA
0.-0
   =>0>
Zoo«
~~o           13 BARBARA WALDRUP, individually,                    Case No.2: 13-cv-08833-CAS-AGR
:t: < '
C!J:;:<
woU              and on behalf of other members of the
              14 general                                           (Lead Case)
--l<z
UJ~o                     public similarly situated,
~co:2
                                                                  (Consolidated with Case No. 2: 16-cv-
()O«
z"'f-         15                            Plaintiffs,           4166-CAS-AGR)
<-z
>-    «
o:    <J)

              16                  v.
'"                                                                NOTICE OF DEPOSITION OF
                 COUNTRYWIDE FINANCIAL                            KARO KARAPETYAN
              17 CORPORA TION, a Delaware
                 cO!p'oration, COUNTRYWIDE HOME
              18 LOANS, a New York corporation;                   Date: June 17,2019
                 COUNTRYWIDE BANK, N.A., a                        Time: 10:00 a.m.
              19 national association, BANK OF                    Place: 120 Broadway, Suite 300
                 AMERICA CORPORATION, a
              20 Delaware corporation, LANDSAFE                   Santa Monica, CA 90401
                 INC., a Delaware corporation;
              21 LAND SAFE APPRA1SAL INC., a
                 California corporation,
              22                          Defendants.
              23
                 ELIZABETH WILLIAMS, et al.,
              24                          Plaintiffs,
              25                   v.
                    COUNTRYWIDE FINANCIAL
              26    CORPORATION, etal.,
              27                        'Defendants.

              28

                    12718113
                                         NOTICE OF DEPOSITION   OF KARO KARAPETY AN
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 9 of 156 Page ID
                                 #:11741




    15
         Dated: May 29,2019
    16
    17
                                          By:        Linda C. Hsu
    18                                          Linda C. Hsu
    19                                          Attorneys for Defendants
                                                Countrywide Home Loans, Inc.; Countrywide
    20                                          Financial Corporation; Bank of America,
                                                N.A., as successor by April 27, 2009 de jure
    21
                                                merger with Countrywide Bank, FSB
    22                                          (formerly known as Countrywide Bank,
                                                N .A.); Bank of America Corporation;
    23                                          LandSafe, Inc.; and LandSafe Appraisal
    24                                          Services, Inc. (now known as "CoreLogic
                                                Valuation Solutions, Inc.")
    25
    26
    27
    28

         12718113                               2
                              NOTICE OF DEPOSITION   OF KARO KARAPETY AN
 Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 10 of 156 Page ID
                                   #:11742

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action



                                           UNITED STATES DISTRICT COURT
                                                                  for the
                                                     CENTRAL DISTRlCT OF CALIFORNIA
                                                                     )
Barbara Waldrup                                                      )
                               Plaintiff                             )    Civil Action No.2: 13-CV -08833-CAS~AGRx
                                  v.                                            )
                                                                                )
Countrywide       Financial Corporation,          et al.                        )
                              Defendant

                              SUBPOENA            TO TESTIFY           AT A DEPOSITION            IN A CIVIL ACTION
To: Karo Karapetyan

      [You may be represented by class counsel in connection with this matter, who may be contacted as follows: Evan
      Zucker, Baron & Budd, P.C., 15910 Ventura Boulevard, Suite 1600, Encino, CA 91436, (818) 839-2333; and
      Christopher Pitoun, Hagens Berman Sobol Shapiro LLP, 301 N. Lake Avenue, Suite 920, Pasadena, CA 91101,
      (213) 330-7150.]

                                                           (Name of person to whom this subpoena is directed)

     ~ Testimony: YOU ARE COMMANDED                  to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:


 Place: 120 Broadway, Suite 300                                                          Date and Time:
 Santa Monica, CA 90401                                                                  June 17,2019 at 10:00 a.m,


          The deposition will be recorded by this method:                    Stenographically    with instant visual display and videotape

      o Production:        You, or your representatives, must also bring with you to the deposition the following documents,
          electronically    stored information, or objects, and must permit inspection, copying, testing, or sampling of the
          material:


        The following provisions of Fed. R. Civ, P. 45 are attached      Rule 45(c), relating to the place of compliance;
Rule 45( d), relating to your protection as a person subject to a subpoena; and Rule 45( e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: May 29, 2019
                                   CLERK OF COURT
                                                                                            OR
                                                                                                  /s/ Linda C. Hsu
                                             Signature of Clerk or Deputy Clerk                                 Attorney 's signature
                                                                         Linda C. Hsu
The name, address, e-mail address, and telephone number of the attorney representing (name of party) Defendants
Countrywide Home Loans, Inc., et al.                                      , who issues or requests this subpoena, are:
Bryan Cave Leighton Paisner, LLP, 120 Broadway, #300, Santa Monica, CA 90401; linda.hsu@bclplaw.com; (310) 576-2100
                                           Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
                                                                                                                              American LcgalNet, Inc.   ".
                                                                                                                              www.ForUl3WorkFlow.com    ""
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 11 of 156 Page ID
                                  #:11743


AO SSA (Rev. 02114) Subpoena to Testify at a Deposition in a Civil Action (Page 2)


 Civil Action No.

                                                   PROOF OF SERVICE
                   (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if allY)                                                                                 _
on (date)                              _


            o I served the subpoena         by delivering a copy to the named individual as follows:                                                             _


         _______________________                                                            On(date)      _______               ;or

            o I returned     the subpoena unexecuted because:                                                                                                    _



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $_--------

My fees are $                                 for travel and $                                  for services, for a total of $ ,:.0.:,:.0.:.:0               _


            I declare under penalty of perjury that this information                 is true.



Date:
                                                                                                     Server's signature



                                                                                                   Printed flame and title




                                                                                                      Server's address


Additional information regarding attempted service, etc.:




                                                                                                                               American LegalNet, Inc.   h
                                                                                                                               www.Porm ..WorkFlow.com   .,.,.
 Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 12 of 156 Page ID
                                   #:11744


AO 88A (Rev. 02114) Subpoena to Testify at a Deposition in a Civil Action (Page 3)


                                Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                 or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    (ii) disclosing an unretained expert's opinion or information that does
person to attend a trial, hearing, or deposition only as follows.'               not describe specific occurrences in dispute and results from the expert's
   (A) within 100 miles of where the person resides, is employed, or             study that was not requested by a party.
regularly transacts business in person; or                                           (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly      described ill Rule 4S(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                      modifying a subpoena, order appearance or production under specified
      (i) is a party or a party's officer; or                                    conditions if the serving party:
      (ii) is commanded to attend a trial aud would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                          otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or            (e) Duties in.Responding     to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                           (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                   procedures apply to producing documents or electronically stored
                                                                                 information:
(d) Protecting   a Person Subject to a Subpoena;     Enforcement.                   (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in the ordinary course of business or
  (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney            must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps           (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the             If a subpoena does not specify a form for producing electronically stored
SUbpoena. The court for the district where compliance is required must           information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction-which       may include     which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney's fees-s-on a party or attorney who           (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                 person responding need not produce the same electronically stored
                                                                                 information in more than one form.
  (2) Command to Produce Materials or Perm it Inspection.                            (D) Inaccessible Electronically Stored Information. The person
    (A) Appearance Not Required. A person commanded to produce                   responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to          from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of     of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,       order, the person responding must show that the information is not
hearing, or trial.                                                               reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible           made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated     requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or          26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises-or    to
producing electronically stored information in the form or forms requested.      (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for           (A) In/ormation Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,     under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                       material must:
      (i) At any time, on notice to the commanded person, the serving party           (i) expressly make the claim; and
may move the court for the district where compliance is required for an                (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                        tangible things in a manner that, without revealing information itself
      (ii) These acts may be required only as directed in the order, and the     privileged or protected, will enable the parties to assess the.claim.
order must protect a person who is neither a party nor a party's officer from       (B) In/ormation Produced. If information produced ill response to a
significant expense resulting from compliance.                                   subpoena is subject to a claim of privilege or of protection              as
                                                                                 trial-preparation material, the person making the claim may notify any party
 (3) Quashing    or Modifying    a Subpoena.                                     that received the information of the claim and the basis for it. After being
                                                                                 notified, a party must promptly return, sequester, or destroy the specified
  (A)W'hen Required. On timely motion, the court for the district where          information and any copies it has; must not use or disclose the information
compliance is required mus t quash or modify a subpoena that:                    until the claim is resolved; must take reasonable steps to retrieve the
                                                                                 information if the party disclosed it before being notified; and may promptly
      (i) fails to allow a reasonable time to comply;                            present the information under seal to the court for the district where
      (ii) requires a person to comply beyond the geographical limits            compliance is required for a determination of the claim. The person who
specified in Rule 4S(c);                                                         produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, ifno     resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                     (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a            The court for the district where compliance is required-and   also, after a
subpoena, the court for the district where compliance is required may, on        motion is transferred, the issuing court-may   hold in contempt a person
motion, quash or modify the subpoena if it requires:                             who, having been served, fails without adequate excuse to obey the
                                                                                 subpoena or an order related to it.




                                                                                                                                                               A
                                                                                                                                         American LegalNet, Inc.
                                                                                                                                         www.FormsWorkFlowcom""
          Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 13 of 156 Page ID
                                            #:11745




                1 Robert E. Boone III, SBN 132780
                  reboone@bc1plaw.com
                2 Douglas A. Thompson, SBN 155619
                  doug1as.thompsonra1bc1plaw.com
                3 Linda C. Hsu, SB~239880
                  linda.hsura1bc1plaw.com
                4 KazimA.""N~{i, SBN 300438
                5   ~~~AN~l'V~~~IGHTON
                    120 Broadway, Suite 300
                                            PAISNER              LLP
                6   Santa Monica, CA 90401-2386
                    Telephone: (310) 576-2100 II Facsimile: (310) 576-2200
                7   Attorneys for Defendants
                8   Countrywide Home Loans, Inc. (erroneously sued as "Countrywide Home Loans");
                    Countrywide Financial Corporation; Bank of America, N.A., as successor by April
                9   27,2009 de jure merger with Countrywide Bank, FSB (formerly known as
                    Countrywide Bank, N.A.); Bank of America Corporation; LandSafe, Inc: and
               10   LandSafe Appraisal Services.Tnc. (now known as "CoreLogic Valuation Solutions,
                    Inc.") (erroneously sued as "Landsafe Appraisal Inc.")
0-
-'
-'
          cc
          <0
               11                    IN THE UNITED STATES DISTRICT COURT
0::0'"
lJJo~
z"'_
~wo            12                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
« ...."
0--0
  "0">
ZOO<
~~u            13    BARBARA WALDRUP, individually,                 Case No.2: 13-cv-08833-CAS-AGR
:J: « .
<os:<
ijjClCl
..J<i          14    and on behalf of other members of the          (Lead Case)
UJ~o                 general public similarly situated,
~m~
               15                                                   (Consolidated with Case No. 2: 16-cv-
00<
z_z
     N ....                                     Plaintiffs,        .4166-CAS-AGR)
~         <
cc
co        '"   16                     v.
                     COUNTRYWIDE FINANCIAL                         NOTICE OF DEPOSITION OF
               17    CORPORATION, a Delaware                       GREGORY DAVIDOV
                     corporation, COUNTRYWIDE HOME
               18    LOANS, a New York corporation;                Date: June 17,2019
                     COUNTRYWIDE BANK, N.A., a                     Time: 2:00 p.m.
               19    national association, BANK OF                 Place: 120 Broadway, Suite 300
                     AMERICA CORPORATION, a
               20    Delaware corporation, LAND SAFE               Santa Monica, CA 90401
                     INC., a Delaware corporation;
               21    LANDSAFE APPRA1SAL INC., a
                    .California corporation,
               22                              Defendants.
               23
                    ELIZABETH WILLIAMS, et al.,
               24                        Plaintiffs,
               25              v.
                    COUNTRYWIDE FINANCIAL
               26   CORPORATION, et al.,
               27                        Defendants.

               28

                    12718261
                                          NOTICE OF DEPOSITION   OF GREGORY   DA VIDOV
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 14 of 156 Page ID
                                  #:11746




     15
          Dated: May 29,2019
     16
     17
                                         By:     /s/ Linda C. Hsu
    18                                                C. Hsu
                                               .LJi.L.J.u.u



     19                                        Attorneys for Defendants
                                               Countrywide Home Loans, Inc.; Countrywide
    20                                         Financial Corporation; Bank of America,
                                               N.A., as successor by April 27, 2009 de jure
    21
                                               merger with Countrywide Bank, FSB
    22                                         (formerly known as Countrywide Bank,
                                               N .A.); Bank of America Corporation;
    23                                         LandSafe, Inc.; and LandSafe Appraisal
    24                                         Services, Inc. (now known as "CoreLogic
                                               Valuation Solutions, Inc.")
    25
    26
    27
    28

          12718261                              2
                               NOTICE OF DEPOSITION OF GREGORYDAVIDOV
 Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 15 of 156 Page ID
                                   #:11747

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action



                                           UNITED STATES DISTRICT COURT
                                                                 for the
                                                    CENTRAL DISTRiCT OF CALIFORNIA
                                                                    )
Barbara Waldrup                                                     )
                               Plaintiff                            )    Civil Action No. 2: 13-CV-08833-CAS-AGRx
                                  v.                                          )
                                                                              )
Countrywide       Financial Corporation, et aL                                )
                              Defendant

                              SUBPOENA           TO TESTIFY          AT A DEPOSITION           IN A CIVIL ACTION
To: Gregory Davidov

      [You may be represented by class counsel in connection with this matter, who may be contacted as follows: Evan
      Zucker, Baron & Budd, P.C., 15910 Ventura Boulevard, Suite 1600, Encino, CA 91436, (818) 839-2333; and
      Christopher Pitoun, Hagens Berman Sobol Shapiro LLP, 301 N. Lake Avenue, Suite 920, Pasadena, CA 91101,
             330-7
                                                       (Name of person to whom this subpoena is directed)

     [8J Testimony; YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attaclnnent:


 Place: 120 Broadway, Suite 300                                                        Date and Time:
 Santa Monica, CA 90401                                                                June 17,2019 at 2:00 p.m.


          The deposition will be recorded by this method:                   Stenographically   with instant visual display and videotape

      D Production;        You, or your representatives, must also bring with you to the deposition the following documents,
          electronically    stored information, or objects, and must permit inspection, copying, testing, or sampling of the
          material:


        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45( d), relating to your protection as a person subject to a subpoena; and Rule 45( e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.               .

Date: May 29,2019
                                   CLERK OF COURT
                                                                                         OR
                                                                                               /s/ Linda C. Hsu
                                           Signature of Clerk or Deputy Clerk                                 Attorney's signature
                                                                         Linda C. Hsu
The name, address, e-mail address, and telephone number of the attorney representing (name of party) Defendants
Countrywide Home Loans, Inc., et a1.                                      , who issues or requests this subpoena, are:
Bryan Cave Leighton Paisner, LLP, 120 Broadway, #300, Santa Monica, CA 90401; linda.hsu@bc1plaw.com; (310) 576-2100
                                        Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served 011 the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).

                                                                                                                           American LegalNet, Inc.   '"
                                                                                                                           www.Ponusworkplow.com     .,.
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 16 of 156 Page ID
                                  #:11748


AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)


Civil Action No.

                                                   PROOF OF SERVICE
                   (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name          of individual and title,   if allY)                                                              _
on (date)                              _


            o I served the subpoena by delivering a copy to the named individual as follows: ----------
         _______________________                                                              on (date) _______           ;or

            o I returned the subpoena unexecuted because:                                                                                                _



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $_-------

My fees are $                                 for travel and $ -------                        for services, for a total of$ -------
                                                                                                                            0.00
                  --------


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                   Server's address


Additional information regarding attempted service, etc.:




                                                                                                                          American LegalNet, Inc., ",.
                                                                                                                          WwwForulsWorkFlow.com     y...
 Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 17 of 156 Page ID
                                   #:11749

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)


                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(e) Place of Compliance.                                                                  (i) disclosing a trade secret or other confidential research, development,
                                                                                  or commercial information; or
 (1) For a Trial, Hearing, or Deposition. A subpoena may command a                      (ii) disclosing an unretained expert's opinion or information that does
person to attend a trial, hearing. or deposition only as follows:                 not describe specific occurrences in dispute and results from the expert's
   (A) within 100 miles of where the person resides, is employed, or              study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly       described in Rule 45( d)(3 )(B), the court may, instead of quashing or
transacts business in person, if the person                                       modifying a subpoena, order appearance or production under specified
     (i) is a party or a party's officer; or                                      conditions if the serving party:
     (ii) is commanded to attend a trial and would not incur substantial                 (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
  (2) For Other Discovery. A subpoena may command:
    (A) production of documents, electronically stored information, or             (e) Duties in Responding    to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                            (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                    procedures apply to producing documents or electronically stored
                                                                                  information:
(d) Protecting   a Person Subject to a Subpoena;     Enforcement.                    (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
  (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney            must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps            (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the              If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must            information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction-c-which may include          which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney's fees=-on a party or attorney who             (C) Electronically Stored Information Produced ill Only One Form. The
fails to comply.                                                                  person responding need not produce the same electronically stored
                                                                                  information in more than one form.
  (2) Command to Produce Materials or Permit Inspection.                              (D) Inaccessible Electronically Stored Information. The person
    (A) Appearance Not Required. A person commanded to produce                    responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to           from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of      of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,        order, the person responding must show that the information is not
hearing, or trial.                                                                reasonably accessible because of undue burden or cost. Ifthat showing is
   (B) Objections. A person commanded to produce documents or tangible            made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated      requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or           26(b )(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises-c-or to
producing electronically stored information in the form or forms requested.       (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,      nuder a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                        material must:
      (i) At any time, on notice to the commanded person, the serving party            (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
      (ii) These acts may be required only as directed in the order, and the      privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party's officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                    subpoena is subject to a claim of privilege          or of protection     as
                                                                                  trial-preparation material, the person making the claim may notify any party
 (3) Quashing or ModifYing     a Subpoena.                                        that received the information of the claim and the basis for it. After being
                                                                                  notified, a party must promptIy return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where           information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                      until the claim is resolved; must take reasonable steps to retrieve tile
                                                                                  information if tile party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                          produced the information must preserve the information until tile claim is
     (iii) requires disclosure of privileged or other protected matter, if no     resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a             The court for the district where compliance is required-sand also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court=-rnay hold in contempt a person
motion, quash or modify the subpoena if it requires:                              who, having been served, fails without adequate excuse to obey the
                                                                                  subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).




                                                                                                                                          American LegalNet, Inc.   A
                                                                                                                                          www.Form.sWorkFlow.com    ~
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 18 of 156 Page ID
                                  #:11750




     1 Robert E. Boone III, SBN 132780
       reboone@bclplaw.com
     2 Douglas A. Thompson, SBN 155619
       douglas.thompson@bclRlaw.com
     3 Linda C. Hsu, SBN"'239880
       linda.hsu@bclplaw.com
     4 KazimA.l\r~~i,   SBN 300438
     5    ~1fYANcgi~~~~K;HToN
          120 Broadway, Suite 300
                                  PAISNER.LLP
     6    Santa Monica, CA 90401-2386
          Telephone: (310) 576-2100 II Facsimile: (310) 576-2200
     7    Attorneys for Defendants
     8    Countrywide Home Loans, Inc. (erroneously sued as "Countrywide Home Loans");
          Countrywide Financial.Corporation; Bank of America, N.A., as successor by April
     9    27, 2009 de jure merger with Countrywide Bank, FSB (formerly known as
          Countrywide Bank, N.A.); Bank of America Corporation' LandSafe, Inc.; and
     10   LandSafe Appraisal Services, Inc. (now known as "CoreLogic Valuation Solutions,
          Inc.") (erroneously sued as "Landsafe Appraisal Inc.")
    11                   IN THE UNITED STATES DISTRICT COURT
    12                 FOR THE CENTRAL DISTRICT OF CALIFORNIA

    13 BARBARA WALDRUP, individually,                   Case No.2: l3-cv-08833-CAS-AGR
       and on behalf of other members of the            (Lead Case)
    14 general public similarly situated,
    15                            Plaintiffs,           (Consolidated with Case No. 2: 16-cv-
                                                        4 166-CAS-AGR)
    16                   v.
                                                        NOTICE OF DEPOSITION OF
       COUNTRYWIDE FINANCIAL                            PATRICK McSKIMMINGS
    17 CORPORATION, a Delaware
       corporation, COUNTRYWIDE HOME
    18 LOANS, a New York corporation;                   Date: June 19,2019
       COUNTRYWIDE BANK, N.A., a                        Time: 10:00 a.m.
    19 national association, BANK OF                    Place: 90 S. Cascade Ave., Suite
       AMERICA CORPORATION, a
    20 Delaware corporation, LANDSAFE                   l300, Colorado Springs, CO 80903
       INC., a Delaware corporation;
    21 LANDSAFE APPRA1SAL INC., a
       California corporation,
    22                          Defendants.
    23  ELIZABETH WILLIAMS, et al.,
    24                      Plaintiffs,
    25             v.
         COUNTRYWIDE FINANCIAL
    26 CORPORATION, et al.,
    271~                    Defendants.             ~
    28

          12718331
                              NOTICE OF DEPOSITION OF PATRICK Me SKIMMINGS
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 19 of 156 Page ID
                                  #:11751




     1              TO PLAINTIFFS AND TO THEIR ATTORNEYS OF RECORD:
     2              PLEASE TAKE NOTICE that on June 19,2019 at 10:00 a.m., at 90 S.
     3 Cascade Ave., Suite 1300, Colorado Springs, CO 80903, Defendants will take the
     4   deposition of Marsha Levine, pursuant to the Subpoena to Testify at a Deposition in
     5 a Civil Action attached hereto as Exhibit A.
     6              The deposition will be taken pursuant to the Federal Rules of Civil Procedure,
     7   conducted upon oral examination before a notary public, a certified shorthand
     8 reporter, or other officer duly authorized to administer oaths, and will continue from
     9 day to day, weekends and holidays exempted, until complete.
    10              PLEASE TAKE FURTHER NOTICE that Defendants intend to cause the
    11 proceedings to be recorded stenographically, using technology that permits the
    12 instant visual display of the testimony received (e.g. "LiveNote"), and intend to
    13 cause the proceedings to be recorded by videotape. Defendants reserve the right to
    14 use the videotaped deposition as evidence, including at trial.
    15
         Dated: May 29,2019                          BRYAN CAVE LEIGHTON PAISNER LLP
    16
    17
                                               By:       lsi Linda C. Hsu
    18                                               LindaC. Hsu
    19                                               Attorneys for Defendants
                                                     Countrywide Home Loans, Inc.; Countrywide
    20                                               Financial Corporation; Bank of America,
                                                     N.A., as successor by April 27, 2009 de jure
    21
                                                     merger with Countrywide Bank, FSB
    22                                               (formerly known as Countrywide Bank,
                                                     N.A.); Bank of America Corporation;
    23                                               LandSafe, Inc.; and LandSafe Appraisal
    24                                               Services, Inc. (now known as "CoreLogic
                                                     Valuation Solutions, Inc.")
    25
    26
    27
    28

         12718331                                    2
                                  NOTICE OF DEPOSITION    OF PATRICK Me SKIMMINGS
 Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 20 of 156 Page ID
                                   #:11752

AO 88A (Rev. 02114) Subpoena to Testify at a Deposition in a Civil Action



                                           UNITED STATES DISTRICT COURT
                                                                  for the
                                                     CENTRAL DISTRICT OF CALIFORNIA
                                                                     )
Barbara Waldrup                                                      )
                               Plaintiff                             )    Civil Action No.2: 13-CV -08833-CAS-AGRx
                                   ~                                            )
                                                                                )
Countrywide       Financial Corporation,          et al.                        )
                              Defendant

                              SUBPOENA            TO TESTIFY           AT A DEPOSITION            IN A CIVIL ACTION
To: Patrick McSkirnmings

      [You may be represented by class counsel in connection with this matter, who may be contacted as follows: Evan
      Zucker, Baron & Budd, P.C., 15910 Ventura Boulevard, Suite 1600, Encino, CA 91436, (818) 839-2333; and
      Christopher Pitoun, Hagens Berman Sobol Shapiro LLP, 301 N. Lake Avenue, Suite 920, Pasadena, CA 91101,

                                                           (Name of person to whom this subpoena is directed)

     [81 Testimony: YOU ARE COMMANDED to appear at the time; date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:


 Place: 90 S. Cascade Avenue, Suite 1300                                                 Date and Time:
 Colorado Springs, CO 80903                                                              June 19,2019 at 10:00 a.m.


          The deposition will be recorded by this method:                    Stenographically     with instant visual display and videotape

      D Production:        You, or your representatives, must also bring with you to the deposition the following documents,
          electronically    stored information, or objects, and must permit inspection, copying, testing, or sampling of the
          material:

        The following provisions of Fed. R. Civ. P. 45 are attached      Rule 45( c), relating to the place of compliance;
Rule 45( d), relating to your protection as a person subject to a subpoena; and Rule 45( e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: May 29, 2019
                                   CLERK OF COURT
                                                                                            OR
                                                                                                  /s/ Linda C. Hsu
                                             Signature of Clerk or Deputy Clerk                                  Attorney's signature
                                                                         Linda C. Hsu
The name, address, e-mail address, and telephone number of the attorney representing (name of party) ;;;;.D-'Ce::;.::fe'-n_dan_ts
                                                                                                                              _
Countrywide Home Loans, Inc., et a1.                                      , who issues or requests this subpoena, are:
Bryan Cave Leighton Paisner, LLP, 120 Broadway, #300, Santa Monica, CA 90401; linda.hsu@bc1plaw.com;   (310) 576-2100
                                           Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).


                                                                                                                              American LegalNet~ Inc.   h
                                                                                                                              www.Pottnsworkf-low.com   ..,.
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 21 of 156 Page ID
                                  #:11753


AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)


Civil Action No.

                                                   PROOF OF SERVICE
                   (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
                                                                                     --------------------
on (date)                           _

            o I served the subpoena         by delivering a copy to the named individual as follows:
                                                                                                                ----------

         _______________________________                                             on (date) ________                ;or

            01returned       the subpoena unexecuted because:                                                                                    _



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, Ihave also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $_--------

My fees are $                                  for travel and $ -'-'                  for services, for a total of $   c:..0:..::.O:..::O    _




            I declare under penalty of petjury that this information is true.



Date:
                                                                                           Server's signature



                                                                                         Printed name-and title




                                                                                           Server's address


Additional information regarding attempted service, etc.:




                                                                                                                   American LegalNet, Inc.   A
                                                                                                                   www Fprms Workflow ,cum   ¥*
 Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 22 of 156 Page ID
                                   #:11754


AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)


                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                  or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert's opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                 not describe specific occurrences in dispute and results from the expert's
   (A) within 100 miles of where the person resides, is employed, or              study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly       described in Rule 45( d)(3 )(B), the conrt may, instead of quashing or
transacts business in person, if the person                                       modifying a subpoena, order appearance or production under specified
      (i) is a party or a party's officer; or                                     conditions if the serving party:
      (ii) is commanded to attend a trial and would not incnr substantial               (I) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or             (e) Duties in Responding     to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information, These
   (B) inspection of premises at the premises to be inspected.                    procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting   a Person Subject to a Subpoena;     Enforcement.                     (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
  (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney             must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the              If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must            information, the person responding must produce it in a form or forms in
enforce this duty and impose all appropriate sanction-which     may include       which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney's fees-on   a party or attorney who             (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                  person responding need not produce the same electronically stored
                                                                                  information in more than one form.
  (2) Command to Produce Materials or Permit Inspection,                               (D) Inaccessible Electronically Stored Information. The person
    (A) Appearance Not Required. A person commanded to produce                    responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to           from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of      of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,        order, the person responding must show that the information is not
hearing, or trial.                                                                reasonably accessible because of undue bnrden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible            made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated      requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or           26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises-or    to
producing electronically stored information in the form or forms requested.       (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,      under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                        material must:
      (i) At any time, on notice to the commanded person, the serving party            (i) expressly make the claim; and
may move the conrt for the district where compliance is required for an                 (ii) describe the nature of the withheld documents. communications, or
order compelling production or inspectiou.                                         tangible things in a manner that, without revealing information itself
      (ti) These acts may be required only as directed in the order, and the      privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party's officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                    subpoena is subject to a claim of privilege          Of of protection     as
                                                                                  trial-preparation material, the person making the claim may uotify any party
 (3) Quashing or ModifYing a Subpoena.                                            that received the information of the claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the conrt for the district where           information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                      until tile claim is resolved, must take reasonable steps to retrieve tile
                                                                                  information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                          produced the information must preserve the information until the claim is
     (iii) requires disclosnre of privileged or other protected matter, if no     resolved.
exception or waiver applies; or
     (iv) subjects a person to undue bnrden.                                      (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a             The court for the district where compliance is required-and   also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing conrt-may   hold in contempt a person
motion, quash or modify the subpoena if it requires:                              who, having been served, fails without adequate excuse to obey the
                                                                                  subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).




                                                                                                                                          American LegalNet, Inc.    A
                                                                                                                                          www   Pormsworkjtlow.com   ~
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 23 of 156 Page ID
                                  #:11755




      1 Robert E. Boone III, SBN l32780
        reboone@bclp1aw.com
      2 Douglas A. Thompson, SBN 155619
        douglas.thompson@bch~law.com
      3 Linda C. Hsu, SBtf239880
        linda.hsu@bclplaw.com
      4 Kazim A.'-N~('i, SBN 300438
      5   ~R~AN~iV~~~Ib~~oN
          120 Broadway, Suite 300
                                  PAISNER            LLP
      6   Santa Monica, CA 90401-2386
          Telephone: (310) 576-2100 II Facsimile: (310) 576-2200
      7   Attorneys for Defendants
      8   Countrywide Home Loans, Inc. (erroneously sued as "Countrywide Home Loans");
          Countrywide Financial Corporation; Bank of America, N.A., as successor by April
      9   27,2009 de jure merger with Countrywide Bank, FSB (formerly known as
          Countrywide Bank, N.A.); Bank of America Corporation; LandSafe, Inc.; and
     10   LandSafe Appraisal Services, Inc. (now known as "CoreLogic Valuation Solutions,
          Inc.") (erroneously sued as "Landsafe Appraisal Inc.")·
     11                   IN THE UNITED STATES DISTRICT COURT
     12                FOR THE CENTRAL DISTRICT OF CALIFORNIA

     l3   BARBARA WALDRUP, individually,                 Case No.2: 13-cv-08833-CAS-AGR
          and on behalf of other members of the          (Lead Case)
     14   general public similarly situated,
     15                              Plaintiffs,         (Consolidated with Case No. 2:l6-cv-
                                                         4166-CAS-AGR)
     16                    v.
          COUNTRYWIDE FINANCIAL                          NOTICE OF DEPOSITION OF
     17   CORPORA TION, a Delaware                       TARUNPATEL
          co~oration, COUNTRYWIDE HOME                   Date:    June 19,2019
     18   LOANS, a New York corporation;                 Time:    10:00 a.m.
          COUNTRYWIDE BANK, N.A., a                      Place:   515 Congress Ave., Suite 1700
     19   national association, BANK OF                           Austin, TX 78701
          AMERICA CORPORATION, a
    20    Delaware corporation, LAND SAFE
          INC., a Delaware corporation;
    21    LAND SAFE APPRA1SAL INC., a
          California corporation,
    22                               Defendants.
    23    ELIZABETH WILLIAMS, et al.,
    24                      Plaintiffs,
    25                   v.
          COUNTRYWIDE FINANCIAL
    26    CORPORATION, et a!.,
                               Defendants.
    27 Ir---------------------------~
    28

          12709866
                                  NOTICE OF DEPOSITION   OF TARUN PATEL
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 24 of 156 Page ID
                                  #:11756




      1              TO PLAINTIFFS AND TO THEIR ATTORNEYS OF RECORD:
      2              PLEASE TAKE NOTICE that on June 19,2019 at 10:00 a.m., at 515
      3 Congress Ave., Suite 1700, Austin, TX 78701, Defendants will take the deposition
      4 of Tarun Patel, pursuant to the Subpoena to Testify at a Deposition in a Civil Action
      5 attached hereto as Exhibit A.
      6              The deposition will be taken pursuant to the Federal Rules of Civil Procedure,
      7 conducted upon oral examination before a notary public, a certified shorthand
      8 reporter, or other officer duly authorized to administer oaths, and will continue from
      9 day to day, weekends and holidays exempted, until complete.
     10              PLEASE TAKE FURTHER NOTICE that Defendants intend to cause the
    11 proceedings to be recorded stenographically, using technology that permits the
     12 instant visual display of the testimony received (e.g. "LiveNote"), and intend to
     13 cause the proceedings to be recorded by videotape. Defendants reserve the right to
     14 use the videotaped deposition as evidence, including at trial.
     15
                                                     BRYAN CAVE LEIGHTON PAISNER LLP
     16 Dated: May 29, 2019
    17
                                                By: /s/ Linda C. Hsu
    18                                               Linda C. Hsu
     19                                            . Attorneys for Defendants
                                                     Countrywide Home Loans, Inc.; Countrywide
    20                                               Financial Corporation; Bank of America,
    21                                               N.A., as successor by April 27, 2009 de jure
                                                     merger with Countrywide Bank, FSB
    22                                               (formerly known as Countrywide Bank,
                                                     N .A.); Bank of America Corporation;
    23                                               LandSafe, Inc.; and LandSafe Appraisal
    24                                               Services, Inc. (now known as "CoreLogic
                                                     Valuation Solutions, Inc.")
    25
    26
    27
    28
          12709866                                    2
                                       NOTICE OF DEPOSITION   OF TARUN PATEL
 Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 25 of 156 Page ID
                                   #:11757

AO 88A (Rev. 02114) Subpoena to Testify at a Deposition in a Civil Action



                                           UNITED STATES DISTRICT COURT
                                                                  for the
                                                     CENTRAL DISTRICT OF CALIFORNIA
                                                                     )
                                                                     )
                               Plaintiff                             )    Civil Action No. 2: 13-CV-08833-CAS-AGRx
                                  v.                                 )
                                                                     )
Countrywide       Financial Corporation,          et al.                        )
                              Defendant

                              SUBPOENA            TO TESTIFY           AT A DEPOSITION            IN A CIVIL ACTION

To: Tarun Patel

      [You may be represented by class counsel in connection with this matter, who may be contacted as follows: Evan
      Zucker, Baron & Budd, P.C., 15910 Ventura Boulevard, Suite 1600, Encino, CA 91436, (818) 839-2333; and
      Christopher Pitoun, Hagens Berman Sobol Shapiro LLP, 301 N. Lake Avenue, Suite 920, Pasadena, CA 91101,
      (213) 330-7150.]
                                                           (Name of person to whom this subpoena is directed)

     [8l Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:

 Place: 515 Congress Ave., Suite 1700                                                    Date and Time:
 Austin, TX 78701                                                                        June 19,2019 at 10:00 a.m.


          The deposition will be recorded by this method:                    Stenographically     with instant visual display and videotape

      o Production:        You, or your representatives, must also bring with you to the deposition the following documents,
          electronically    stored information, or objects, and must permit inspection, copying, testing, or sampling of the
          material:


        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45( d), relating to your protection as a person subject to a subpoena; and Rule 45( e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: May 29,2019
                                   CLERK OF COURT
                                                                                            OR
                                                                                                  lsi Linda C. Hsu
                                             Signature of Clerk or Deputy Clerk                                    Attorney's signature
                                                                                                 Linda C. Hsu
The name, address, e-mail address, and telephone number of the attorney representing                            (name of party) Defendants
Countrywide Home Loans, Inc., et al.                                                           , who issues or requests this subpoena, are:
Linda C. Hsu, Bryan Cave Leighton Paisner, LLP, 120 Broadway,                           Suite 300, Santa Monica, CA 90401;
1inda.hsu@bclplaw.com;  (310) 576-2100
                                           Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
                                                                                                                                American   LegalNet~ Inc.   ft
                                                                                                                                www.Ponnsworkftlow.com ..,.
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 26 of 156 Page ID
                                  #:11758


AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)


 Civil Action No.

                                                  PROOF OF SERVICE
                   (This section should not befiled with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name a/individual and title, if any)                                                                                 _
on (date)                            _

            D I served     the subpoena by delivering a copy to the named individual as follows:                                                                   _


         _______________________                                                            011    (date) _______                ;or

            D I returned     the subpoena unexecuted because:                                                                                                      _



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $_--------

My fees are $                            _    for travel and $                                  for services, for a total of $ .::..0,:...:.0'-'0                  _


            I declare under penalty of perjury that this information                 is true.



Date:
                                                                                                     Server's signature



                                                                                                   Printed name and title




                                                                                                      Server's address


Additional information regarding attempted service, etc.:




                                                                                                                                American LegalNet, Inc.   ,.
                                                                                                                                www.Ponnsworkpfow.com     y..-
 Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 27 of 156 Page ID
                                   #:11759


AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)


                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                 or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    (ii) disclosing an unretained expert's opinion or infonnation that does
person to attend a trial, hearing. or deposition only as follows:                not describe specific occurrences in dispute and results from the expert's
   (A) within 100 miles of where the person resides, is employed, or             study that was not requested by a party.
regularly transacts business in person; or                                           (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly      described in Rule 4S(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                      modifying a subpoena, order appearance or production under specified
      (i) is a party or a party's officer; or                                    conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                          otherwise met without undue hardship; and
                                                                                       (ii) ensures that the subpoenaed person will be reasonably compensated.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or            (e) Duties in Responding     to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                            (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                    procedures apply to prodncing documents Of electronically stored
                                                                                  information:
(d) Protecting   a Person Subject to a Subpoena;     Enforcement.                    (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in the ordinary course of business or
  (1) A voiding Undue Burden or Expense; Sanctions. A party or attorney           must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps            (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the             If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must           information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction-which     may include       which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney's fees-on a party or attorney who              (C) Electronically Stored Information Produced ill Only One Form. The
fails to comply.                                                                 person responding need not produce the same electronically stored
                                                                                  information in more than one form.
  (2) Command to Produce Materials or Permit Inspection.                              (D) Inaccessible Electronically Stored Information. The person
    (A) Appearance Not Required. A person commanded to produce                   responding need 110tprovide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to          from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of     of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,       order, the person responding must show that the information is not
hearing, or trial.                                                               reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible           made, the court may nonetheless order discovery from-such sources if the
things or to permit inspection may serve on the party or attorney designated     requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or          26{b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises-or    to
producing electronically stored information in the form or forms requested.       (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) In/ormation Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,      under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                        material must:
      (i) At any time, on notice to the commanded person, the serving party            (i) expressly make the claim; and
may move the court for the district where compliance is required for 311               (ii) describe the nature of the withheld documents, communications, or
order compelling prodnction or inspection.                                         tangible things in a manner that, without revealing information itself
      (ii) These acts may be required only as directed in the order, and the      privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party's officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                    subpoena is subject to a claim of privilege or of protection              as
                                                                                  trial-preparation material, the person making the claim may notify any party
 (3) Quashing or ModifYing a Subpoena.                                            that received the information of the claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where           information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                      until the claim is resolved; must take reasonable steps to retrieve the
                                                                                  information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                             'present the information under seal to the court for the district where
     (ii) requiresa   person to comply beyond the geographical limits             compliance is required for a determination of the claim. The person who
                                                                                  produced the infonuation must preserve the information until the claim is
specified in Rule 4S(c);
     (iii) requires disclosure of privileged or other protected matter, if no     resolved.
exception or waiver applies; or
     (iv) subjects a person to undne burden.                                     (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a            The court for the district where compliance is required-and   also, after a
subpoena, the court for the district where compliance is required may, on        motion is transferred, the issuing court-may   hold in contempt a person
motion, quash or modify the subpoena if it requires:                             who, having been served, fails without adequate excnse to obey the
                                                                                 subpoena or an order related to it.




                                                                                                                                         American LegalNet, [n~.   A
                                                                                                                                         www EQrmsWork.Flow.com    "..
         Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 28 of 156 Page ID
                                           #:11760




               1 Robert E. Boone III, SBN 132780
                 reboone@bc1p1aw.com
               2 Douglas A. Thompson, SBN 155619
                 douglas. thompsonaabc1~law.com
               3 Linda C. Hsu, SBN"239880
                 linda.hsuaabc1plaw.com
               4 KazimA.N~ri,      SBN 300438
               5   ~R~AN'e'lv~f~fGHTON
                   120 Broadway, Suite 300
                                           PAISNER LLP
               6   Santa Monica, CA 90401-2386
                   Telephone: (310) 576-2100 II Facsimile: (310) 576-2200
               7   Attorneys for Defendants
               8   Countrywide Home Loans, Inc. (erroneously sued as "Countrywide Home Loans");
                   Countrywide Financial Corporation; Bank of America, N.A., as successor by April
               9   27, 2009 de jure merger with Countrywide Bank, FSB (formerly known as .
                   Countrywide Bank, N.A.); Bank of America Corporation; LandSafe, Inc.; and
              10   LandSafe Appraisal Services, Inc. (now known as "CoreLogic Valuation Solutions,
                   Inc.") (erroneously sued as "Landsafe Appraisal Inc.")
0.
-'
-'       '"
         co
              11                  IN THE UNITED STATES DISTRICT COURT
"'0'"
UJo~
z"'~          12
"'w
<t-'¢
     O
                                FOR THE CENTRAL DISTRICT OF CALIFORNIA
0.-0
   =>01
ZU'J<
2 >-,u        13 BARBARA WALDRUP, individually,                  Case No.2: 13-cv-08833-CAS-AGR
:r ..     -
<9;;:<
              14 and on behalf of other members of the           (Lead Case)
ijjoU
...J<z
L1J~O            general public similarly situated,
~([):2
00<
              15                           Plaintiffs,           (Consolidated with Case No. 2: 16-cv-
  "'>-
z~z
~        «
                                                                 4166-CAS-AGR)
cc
(D       '"   16                  v.
                 COUNTRYWIDE FINANCIAL                           NOTICE OF DEPOSITION OF
              17 CORPORA TION, a Delaware                        JUAN C. ZARAGOZA
                 cO!p'oration, COUNTRYWIDE HOME                  Date:    June 21, 2019
              18 LOANS, a New York corporation;                  Time:    10:00 a.m.
                 COUNTRYWIDE BANK, N.A., a                       Place:   221 N. Kansas, Suite 505
              19 national association, BANK OF                            El Paso, TX 79901
                 AMERICA CORPORATION, a
              20 Delaware corporation, LAND SAFE
                 INC., a Delaware corporation;
              21 LANDSAFE APPRA1SAL INC., a
                 California corporation,
              22                          Defendants.
              23 ELIZABETH WILLIAMS, et al.,
              24                           Plaintiffs,
              25                  v.
                   COUNTRYWIDE FINANCIAL
              26   CORPORATION, et al.,
              27                        Defendants.

              28

                   12709823
                                         NOTICE OF DEPOSITION   OF JUAN ZARAGOZA
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 29 of 156 Page ID
                                  #:11761




      1              TO PLAINTIFFS AND TO THEIR ATTORNEYS OF RECORD:
     2               PLEASE TAKE NOTICE that on June 21, 2019 at 10:00 a.m., at 221 N.
     3 Kansas, Suite 505, E1Paso, Texas 79901, Defendants will take the deposition of
     4 Juan C. Zaragoza, pursuant to the Subpoena to Testify at a Deposition in a Civil
     5 Action attached hereto as Exhibit A.
     6               The deposition will be taken pursuant to the Federal Rules of Civil Procedure,
     7 conducted upon oral examination before a notary public, a certified shorthand
     8 reporter, or other officer duly authorized to administer oaths, and will continue from
     9 day to day, weekends and holidays exempted, until complete.
    10               PLEASE TAKE FURTHER NOTICE that Defendants intend to cause the
    11 proceedings to be recorded stenographically, using technology that permits the
    12 instant visual display of the testimony received (e.g. "LiveNote"), and intend to
    13 cause the proceedings to be recorded by videotape. Defendants reserve the right to
    14 use the videotaped deposition as evidence, including at trial.
    15
          Dated: May 29,2019                        BRYAN CAVE LEIGHTON PAISNER LLP
    16
    17
                                               By: /s/ Linda C. Hsu
    18                                            Linda C. Hsu
    19                                            Attorneys for Defendants
                                                  Countrywide Home Loans, Inc.; Countrywide
    20                                            Financial Corporation; Bank of America,
    21                                            N.A., as successor by April 27, 2009 de jure
                                                  merger with Countrywide Bank, FSB
    22                                            (formerly known as Countrywide Bank,
                                                  N.A.); Bank of America Corporation;
    23                                            LandSafe, Inc.; and LandSafe Appraisal
    24                                             Services, Inc. (now known as "CoreLogic
                                                  Valuation Solutions, Inc.")
    25
    26
    27
    28
          12709823                                      2
                                     NOTICE OF DEPOSITION   OF JUAN ZARAGOZA
 Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 30 of 156 Page ID
                                   #:11762

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition io a Civil Action



                                           UNITED STATES DISTRICT COURT
                                                                  for the
                                                     CENTRAL DISTRICT OF CALIFORNIA
                                                                     )
Barbara Waldrup                                                      )
                               Plaintiff                             )    Civil Action No. 2: 13-CV-08833-CAS-AGRx
                                  ~                                              )
                                                                                 )
Countrywide       Financial Corporation,          et al.                         )
                              Defendant

                              SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION
To: Juan C. Zaragoza

      [You may be represented by class counsel in connection with this matter, who may be contacted as follows: Evan
      Zucker, Baron & Budd, P.C., 15910 Ventura Boulevard, Suite 1600, Encino, CA 91436, (818) 839-2333; and
      Christopher Pitoun, Hagens Berman Sobol Shapiro LLP, 301 N. Lake Avenue, Suite 920, Pasadena, CA 91101,
      (213) 330-7150.]
                                                           (Name of per SOil to whom this subpoena is directed)

     t8l Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:

 Place: 221 N. Kansas, Suite 505                                                          Date and Time:
 EI Paso, TX 79901                                                                        June 21, 2019 at 10:00 a.m.


           The deposition will be recorded by this method:                    Stenographically     with instant visual display and videotape

      D Production:         You, or your representatives, must also bring with you to the deposition the following documents,
           electronically    stored information, or objects, and must permit inspection, copying, testing, or sampling of the
           material:

        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45( d), relating to your protection as a person subject to a subpoena; and Rule 45( e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: May 29, 2019
                                   CLERK OF COURT
                                                                                             OR
                                                                                                    lsi Linda C. Hsu
                                             Signature of Clerk or Deputy Clerk                                      Attorney's signature
                                                                                                   Linda C. Hsu
The name, address, e-mail address, and telephone number of the attorney representing                              (name of party) Defendants
Countrywide Home Loans, Inc., et al.                                 , who issues or requests this subpoena, are:
Linda C. Hsu, Bryan Cave Leighton Paisner, LLP, 120 Broadway, Suite 300, Santa Monica, CA 90401;
linda.hsu@bclplaw.com;  (310) 576-2100
                                           Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party ill this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).

                                                                                                                                  American   LegalNet, Inc.   ft
                                                                                                                                  y.:ww FormsWorkFlow,com     .,..
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 31 of 156 Page ID
                                  #:11763


AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)


Civil Action No.

                                                             PROOF OF SERVICE
                   (This section should not be filed with the court unless required by Fed. R. Civ: P. 45.)

            Ireceived this subpoena for (name of individual and title, if any)                                                               _
on (date)                              _

            o I served    the subpoena by delivering a copy to the named individual as follows:                                              _


         _______________________                                                     On{date)   _______           ;or

            o Ireturned      the subpoena unexecuted because:                                                                                _



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, Ihave also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $_--------

My fees are $                                 for travel and $                       for services, for a total of $ 0.00
                  --------                                          -------                                        ~~-----

            Ideclare under penalty of perjury that this information is true.



Date:
                                                                                          Server's signature



                                                                                        Printed name and title




                                                                                           Server's address


Additional information regarding attempted service, etc.:




                                                                                                                  American LegaiNet, Inc.   ft
                                                                                                                  wwwEprmsWorkFlow.cIJID    ¥'
 Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 32 of 156 Page ID
                                   #:11764

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)


                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 1211/13)
(c) Place of Compliance.                                                                  (i) disclosing a trade secret or other confidential research, development,
                                                                                   Of commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert's opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                 not describe specific occurrences in dispute and results from the expert's
   (A) within 100 miles of where the person resides, is employed, or              study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, of regularly       described in Rule 45( d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                       modifying a subpoena, order appearance or production under specified
      (i) is a party or a party's officer; or                                     conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial                (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding    to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                    procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting   a Person Subject to a Subpoena;     Enforcement.                     (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
  (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney             must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the              If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must            information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction-which      may include       which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney's fees-i-on a party or attorney who             (C) Electronically Stored Information Produced ill Only One Form. The
fails to comply.                                                                  person responding need not produce the same electronically stored
                                                                                  information in more than one form.
  (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
    (A) Appearance Not Required. A person commanded to produce                    responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to           from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of      of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,        order, the person responding must show that the information is not
hearing, or trial.                                                                reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person conunanded to produce documents or tangible           made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated      requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or           26(b)(2)(C). The court may specify conditions for the discovery.
sampling any Of all of the materials or to inspecting the premises-or    to
producing electronically stored information in the form or forms requested.       (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,      under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                        material must:
      (i) At any time, on notice to the commanded person, the serving party            (I) expressly make the claim; 811d
may move the court for the district where compliance is required for an                 (ii) describe the nature ofthe withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
      (ii) These acts may be required only as directed in the order, and the      privileged Of protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party's officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                    subpoena is subject to a claim of privilege or of protection              as
                                                                                  trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying     a Subpoena.                                        that received the information of the claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where           information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                      until the claim is resolved; must take reasonable steps to retrieve the
                                                                                  information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45( c);                                                         produced the information must preserve the information until tile claim is
     (iii) requires disclosure of privileged or other protected matter, if no     resolved.
exception or waiver applies; or
     (lv) subjects a person to undue burden.                                      (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a             The court for the district where compliance is required-and   also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court-may   hold in contempt a person
motion, quash or modify the subpoena if it requires:                              who, having been served, fails without adequate excuse to obey the
                                                                                  subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 4S(a) Committee Note (2013).




                                                                                                                                         American LegalNet, Inc. ",.
                                                                                                                                         www Forrnsworkftlow.com ¥"
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 33 of 156 Page ID
                                  #:11765


              EXHIBITB




              EXHIBIT B
                ,
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 34 of 156 Page ID
                                  #:11766

                                                                                1


       1                           UNITED   STATES DISTRICT COURT
                                  CENTRAL   DISTRICT OF CALIFORNIA
       2                          WESTERN   DIVISION   LOS ANGELES

       3

       4   BARBARA     WALDRUP,                    Case No. CV 13-8833-CAS   (AGRx)

       5            Plaintiff,                     Los Angeles, California
                                                   Friday, June 14, 2019
       6                 v.
                                                   TELEPHONIC    HEARING
       7   COUNTRYWIDE  FINANCIAL
           CORPORATION,  et al.,
       8
                    Defendants.
       9
           ELIZABETH                               Case No. CV 16-4166-CAS   (AGRx)
      10
                    Plaintiffs,
      11
                          v.
      12
           COUNTRYWIDE  FINANCIAL
      13   CORPORATION,  et al.,

      14            Defendants.

      15

      16                          TRANSCRIPT OF PROCEEDINGS
                         BEFORE THE HONORABLE ALICIA G. ROSENBERG,
      17                       UNITED STATES MAGISTRATE JUDGE.

      18   Appearances:                         See Page 2

      19   Deputy    Clerk:                     Karl   Lozada

      20   Court    Reporter:                   Recorded;    CourtSmart

      21   Transcription        Service:        JAMS Certified Transcription
                                                16000 Ventura Boulevard #1010
      22                                        Encino, California   91436
                                                (661) 609-4528
      23

      24
           Proceedings recorded by electronic   sound recording;
      25   transcript produced by transcription   service.
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 35 of 156 Page ID
                                  #:11767

                                                                            2


       1   APPEARANCES:

       2

       3   For the Plaintiff:       Baron & Budd, PC
                                    By:   EVAN M. ZUCKER
       4                            15910 Ventura Boulevard, Suite       1600
                                    Encino, California   91436
       5                            (818) 839-2333

       6

       7

       8   For the Defendants:      Bryan Cave Leighton Paisner LLP
                                    By:   DOUGLAS A. THOMPSON
       9                                  LINDA C. HSU
                                          KAZIM A. NAQVI
      10                            120 Broadway, Suite 300
                                    Santa Monica, California     90401
      11                            (310) 576-2100
                                    douglas.thompson@bclplaw.com
      12                            linda.hsu@bclplaw.com
                                    kazim.naqvi@bclplaw.com
      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 36 of 156 Page ID
                                  #:11768

                                                                                 3


       1            LOS ANGELES, CALIFORNIA, FRIDAY, JUNE 14, 2019

       2                THE CLERK:     Good morning, counsel.        This is Karl,

       3   the courtroom deputy to Judge Rosenberg.

       4                So I want to confirm I have Mr. Evan Zucker on the

       5   line for the plaintiffs?

       6                EVAN ZUCKER:     Yes.   That's correct.

       7                THE CLERK:     And then I have Mr. Thompson on the

       8   line for the defendants; is that correct?

       9                DOUGLAS A. THOMPSON:        That's correct, and also I

      10   have with me my colleagues Linda Hsu and Kazim Naqvi for the

      11   defendants.

      12                THE CLERK:     Thank you.     And that should be

      13   everyone?

      14                Okay, counsel

      15                MR. THOMPSON:     I believe so.

      16                THE CLERK:     Okay, counsel.     We're here on the

      17   record for Case Nos. CV 13-8833-CAS (AGR) and Case No. CV 16-

      18   4166-CAS (AGR), Barbara       Waldrup    and Elizabeth    Williams,

      19   et al. v. Countrywide       Financial    Corporation,    et al.

      20                Counsel, please formally state your appearances for

      21   the record.

      22                MR. ZUCKER:     Good morning.     This is Evan Zucker

      23   from Baron & Budd on behalf of plaintiffs and the certified

      24   class.

      25            I   MR. THOMPSON:     Good morning.     This is
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 37 of 156 Page ID
                                  #:11769

                                                                                                   4


       1   Douglas    Thompson       of Bryan    Cave Leighton        Paisner,    along     with

       2   my colleagues       Linda    Hsu and Kazim        Naqvi,    on behalf

       3   defendants.

       4                 THE COURT:        All right.        This   is Judge Rosenberg.

       5                 So I've looked         at the parties'        joint    agenda,     and I

       6   was wondering       if the defendant        could    give me some -- a little

       7   more    detail    about    the nature     of the discovery          that you're

       8   seeking    from the absent        class members.

       9                 MR. THOMPSON:          Yes, Your Honor.         Of course.         Good

      10   morning,     and thank      you for taking        the time with       us today.

      11                 We have      requested     and the subject       of the dispute           is

      12   five notices       of deposition        for five absent       class members,        and

      13   in the meet-and-confer           with    the plaintiffs'        counsel    regarding

      14   their    opposition       to the taking     of those       depositions,     we've

      15   outlined     what we think       are the appropriate           factors    under    the

      16   Aldapa    matter    and other,       you know,     case law that's        applicable

      17   in this    subject    area.

      18                 We believe      that the absent        class members        have    facts

      19   that are relevant          and probative     to our establishment           of

      20   defenses     to the prima       facie case elements          that plaintiffs

      21   intend    to prove    to certified        class    claims,    RICO    and Texas

      22   unjust    enrichment,       and we believe        that   the absent      class

      23   members    have unique       facts     that will    go to help       establish

      24   defendants'       defenses    to those     claims    and also will help

      25   establish,       potentially,     affirmative       defenses     that the
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 38 of 156 Page ID
                                  #:11770

                                                                              5


       1   defendants may assert:

       2             We also believe that those absent class members

       3   have facts that cannot be obtained from the main plaintiffs

       4   and they cannot actually be obtained from defendants' records

       5   or other third-party sources which are less invasive, and so

       6   we believe that under the standards which are, you know, very

       7   nicely outlined under the Aldapa   ruling by Judge Boone in the

       8   Eastern District we have -- we can establish necessity for

       9   the discovery, we can establish that there is not an improper

      10   burden on the absent class members, and we can establish that

      11   there's a proper purpose for the discovery.

      12             And we are -- you know, we have issued five

      13   deposition notices.   Plaintiffs have not asserted that they

      14   have made any outreach -- at least in the meet-and-confer as

      15   of June 6th, they had not made any outreach to the absent

      16   class members.   They did not discuss with us that there's any

      17   calendar problem with the depositions going forward.        They

      18   did not agree to accept service for the absent class members

      19   so we confirmed with them after the meet-and-confer that,

      20   given their position, we would go ahead and serve.     We

      21   reassured them that we'd have no subsequent communication

      22   with the absent class members because we appreciated that

      23   they are represented by counsel, and so we have gone ahead

      24   and done that, and we believe under the discovery rules

      25   applicable in the Ninth Circuit that these depositions should
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 39 of 156 Page ID
                                  #:11771

                                                                                                   6


       1   go forward.

       2                 THE COURT:        Can you give me any additional               detail?

       3   I mean,     I've looked      at a few of these          cases,    and they usually

       4   have    something     describing      the purpose       of the depositions             that

       5   is not just the RICO          conclusions,       but,    you know,       for example

       6   I looked     at one where       the depositions         were,    you know,       for the

       7   purpose     of rebutting      a survey       that the plaintiffs          did.     You

       8   know,    there    are all kinds       of reasons,       but it's not             it's

       9   you know,     you're    giving      me -- you're    telling       me the right

      10   things,     but I'm not sure that            I understand       exactly    what's

      11   what    it is you're       doing    or why it is you're          doing

      12                 MR. THOMPSON:          Your Honor,    we very much          appreciate

      13   that,    and we are happy          to give    the Court whatever          additional

      14   detail    the Court     would      like with    a caveat    that we hope          the

      15   Court    can appreciate,        and we will      respect    your judgment          in

      16   this regard.

      17                 We believe      that the specific          topics    we would       like

      18   to cover     during    the deposition         is our work product,          it's our

      19   strategy,     it's our investigation.             We don't believe          it's

      20   appropriate       to have    to telegraph       to the plaintiffs          in advance

      21   of those     depositions      what    the subject       matter    is, what       the

      22   questions     are.     It is an adversarial         system.        You know,       they

      23   have not telegraphed          to us or given       us an outline          of any

      24   deposition       they've    taken    in the case.

      25                 So we discussed         in the meet-and-confer,             and,    in
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 40 of 156 Page ID
                                  #:11772

                                                                           7


       1   fairness, Mr. Zucker asked for some additional detail, and we

       2   were reticent to provide that at that time, and what we told

       3   Mr. Zucker during the meet-and-confer is that, if the Court

       4   wanted that additional detail, we would ask that it be

       5   delivered to the Court on an ex parte basis, in camera or in

       6   some manner that you see fit, and that, if in the final

       7   analysis Your Honor's perspective is today that you need to

       8   hear it on this telephone call, we can give you some

       9   additional detail, but we think that prejudices our position

      10   in the case with all due respect.

      11              THE COURT:   Well, when are these depositions

      12   noticed?

      13              MR. THOMPSON:     They're noticed for next week.

      14              And I should also update the Court that on the 11th

      15   -- or two or three days ago, plaintiffs issued a letter to us

      16   that they're refusing to appear, that neither the clients nor

      17   counsel would appear.      The letter does not specifically

      18   reference the, you know, discovery requests -- the joint

      19   discovery conference requests, although the objections that

      20   they served does.   So we have a -- and we'll remind the Court

      21   we have a discovery cutoff of July 1st.      So, you know, we

      22   need to move forward with --

      23              THE COURT:   Right.    Well    I'm -- I would like to

      24   hear whether there's any objection to the defendant

      25   submitting in camera to the Court the topics that they intend
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 41 of 156 Page ID
                                  #:11773

                                                                              8


       1   to cover at the deposition.

       2             MR. ZUCKER:   Thank you, Your Honor.    This is

       3   Evan Zucker for the plaintiffs.

       4             On that point, yes, I absolutely have an objection.

       5   If there is information submitted on an in camera, ex parte

       6   basis, then I have no ability to test or assess that

       7   information to determine, you know, whether or not there

       8   exist arguments in contravention of the taking of these

       9   depositions.

      10             I would note that, you know, one of the things

      11   counsel indicated is that because the work product that they

      12   allege they have about, you know, how to take these

      13   depositions plays into how this is an adversarial system, and

      14   I would note for the Court under the McPhail     case and the

      15   Aldapa case both there are several factors and the          that

      16   the defendants need to make an affirmative showing related to

      17   those factors, and both of those formulations of those

      18   factors, in one form or another, include the element that the

      19    - that responding to the discovery would not require the

      20   assistance of counsel, and obviously, you know, putting aside

      21   that, you know, taking a deposition and sitting for a

      22   deposition and potentially being asked questions at sort of

      23   -- perhaps not requires but definitely would be assisted by

      24   the presence of counsel.

      25             But to the extent that this is going to be an
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 42 of 156 Page ID
                                  #:11774

                                                                                                    9


       1   adversarial       deposition,     certainly       counsel       would    need to be

       2   present,     need    to understand       the basis       for it and I --

       3   ultimately       speaking,     you know,       I think    the platitudes         and

       4   conclusory       statements     that defendants          have    offered    thus    far

       5   about    their    need    for these     depositions       simply    fall well       short

       6   of the case       law requirement        for some establishment             of need

       7   for these       depositions.

       8                   THE COURT:      Well,    I didn't      actually

       9                   MR. THOMPSON:        Your    Honor

      10                   THE COURT:           understand        that this was going          to be

      11   an issue     so I really       didn't    look    at this question.

      12   Obviously,       I've    seen cases     that ordered       the depositions          of

      13   absent    class     members    to go forward.           So I don't       think    there's

      14   anything     about      the format     of the deposition          that    is somehow

      15   precluded       under    any formulation        of the standards,          and I know

      16   that various        district    courts      have used various           different

      17   formulations,        and I thought       -- you know,       I thought       that's

      18   what we were        going    to be talking       about    and not this

      19   particular       question,     especially       with    the July    1st cutoff

      20   date,    that    there    was some problem        with    disclosing       any

      21   information       to the other       side about what        the general          subject

      22   matter    was.

      23                   I mean,     frankly,    when    you look at these          decisions,

      24   they disclose        a sufficient       amount    about what       the purpose         of

      25   these    depositions        are, and I assume          they did that because             the
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 43 of 156 Page ID
                                  #:11775

                                                                          10


       1   parties actually debated this and didn't do this in camera.

       2   So I'm a little bit -- you know, I'm not sure there's any

       3   authority that would permit an in camera submission.       I'm not

       4   asking for a list of questions         I don't think anybody went

       5   that far -- but at least some idea of the claims at issue or

       6   what it is that you think the absent class members can give

       7   you -- what it is -- general subjects, not specific --

       8             MR. THOMPSON:     Yeah and Your

       9             THE COURT:        facts.

      10             MR. THOMPSON:     I'm sorry.    Go ahead, Your Honor.

      11             THE COURT:   Yeah.    No, I'm done.

      12             MR. THOMPSON:     Okay.    Sorry to interrupt.   I

      13   thought you had finished.

      14             Look, we're happy to do that, and we're happy to do

      15   that right now.

      16             I do want to address one of the comments that

      17   counsel made, though, with regard to the standards in the

      18   case law, and Your Honor astutely picked up on it.

      19             Certainly, the Aldapa      case permitted depositions to

      20   go forward, permitted 15 depositions to go forward in an

      21   unlimited manner as to absent class members.

      22             I think the citation to McPhail is a little bit

      23   misleading because no class had been certified in that case

      24   at that point, and so, technically, the absent class members

      25   were not yet represented.      Counsel here, clearly, represents
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 44 of 156 Page ID
                                  #:11776

                                                                                                 11


       1   the class,     and so I think       that's    a bit of a red herring              as to

       2   burden.

       3                 With    regard    to the subject       matter     --

       4                 THE COURT:        Yeah.     I kind of agree.            I mean,    I'll

       5   tell you I sort of like the simpler                    I mean,        I looked    at

       6   the different        cases   that had specific        factors.         I kind of

       7   like this Arredondo case,           where    they just     said that discovery

       8   from absent     class members       may be permitted          when     reasonably

       9   necessary,     not conducted       for an improper        purpose       and not

      10   unduly    burdensome     in the context       of the case and its issues.

      11                 Now,    that case came up with          this after        reviewing

      12   three    different     formulations       of standards,       citing     McPhail and

      13   McCarthy.      You know,       I mean,    they just went        through

      14   everything     -- three      factors,     four factors,       five factors.            But

      15   I kind of like this formulation              because     I think       it reflects,

      16   basically,     the proportionality          concerns     and addresses          the

      17   concern    that,     if you just permitted          unlimited        or extensive

      18   discovery,     you would       actually    end up defeating           the purpose       of·

      19   the class     action    itself,    which    is to avoid       having     these    --

      20   you know,     a joinder      of small     claims.

      21                 So I think       -- you know,    keep in mind           that   concern,

      22   but on the other        hand,    you know,    the cases       are also       concerned

      23   to permit     the defendants       the opportunity        to actually         make

      24   their    defenses     and gather    evidence    so that the plaintiffs'

      25   evidence     doesn't    have    to stand    unrebutted     under       the rubric       of
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 45 of 156 Page ID
                                  #:11777

                                                                           12


       1   "you can't take discovery from absent class members."      I

       2   mean, so we have to balance both of these things, and I'm

       3   prepared to do that, but I need more information, and if --

       4   Mr. Thompson, if you're prepared to do that on the record

       5   today, that would certainly be helpful.

       6               MR. ZUCKER;    Your Honor, prior to that, I'd like to

       7   address the comments that you just made.

       8               So, one, in the Arredondo   case, if you'll remember,

       9   the sort of primary and motivating factor for the discovery

      10   was that the absent class members had submitted declarations

      11   in that case, and I think, if you look through the Aldapa       v.

      12   Fowler   Packing   case the defendants are to some extent relying

      13   on here, you'll see a fairly extensive list of cases in which

      14   courts struggled with this issue in one form or another and

      15   all, if not the vast majority, of those that allow discovery

      16   from absent class members are circumstances where just that

      17   has happened.      Either a declaration or an affidavit of some

      18   kind has been submitted on behalf of absent class members and

      19   the discovery contemplated is to probe or otherwise rebut

      20   those submissions from those class members, and what the

      21   Court addresses very specifically is that the class members

      22   in those cases injected themselves into the litigation in a

      23   way that is not present in this case.      None of the absent

      24   class members here have submitted declarations or affidavits

      25   or otherwise injected themselves into the case.
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 46 of 156 Page ID
                                  #:11778

                                                                                                13


       1                   And    so the point     the Court worries          about   whether     or

       2   not, you know,          use of counsel        is necessary,     I think that

       3   factor    was     sort of brushed       aside    to some extent       in those

       4   cases because,          by sUbmitting       a declaration,      the absent      class

       5   members    had already          contacted     or been    contacted    by and used

       6   counsel     affirmatively,          and so we -- that element          just doesn't

       7   exist    here and,       I think,     needs    to be contemplated          in the

       8   context     of a case where         no declarations        have been       submitted,

       9   plaintiff       is not relying        on any information        specifically

      10   asserted     by any of the absent             class members,       and I think       that

      11   presents     a stark      departure     from any of the cases          in which

      12   discovery       from absent       class members     was allowed       to proceed.

      13                   THE COURT:        I think

      14                   MR. THOMPSON:         Your Honor,       if I may.

      15                   THE COURT:        You know what?         I don't    want    to have

      16   first of all,          I think    trying    to have this      argument     without

      17   the predicate,          which    is what    Mr. Thompson      is going      to give     us

      18   in terms     of the reason          that he is seeking        this -- these         five

      19   depositions,          is kind of, you know, beside            the point      because

      20   it's fairly       hypothetical,        and we don't       know what we're

      21   looking     at.

      22                   And,    secondly,     I don't    read the Arredondo          case    that

      23   way.     I think       that   in that case,      you know,     the defendants

      24   made an argument.             Plaintiffs      intended    to submit    survey

      25   evidence     in support         of some claim     or another,       and, you know,
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 47 of 156 Page ID
                                  #:11779

                                                                           14


       1   the defendants were concerned that the survey would be

       2   biased, and they wanted their chance to do -- to get           in

       3   that case there was 196 depositions so we're talking way more

       4   than the ones in        5 at.issue here     but to get evidence

       5   that they felt, you know, they and their expert would be able

       6   to use to rebut what the plaintiffs would show, and that

       7   seems pe            reasonable to me, as it did to that judge.

       8                So I don't want to get into the specific facts of

       9   every single case.      I'm giving you kind of an overview, but I

      10   still think that it is fruitless for us to be having this

      11   discussion until we know what Mr. Thompson has mind.

      12                So, Mr. Thompson, you have the floor.

      13                MR. THOMPSON:   Thank you, Your Honor.    And I won't

      14   belabor the point.      It's very well taken.   I will just say

      15   the Aldapa    -- A-l-d-a-p-a -- v. Fowler   Packing   case is cited

      16   within Arredondo,    and I actually find that it does a more

      17   fulsome review of the scope of all of the cases in this area,

      18   and so I would commend it to the Court first           you know, for

      19   your perusal at some point, but I think your points are very

      20   well taken.

      21                And so I guess we would, first and foremost,

      22   reserve our rights that we at trial can present whatever

      23   defenses we believe are appropriate to what the plaintiff

      24   comes forward with.      One of the challenges we've had in this

      25   case is a discernment of the claims at issue, the avenues of
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 48 of 156 Page ID
                                  #:11780

                                                                             15


       1   proof.   I won't belabor the arguments and discussions about

       2   our multiple requests for a trial plan, which Judge Snyder

       3   has not yet granted, but I will give you a couple of context

       4   that we believe are appropriate and should enable these

       5   depositions to move forward.

       6                First, there's a certified class of Texas borrowers

       7   with an eqriitable claim for unjust enrichment.    Several of

       8   the deponents we seek to depose are Texas borrowers.        So they

       9   are members of that class.     We believe those borrowers

      10   engaged in conduct which gives rise to the defense of unclean

      11   hands.   Specifically, we believe those plaintiffs -- those

      12   absent class members attempted to bribe or otherwise coerce

      13   the appraiser.     The claim$ in the case are that the

      14   defendants coerced, bribed, or otherwise corrupted the

      15   appraisers.     These facts go directly to the plaintiffs'

      16   theory and also would entirely undercut any unjust enrichment

      17   claim, where we should not have the recovery by a borrower

      18   who actually infected the process him or herself.        That's

      19   issue number one.

      20                Issue number two with regards to the RICO class is

      21   that plaintiffs allege that the enterprise and the scheme

      22   corrupted the appraisal process and resulted in damage to the

      23   borrowers.     If the borrowers corrupted the process, they did

      24   not suffer any damage that was caused by the defendants, they

      25   probably didn't suffer any damage at all, because they didn't
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 49 of 156 Page ID
                                  #:11781

                                                                                              16


       1   want a USPAP     compliant       appraisal.        They wanted     a corrupt

       2   appraisal.      They had no interest           in the process       running

       3   according     to the law.        They wanted       the outcome     that they

       4   wanted.      So there    could be no causation           under    RICO.     We don't

       5   know whether     plaintiffs       would    contend,     which    they may at some

       6   point      - I think    it's crazy,       but they might        -- that those

       7   borrowers     who also    tried    to corrupt       appraisers     were    somehow

       8   part    of the scheme     or enabled       the scheme,     but it certainly

       9   goes to ultimate        liability     under    the RICO    claim,       and it also

      10   goes to decertification           arguments.        As the Court        knows!    we

      11   have    a calendar     date    for a motion     for decertification.

      12                 The other       borrowers    are not in Texas,        but the

      13   arguments     are very    similar.        Each one of the borrowers,              we

      14   believe,     based    on the records       we do have,     which    have been

      15   produced     to the plaintiffs        for months,       shows    that    those

      16   borrowers     injected    themselves       in the process        in a way which

      17   was unlawful,        and they    should    not be able     to recover       in the

      18   case.

      19                 I don't    know if the Court              if that's       a sufficient

      20   basis    for now or if the Court           would    like to probe        with    some

      21   questions.

      22                 I also would       like to reserve        an issue,       which    is we

      23   have    continuously     been    advocating     about    statute    of

      24   limitations     in the case.        Clearly,       if borrowers'        conduct    was

      25   inappropriate        or somehow    they knew that        the appraisal          could
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 50 of 156 Page ID
                                  #:11782

                                                                          17


       1   not have been USPAP compliant by their own actions, their

       2   statute of limitations began to tick.       They can't be entitled

       3   to any equitable tolling of the statute of limitations.        So

       4   that's another aspect of the case -- another aspect that

       5   plaintiffs have inserted into litigation and are attempting

       6   to rely upon that we don't think can be proved on a classwide

       7   basis and certainly can't be proved for any of these five

       8   borrowers.

       9                THE COURT:    Okay.   I think that that is sufficient

      10   for me to understand what the purpose is.

      11                So now over to you, Mr. Zucker.

      12                MR. ZUCKER:    Thank you, Your Honor.

      13                So I'm going to start at the bottom of what

      14   Mr. Thompson said with the statute of limitations issue.

      15                And I would point out that my ultimate belief is

      16   that at a minimum there should be briefing on this issue.           I

      17   am hearing these issues for the first time on this call,

      18   despite requesting them during a meet-and-confer, and I'm

      19   prepared to address them off the cuff here on this call.        I

      20   would certainly appreciate the opportunity to address them in

      21   more detail after having an opportunity to consider it with

      22   my co-counsel.

      23                That being said, as it relates to statute of

      24   limitations, one of the pretty clear demarcation lines for

      25   what is or is not considered a proper purpose of absent class
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 51 of 156 Page ID
                                  #:11783

                                                                        18


       1   member discovery is whether it's designed to limit particular

       2   class members or the size of the -- you know, to pick off

       3   class members, essentially, and under a statute of

       4   limitations theory, if we're talking about, you know, the

       5   formulation of it in terms of the discovery rule or knowledge

       6   or should have had knowledge about the claims prior to the

       7   time period in which the statute would have run, that's a

       8   objective standard.   The plaintiffs' particular testimony

       9   would be immaterial to that.    If we're talking about it in

      10   terms of the subjective portion, whether or not a plaintiff

      11   had particular knowledge, then, again, the only relevant use

      12   of that testimony would be to exclude an individual

      13   plaintiff, which is an improper purpose for absent class

      14   member discovery.

      15             Moving on from statute of limitations, as it

      16   relates to these issues related to potential unclean hand,

      17   again, the topline issue here is that defendants are

      18   attempting to pick off individual class members, and that is

      19   an inappropriate use of absent class member discovery.

      20             Additionally, on May 31, 2019, so 14 days ago now

      21   or so, defendant served amended supplemental initial

      22   disclosures that number into the 50s in terms of pages, and

      23   buried within there is an additional category of documents

      24   relevant to this case that says (reading) Certain documents

      25   relating to other litigation and/or claims brought by
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 52 of 156 Page ID
                                  #:11784

                                                                                              19


       1   putative     class   members.

       2                 That    category      has -- it has become         clear    on this

       3   call was inserted          because    it is relevant        to these     absent

       4   class members        in some way or form.           Obviously,       plaintiffs
                                                                                                    I


       5   have had no opportunity             to prepare     a document     request    related

       6   to those     documents,      received    those     documents,     and then

       7   assessed     them.

       8                 This    is essentially,         in my opinion,      nothing    but

       9   sandbagging      on the part of defendants.             Defendants        have    known

      10   about    these   claims,     they have     known    about    any potential

      11   impropriety      for years,      this -- the time period             in which     this

      12   case    is about     is more    than a decade       past,    and defendants

      13   waited     to put the relevant         documents     onto    their    disclosures

      14   until    less than     a -- or just about          a month    before     the close

      15   of discovery       and then noticed        the depositions        less than       two

      16   weeks    after   that,     and so, ultimately,        if anything,        this is an

      17   emergency     created      by defendants       own making.

      18                 And,    again,    to the extent       the Court     is unsure       of

      19   how to determine          whether    or not these     depositions        should    go

      20   forward,     I would      ask for a full opportunity            to provide       the

      21   Court    with briefing       and analysis       of the cases      and the facts

      22   that    I've learned       here today.

      23                 THE COURT:        You know,      I understand      that request.

      24   You know,     I have      to say that,     just    listening     to this,    I'm not

      25   sure exactly       what    you're    trying    to argue.       Is it that,       you
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 53 of 156 Page ID
                                  #:11785

                                                                                                    20


       1   know,    there        is your argument          that the defendants           cannot

       2   conduct     discovery      of unclean     hands     evidence,      if it's out

       3   there,    because     it might       reduce     the number      of class    members?

       4   I mean,     it sounds      like you're        arguing    they can't    really

       5   conduct     any discovery       of any defenses          because    it might

       6   undermine     your case.        I don't       -- I'm sure you don't           mean       it

       7   that broadly,        but   I'm concerned         that this      is going    way beyond

       8   where    the cases     are.

       9                 However,      I'm -- how much         time do you think          you need

      10   to be able to address           this?     I mean,       clearly,    counsel     has a

      11   good handle       of the legal        standards.        So I'm not sure that we

      12   need    to do a lot of boilerplate.                I think      the question     is

      13   really,     you know, how much          time do you think          you need to

      14   apply    the law to the facts?

      15                 MR.    ZUCKER:     Well,    Your     Honor,     certainly,      if I had

      16   known    the facts     during    the meet-and-confer             process,     I would

      17   have had a better          opportunity        to assess     them and potentially

      18   begin    thoughts     on what    that briefing          would    look like, but as

      19   it stands,       I mean,    you know,     I'm willing         to work with

      20   defendants       and the Court        to prepare     a briefing      on the

      21   schedule     that the Court          believes     is appropriate.           I believe

      22   that the plaintiffs           have    served     objections      to the deposition

      23   subpoenas,       and the burden        to make     the required      showing,        I

      24   believe,     would    fallon     defendants,        and so I think          it would          be

      25   in defendants'        court    to submit        some sort of, I don't          know,
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 54 of 156 Page ID
                                  #:11786

                                                                            21


       1   perhaps a motion to compel related to this topic.      And then

       2

       3               MR. THOMPSON:    Your Honor, with all due respect --

       4               MR. ZUCKER:     (Indecipherable.)

       5               THE COURT:    All right.   Do you

       6               MR. THOMPSON:    -- not working

       7               THE COURT:       ask, Mr. Thompson, do you waive the

       8   opening brief?    I mean, obviously, you're going to be --

       9   you're moving to compel these five depositions, and so I

      10   wonder whether you waive that because you've put your

      11   position on the record.      We've discussed the case law.   I

      12   think the real question is what's the opposition to this?

      13               MR. THOMPSON:    Your Honor, we'd be happy to waive

      14   that, but there is one clarification I'd like to make sure

      15   the Court is aware of, where Mr. Zucker has, and I'm sure

      16   inadvertently, misrepresented the facts.

      17               The five deposition notices that were issued -- and

      18   we sent with a cover letter on May 29th to Mr. Zucker and

      19   counsel.    So they've had notice for 2 1/2 weeks, and by the

      20   time of June 6th meet-and-confer, they had not made --

      21   attempted to make any contact with those absent class members

      22   nor investigated in any manner, apparently, what the claims

      23   might be.    Thos~ five depositions have nothing to do with any

      24   external litigation that has been filed by those absent class

      25   members.    We've identified those class members based on
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 55 of 156 Page ID
                                  #:11787

                                                                                                  22


       1   records    that have been produced             in the case       for, probably,             at

       2   least    a year.      Mr. Zucker      and his team        could have        gone

       3   immediately       into all the document          production,        searched         for

       4   the names,       and found    exactly     what we have         come to learn          as

       5   well.     I would     say that     it is -- this        case has been morphing

       6   over the last        four years,      five years,       and the crystallization

       7   of strategy       items    and argument       is an ever-changing            process.

       8                 But I wanted        the Court     to, you know, make             sure that

       9   this has -- make          sure it understands          this has nothing            to do

      10   with the supplemental           disclosure.        We did issue         a

      11   supplemental        disclosure.       We thought       that    the Court       had

      12   requested     that,    essentially,       by highlighting          in a number         of

      13   conferences       the Rule    26(e)    requirements.

      14                 There    are additional         absent    class members          -- five

      15    -- who we would          like to depose,       but they have          filed

      16   litigation       in the 2009 time -- 2009 or              '10 timeframe         against

      17   these    defendants       on these    very    claims,     and,   10 and behold,

      18   the Hagens       Berman    firm, which       is co-counsel       to Mr. Zucker's

      19   firm,    represented       those plaintiffs.           So I don't       think      there

      20   could be any surprise           to the Hagens       Berman       firm or the

      21   Baron    & Budd     firm what     those   claims    were      about,   who those

      22   people    are,    and that was added         to the disclosure.              So I think

      23   that's    an entire       red herring.

      24                 But to answer        distinctly      Your    Honor's      question,          we

      25   will    certainly     waive   the opening       brief.
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 56 of 156 Page ID
                                  #:11788

                                                                             23


       1              THE COURT:    Okay.   So then over to you, Mr. Zucker.

       2   How long do you think it will take you to prepare an

       3   opposition?

       4              MR. ZUCKER:    And, Your Honor, I believe it would

       5   take us two weeks to prepare an opposition.      I   think that

       6   normally

       7              THE COURT:    That's impossible.   That --

       8              MR. ZUCKER:    -- we can probably do it in less.

       9   However, on Tuesday, Wednesday, and Thursday of next week,

      10   there are depositions already scheduled in this case

      11   several back-to-back depositions, sometimes two in one day

      12   scheduled by the defendants, and so, frankly, I just don't

      13   know that we'll have an opportunity to adequately prepare the

      14   briefing while we're also engaged in the process of preparing

      15   for and attending and taking depositions that have been

      16   previously scheduled and, I would note, were scheduled

      17   without requests from the plaintiffs as with regard to

      18   scheduling.

      19              So with all due respect, Your Honor, I think it

      20   would -- I think we could submit a brief by June 28th.

      21              THE COURT:    So you're proposing to take the entire

      22   rest of the discovery period, essentially, so that -- well,

      23   I'll look into this because I don't want      - I mean, if

      24   there's a July 1 date, I want to see what that means.        As

      25   long as we have the briefing and I have the ability to order
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 57 of 156 Page ID
                                  #:11789

                                                                            24


       1   the depositions, if necessary, under the judge's order -- so

       2   I need to go and look at the terms and conditions of it

       3   then that would be okay with me, but if the deadline is

       4   July 1 for all depositions to be completed and you'd like

       5   until two days before then to submit the brief, that's really

       6   not going to work.        So, I mean --

       7                MR. ZUCKER:    Well, Your Honor, I understand the

       8   Court's concern; however, defendants scheduled the

       9   depositions for next week.        Defendants waited until less than

      10   a month before the cutoff for discovery to serve these

      11   deposition notices -        or perhaps a month and one day or so.

      12   Defendants failed to adequately meet and confer with me about

      13   the factual predicate for these depositions before this call,

      14   which was just set, you know, two weeks from the close of

      15   discovery.     I believe this is an emergency created by the

      16   defendants own making, and I don't believe that plaintiffs'

      17   due process rights should be impacted by that.

      18                THE COURT:     I just don't understand why you would

      19   need that much time in order to address -- this is now a very

      20   straightforward issue, and it's one that you've confronted

      21   before.   I mean, he's talking about borrowers' inequitable

      22   conduct or unclean hands with respect to the appraisers.

      23   This can't be something new to you.

      24                MR. ZUCKER:    Well, I disagree, Your Honor.   This is

      25   the first time it's ever been raised in this case.
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 58 of 156 Page ID
                                  #:11790

                                                                                                  25


       1                  MR. THOMPSON:         with    all due respect,         Your    Honor,        I

       2   don't   know if it was these             specific     borrowers,      but in our

       3   class-certification            opposition,       which     was filed more      than a

       4   year ago, probably           going   on close      to two, this notion           was

       5   addressed.

       6                  MR.    ZUCKER:     Well,     Your   Honor,     what   that means        is

       7   that the

       8                  MR. THOMPSON:              plaintiffs.

       9                  MR.    ZUCKER:     What    that means        is that defendants

      10   have known      about    this    issue    for at least        a year, maybe       two

      11                  THE COURT:        Well,    that's     my point.       This     can't be

      12

      13                  MR.    ZUCKER:            (indecipherable)       .

      14                  THE COURT:        That's     my point.        This    can't be new to

      15   the parties.          You're    making    this     sound    as though    "Wow,    I've

      16   never   heard    of this before.            I have    no idea what       to make       of

      17   it.11
                   That    can't    -- that's       what    I'm saying.         I'm not finding

      18   that plausible         here.     I think     you ought       to be able to take             a

      19   look at this         issue    in less time than two weeks.

      20                  But I don't       want    to belabor        this when we don't          know

      21   -- can someone         give me -- I know           it's a huge docket             but

      22   where   I can find easily            the schedule        in this case that we're

      23   looking    at, this      July    1 date?        Anyone     have a docket       number,          a

      24   date -- something            that will make        it easier.

      25                  MR.    ZUCKER:     Yeah.      Docket      346 entered     on
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 59 of 156 Page ID
                                  #:11791

                                                                              26


       1   March 18, 2019, is the minutes of a statute conference before

       2   Judge Snyder that set the discovery cutoff at July 1, 2019.

       3               THE COURT:    Well, I think we're in good shape

       4   because, in general, her dates mean only that we need to have

       5   the hearing, which we have, before that date.         So I think

       6   this should work out.       Let me take a look at this, and then

       7   I'll issue a minute order that will have the briefing

       8   schedule.    Because I think --

       9               UNIDENTIFIED SPEAKER:     Thank you, Your Honor.

      10               THE COURT:    And, you know, Mr. Zucker, I think it's

      11   fairly clear where Mr. Thompson is going.         That's why I asked

      12   him if he would waive the opening brief because it seems to

      13   me to be very obvious now where his head is with these

      14   depositions.    Do you feel the same way?     I   mean, is there

      15   something that you would want to ask Mr. Thompson before we

      16   adjourn?

      17               MR. ZUCKER:     Well, to the extent there are any

      18   documents previously produced in this case amongst the

      19   600,000-plus pages of documents that form some basis or

      20   evidence any potential impropriety or unclean hands on behalf

      21   of any of the five absent class members that defendant is

      22   referring to, I would like those documents identified for me

      23   by specific Bates numbers so I can review and assess them.

      24               MR. THOMPSON:    Your Honor, with all due respect --

      25               THE COURT:      -- yeah
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 60 of 156 Page ID
                                  #:11792

                                                                                                  27


       1                 MR. THOMPSON:          -- that's       not our obligation.

       2                 THE COURT:          Right.     I don't    know that I can do

       3   that.     But what       -- your request       -- evidence       is to me is that

       4   you know where        this is going.          I don't       see why       your office

       5   could    probably     do the same document            search    that they've       done.

       6   I don't     know that that's         a fair -- I don't          think    I can

       7   reallocate     that.       There's    no real rule that would,                you know,

       8   enable    me to require          the other    side to do that work             for you.

       9                 But it sounds,         though    -- what my concern             was I

      10   wanted    to make     sure that you felt as comfortable                  as I do that

      11   I now know where          this discovery       is going,       and, you know,

      12   might    have been       better    if it had been       disclosed       to you in the

      13   first place,       but    I'm not sure -- since             you had the meet-and-

      14   confer    not that       long ago, I don't          think    it's really       delayed

      15   us very    much.

      16                 So I will      look at the -- I'll look at the judge's

      17   order    and just confirm          that,    you know, we've       already       had a

      18   hearing     on this and that we can go ahead                  and do this,       and

      19   then,    in that case,       I would       be more    inclined,       then,    to let

      20   the briefing       -- give       you an opportunity          to do the briefing          on

      21   a more-extended          basis    because    then    I would    have    the ability

      22   to order     the depositions,         if necessary,          if that's    what    I come

      23   to, in July.        So we don't       have    to have a compressed            briefing

      24   schedule.      That's      all I'm trying       to say.

      25                 Okay.       So I will    go ahead       and do that and then
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 61 of 156 Page ID
                                  #:11793

                                                                                     28


       1   issue   a minute     order   hopefully   today.

       2                Thank     you very much.

       3                MR. THOMPSON:       Thank   you very much,   Your   Honor.

       4   Have a nice weekend.

       5                THE COURT:       Thanks.    You too.

       6           (Proceedings     adjourned.)

       7   III
       8   III
       9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 62 of 156 Page ID
                                  #:11794

                                                                                   29


       1

       2

       3

       4                                   CERTIFICATE

       5        I certify   that   the foregoing       is a correct   transcript

       6   from the electronic     sound   recording     of the proceedings    in the

       7   above-entitled   matter.

       8

       9   /s/ Julie Messa                      June 17, 2019
           Julie Messa, CET**D-403              Date
      10   Transcriber

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 63 of 156 Page ID
                                  #:11795


              EXHIBIT C




              EXHIBIT C
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 64 of 156 Page ID
                                  #:11796



                                                                                     BRYAN
                                                                                      CAVE
                                                                                 LEIGHTON     ~1'f1'P
                                                                                   PA!SNER UUJ:
      August 12, 2019                                                                        BRYAN CAVE LEIGHTON PAISNER LLP
                                                                                             120 Broadway Suite 300
                                                                                             Santa f'lonica CA 90'.01 2386
      Kazim A. Naqvi                                                                         T: +13105762100
      Direct: 310/576-2288                                                                   F: + 1 310 576 2200
      Pax: 310/260-7188                                                                      www.bclptowcorn
      kazim.naqvi@bclplaw.com


      Daniel Alberstone, Esq.
      Evan Zucker, Esq.
      Roland Tellis, Esq.
      Mark Pifko, Esq.
      Baron & Budd, P.c.
      15910 Ventura Boulevard, Suite 1600
      Encino, CA 91436
      Telephone: (818) 839-2333

      Christopher R. Pitoun, Esq.
      Hagens Berman Sobol Shapiro LLP
      301 North Lake Avenue, Suite 203
      Pasadena, CA 91101
      Telephone: (213) 330-7150

      Steve W. Berman, Esq.
      Thomas E. Loeser, Esq.
      Hagens Berman Sobol Shapiro LLP
      1918 Eighth Avenue, Suite 3300
      Seattle, WA 98101
      Telephone: (206) 623-7292

      VIA E-MAIL AND US MAIL

      Re:         Joint Stipulation Regarding Defendants' Proposed Second Amended Answer to
                  Plaintiffs' Third Amended Complaint
                  Waldrup, et al. v. Countrywide An. Corp., et aI., Case No. 13-CV-8833 CAS (AGR)

      Dear Counsel:

      Please find enclosed the following for your review and approval: 1) Defendants' Proposed Second
      Amended Answer ("SAA'') to Plaintiffs' Third Amended Complaint ("TAC"); and 2) a Joint Stipulation and
      Proposed order to file Defendants' Proposed Second Amended Answer. Defendants request that
      Plaintiffs sign and return the draft Joint Stipulation on or before August 19t 2019.

      Defendants'SAA adds an affirmative defense of unclean hands. As discussed below, Defendants have
      apprised Plaintiffs and the Court of their unclean hands defense several times over the past two years.
      Regardless, the Ninth Circuit has repeatedly held that "[I]n the absence of a showing of prejudice ... an
      affirmative defense may be raised for the first time at summary judgment." Brady v. Brown, 50 F.3d 13
      (9th Clr. 1995) (holding an afflrrnatlve defense of unclean hands can be raised for the first time at
      summary judgment); Garcia v. Salvation Army, 918 F.3d 997, 1008 (9th Cir. 2019) (holding an
      affirmative defense of statutory exemption can be raised for the first time at summary judgment);

      537792254
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 65 of 156 Page ID
                                  #:11797



      Baron & Budd, P.c.                                                               BRYAN
      Hagens Berman Sobol Shapiro LLP                                                   CAVE
      August 12, 2019                                                              LEIGHTON l:?J'"11--rp
      Page 2                                                                         PAISNER I3l.!.t!
      Camarillo v. McCarthy; 998 F.2d 638, 639 (9th Cir. 1993) (holding an affirmative defense of qualified
      immunity can be raised for the first time at summary judgment).        Moreover, the Ninth Circuit has
      allowed litigants to raise affirmative defenses for the first time on motion for summary judgment even
      where the defense was not raised until after the discovery cutoff. See Scott v. Garcia, 370 F. Supp. 2d
      1056. 1065 (9th Cir. 2005) (holding a plaintiff was not prejudiced when the defendant raised an
      affirmative defense after the discovery cut-off because the plaintiff was on notice regarding the
      affirmative defense in a brief the defendant filed before the discovery cut-off).

      Here, Plaintiffs have been placed on notice regarding Defendants' unclean hands defense for several
      years, and thus face no prejudice. Defendants first put Plaintiffs on notice of this defense nearly two
      years ago in its Opposition to Plaintiffs' Motion for Class Certification filed on October2, 2017 in the
      context of putative class members injecting themselves into the appraisal process by improperly bribing,
      coerdnq, or otherwise influencing the relevant appraisers. In the Opposition, Defendants stated
      "LandSafe maintained an Appraisal Independence Hotline ... [whereby] [s]taff and fee panel appraisers
      could call the hotline toll-free and report any potential appraisal independence concerns involving a
      borrower, real estate agent, LandSafe reviewer, or LandSafe management" and "[t]he [LandSafe
      Appraiser Independence] Hotline reports also may provide individualized examples of borrowers
      initiating inquiries or attempting to influence appraiser valuations." (ECF No. 182 at pp. 25-26, 32).
      Indeed, Judge Snyder referenced and analyzed this issue in her class certification order. (ECF No. 247
      at p, 34).

      Also on October 2, 2017, Defendants served a meet and confer letter to Plaintiffs regarding a trial plan
      and included 60 questions, the answers to which would assist the Court and Defendants to assess
      whether Plaintiffs could craft a manageable trial plan. (ECF No. 182-11). Included within those
      questions were seven questions regarding Waldrup's Texas Unjust Enrichment claims. Specifically,
      Defendants asked what common, classwide proof Plaintiffs intend to offer showing that each Defendant
      was unjustly enriched in connection with each Texas class member's loan and that the equities lean in
      favor of each Texas class member. (Id.)

      Defendants' unclean hands arguments have also been presented to Plaintiffs and the Court a number of
      times since the class certification filings. Most recently, during a meet and confer telephone call on June
      6,2019, Defendants' counsel articulated the reasoning behind the noticed depositions of various absent
      class members, including that the testimony sought is relevant to Defendants' unclean hands defense.
      Similarly, on June 14, 2019, Defendants' counsel stated on the record at a discovery conference with
      Magistrate Judge Rosenberg:

                  "there's a certified class of Texas borrowers with an equitable claim for unjust
                  enrichment. Several of the deponents we seek to depose are Texas borrowers. So they
                  are members of that class. We believe those borrowers engaged in conduct which gives
                  rise to the defense of unclean hands. Specifically, we believe those plaintiffs - those
                  absent class members attempted to bribe or otherwise coerce the appraiser. The claims
                  in the case are that the defendants coerced, bribed, or otherwise corrupted the
                  appraisers.  These facts go directly to the plaintiffs' theory and also would entirely
                  undercut any unjust enrichment claim, where we should not have the recovery by a
                  borrower who actually infected the process him or herself."        (6/14/19 Discovery
                  Conference Transcript at 15:6-18).

      Defendants further advised Plaintiffs and the Court of the importance of its unclean hands defense in
      another discovery conference on June 18, 2019. Defendants then filed a Motion to Compel Depositions
      of Ten Absent Class Members on June 20, 2019 (which Magistrate Judge Rosenberg granted in part), in
      which Defendants' unclean hands defense is a central argument.




      537792254
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 66 of 156 Page ID
                                  #:11798



      Baron & Budd, P.c.                                                              BRYAN
      Hagens Berman Sobol Shapiro LLP                                                  CAVE
      August 12, 2019
      Page 3
                                                                                  LEIGHTON
                                                                                    PAISNER~
                                                                                               Ofl'rI'P
      Defendants intend to raise their unclean hands defense in their forthcoming dispositive motions, due for
      filing on September 13, 2019. Defendants are not altempting to add a new affirmative defense that has
      not been disclosed and is relevant to this litigation to date. Plaintiffs have not been prevented from
      conducting discovery related to Defendants' unclean hands defense, including any discovery related to
      the witnesses and issues addressed in the Appraisal Independence Hotline reports addressed above.
      During the absent class member depositions, Plaintiffs are free to cress-examine any deponents on
      issues related to Defendants' unclean hands defense.

      Because Plaintiffs have been on notice of Defendants' unclean hands defense for nearly two years, there
      can be no prejudice and no basis to oppose the filing of the SM. Should Plaintiffs refuse to stipulate to
      the filing of the SM, Defendants will be forced to file a motion for leave to amend. Given the case law
      cited above and facts and circumstances of this case, the Court will expect such pleading issues to be
      resolved amongst counsel.

      We are prepared to meet and confer with you should you have any questions or concerns regarding the
      SM or Joint Stipulation. However, given the upcoming deadlines, Defendants request that Plaintiffs slqn
      and return the draft Joint Stipulation on or before August 19, 2019. Should Plaintiffs refuse to do so,
      Defendants will assume Plaintiffs object to the filing of the SM and will seek leave of Court to file the
      SM.




      Attachments




      537792254
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 67 of 156 Page ID
                                  #:11799


              EXHIBIT A




              EXHIBIT A
        Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 68 of 156 Page ID
                                          #:11800




                     1 Robert E. Boone III, SBN 132780
                       reboone@bclplaw.com
                     2 Douglas A. Thompson, SBN 155619
                       douglas. thompson@bclplaw.com
                     3
                       Linda C. Hsu, SBN 239880
                     4 linda.hsu@bclplaw.com
                       Kazim A. Naqvi, SBN 300438
                     5 kazim.naqvi@bclplaw.com
                       BRYAN CAVE LEIGHTON PAISNER LLP
                     6 120 Broadway, Suite 300
                     7 Santa Monica, California 90401-2386
                       Telephone: (310) 576-2100
                     8 Facsimile:   (310) 576-2200
                    9- Attorneys for Defendants
                       Countrywide Home Loans, Inc. (erroneously sued as "Countrywide Home Loans");
                   10
                       Countrywide Financial Corporation; Bank of America, N.A., as successor by April
                   11  27,2009    de jure merger with Countrywide Bank, FSB (formerly known as
                       Countrywide Bank, N.A.); Bank of America Corporation; LandSafe, Inc.; and
                   12 LandSafe Appraisal Services, Inc. (now known as "Corel.ogic Valuation Solutions,
                       Inc.") (erroneously sued as "Landsafe Appraisal Inc.")
0..  00
           -o
                   13
-l
-l
 ....
    0-
           8                                    UNITED STATES DISTRICT COURT
 000
 g""' .!           14
";$   20\
~~'§                                          CENTRAL DISTRICT OF CALIFORNIA
s     ~tS          15
-~iib OJ
      is: --1<1
,3-gu                  BARBARA WALDRUP, individually,              Case Number: 2: 13-cv-08833-CAS-
 v 8 fl'
                   16
 iii Ill-a             and on behalf of other members of the       AGR
UOo
!ii~::E            17  general  public   similarly situated,      'Lead Case)
C n
al      fii
       f/]
                   18                      Plaintiffs,           (Consolidated with Case No. 2:16-cv-
                                                                 4166-CAS-AGR)
                   19              v.
                                                                  DEFENDANTS' SECOND
                   20    COUNTRYWIDE FINANCIAL                    AMENDED ANSWER TO
                         CORPORATION, a Delaware                  PLAINTIFF'S TIDRD AMENDED.
                   21
                         corporation, COUNTRYWIDE HOME          - COMPLAINT
                   22    LOANS, a New York corporation,
                         COUNTRYWIDE BANK, N.A., a               Judge: Christina A. Snyder
                  . 23   national association, BANK OF           Magistrate Judge: Alicia G. Rosenberg
                         AMERICA CORPORATION, a
                   24    Delaware corporation, LANDSAFE,         Action Filed: November 27,2013
                         INC., a Delaware corporation,           Trial Date: January 14,2020
                   25
                         LANDSAFE APPRAISAL, INC., a
                   26    California corporation,
                   27                      Defendants.
                   28
                             DEFENDANTS'   SECOND AMENDED ANSWER TO PLAINTIFF'S     THIRD AMENDED
                                                         COMPLAINT
                         USA\537792229,1
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 69 of 156 Page ID
                                  #:11801




     1   ELIZABETH WILLIAMS, BECKIE .
     2   REASTER, REBECCA MURPHY,
         individually, and on behalf of all others
     3   similarly situated, .

     4                      Plaintiffs,
     5             v.
     6   COUNTRYWIDE FINANCIAL
     7   CORPORATION, a Delaware
         corporation, COUNTRYWIDE HOME
     8   LOANS, a New York corporation,
         COUNTRYWIDE BANK, N.A., a
     9   national association, BANK OF
         AMERICA CORPORATION, a
    10   Delaware corporation, LAND SAFE,
    11   INC., a Delaware corporation,
         LANDSAFE APPRAISALS, INC., a
    12   California corporation,
    13                      Defendants.
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

         USA\537792229.1
            Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 70 of 156 Page ID
                                              #:11802




                     1              Defendants Countrywide Financial Corporation ("CFC"), Countrywide Home

                     2   Loans, Inc. (erroneously sued as "Countrywide Home Loans") ("CHL"), Bank of America, N .A.,

                     3   as successor by April 27, 2009 de jure merger with Countrywide Bank, FSB (formerly known as

                     4   Countrywide Bank, N.A.) ("BANA"), Bank of America Corporation ("BAC"), LandSafe, Inc.

                     5   ("LSI"), and LandSafe Appraisal Services, Inc. (now known as "CoreLogic Valuation Solutions,

                     6   Inc.") (erroneously sued as "Landsafe Appraisal Inc.") (44LSA") provide an amended answer to the

                     7   Third Amended Complaint ("T AC") of Plaintiff Barbara Waldrup ("Plaintiff')        as follows:

                     8                                             INTRODUCTION

                     9              1.    In response to paragraph 1 ofthe TAC, Defendants deny, generally and specifically,

                    10   each and every allegation contained therein.

                    11              2.    In response to paragraph 2 of the TAC, Defendants are without sufficient

                    12   information or knowledge to form a belief as to the truth of the allegations contained in this

                    13   paragraph, and on that basis deny, generally and specifically, each and every allegation contained
0...
-l
     '"      00

-l
 ....
   0-
     8              14   therein.
<>0°
 5lr"\$
~.~~                15              3.    In response to paragraph 3 of the TAC, Defendants deny, generally and specifically,
I'l
g
       J;
       ;>:
             's
              0
'Eb"'~
,-<.l-OU~
-l~.r
             '"     16   each and every allegation contained therein.
~ a5,~                              4.    In response to paragraph 4 of the TAC, Defendants state the statute speaks for itself.
uo§                 17
t;l~2
 C           2
co            1ii   18   Defendants deny, generally and specifically, each and every remaining allegation contained
             CIl



                    19   therein.

                    20              S.    In response to paragraph 5 of the TAC, Defendants state the statutes speak for

                    21   themselves. Defendants deny, generally and specifically, each and every remaining allegation

                    22   contained therein.

                    23              6.    In response to paragraph 6 of the TAC, Defendants deny, generally and specifically,

                    24   each and every allegation contained therein.

                    25              7.    In response to paragraph 7 of the TAC, Defendants admit that in connection with

                    26   loan underwriting, CHL required an appraisal to be performed, and for the majority of the putative

                    27   class period, CHL generally required LSA to review or provide the appraisal product. Defendants

                    28
                                                                            1
                             DEFENDANTS'        SECOND AMENDED ANSWER TO PLAINTIFF'S                    THIRD AMENDED
                                                              COMPLAINT
         Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 71 of 156 Page ID
                                           #:11803




                1   admit that LSA and CHL were subsidiaries of CFC at the time of Plaintiffs     2004. and 2007

                2   transactions at issue. Defendants deny, generally and specifically, each and every remaining

                3   allegation contained therein.

                4              8.    In response to paragraph 8 of the TAC, Defendants deny, generally and specifically,

                5   each and every allegation contained therein.

                6              9.    In response to paragraph 9 of the TAC, Defendants deny, generally and specifically,

                7   each and every allegation contained therein.

                8              10.   In response to paragraph 10 ofthe TAC, Defendants deny, generally and

                9   specifically, each and every allegation contained therein.

               10              11.   In response to paragraph 11 of the TAC, Defendants deny, generally and

               11   specifically, each and every allegation contained therein.

               12                                      JURISDICTION       AND VENUE

               13              12.   In response to paragraph 12 of the TAC, Defendants are without sufficient
         \0
         00
"'" 8
....l
                    information or knowledge to form a belief as.to the truth of the allegations contained in this
....l
 ...  0-       14
ffig~
~.~~           15   paragraph, and on that basis deny, generally and specifically, each and every allegation contained
I':a·s
a ,;~
iih
._ .,   .
    iit;;!          therein.
"llW
               16
-;;elf
1:; co '<3                     13.   In response to paragraph 13 of the TAC, Defendants state the statutes speak for
Woo            17
1a~2:
c        l!!
                    themselves. Defendants further state that this paragraph does not call for admission or denial.
co       1a
         </J
               18
               19              14.   In response to paragraph 14 of the TAC, Defendants admit that Defendants CHL

               20   and LSA have transacted business with regard to properties located within the Central District of

               21   California. Other than specifically admitted herein, Defendants deny, generally and specifically,

               22   each and every remaining allegation in this paragraph.

               23                                                  PARTIES

               24              15.   In response to paragraph 15 of the TAC, Defendants are without sufficient

               25   information or knowledge to form a belief as to the truth of the allegations contained in this

               26   paragraph, and on that basis deny, generally and specifically, each and every allegation contained

               27   therein.

               28
                                                            2
                        DEFENDANTS'        SECOND AMENDED ANSWER TO PLAINTIFF'S                  THIRD AMENDED
                                                 .       COMPLAINT
              Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 72 of 156 Page ID
                                                #:11804




                      1            16.       In response to paragraph 16 ofthe TAC, Defendants admit that CFC is a Delaware

                      2   corporation, was the parent corporation for CHL, and was a publicly traded company at the time of

                      3   Plaintiffs     transactions in 2004 and 2007. Other than specifically   admitted herein, Defendants deny,

                      4    generally and specifically, each and every remaining allegation in this paragraph.

                      5            17.       In response to paragraph 17 ofthe TAC, Defendants admit that CHL is a New York

                      6   corporation. Defendants further admit that CHL is a wholly-owned subsidiary of CFC. Other than

                      7   specifically admitted herein, Defendants deny, generally and specifically, each and every

                      8   remaining allegation in this paragraph.

                      9           '18.       In response to paragraph 18 of the TAC, Defendants admit that Full Spectrum

                     10   Lending, Inc. ("FSL") merged into CHL in December 2004. Other than specifically admitted

                     11   herein, Defendants deny, generally and specifically, each and every remaining allegation in this

                     12   paragraph.

                     13            19.       In response to paragraph 19 of the TAC, Defendants admit that Countrywide Bank,
"'...J" ""
              co
...J
 .. 0-
        8            14   FSB (formerly known as Countrywide Bank, N.A.) was merged into BANA by April 27, 2009 de
 = .....
 ,",0°

    '"'~      '<t
,~
 .,   ,j;;;

~g bl's
               0:1
                     IS   jure merger and no longer exists as a separate entity. Other than specifically admitted herein,
   >;          0
~      ...    ~           Defendants deny, generally and specifically, each and every remaining allegation in this paragraph.
,_
~"gu
       ~      'iii
                     16
4lgd'
f:j tIl ,2
uo§                  17            20.       In response to paragraph 20 ofthe TAC, Defendants deny, generally and
ij~~

~             ~      18   specifically, each and every allegation in this paragraph.
              V)




                     19            21.       In response to paragraph 21 of the TAC, Defendants admit that BAC is a Delaware

                     20   Corporation, is a financial holding company, and has its principal place of business at 100 N.

                     21   Tyron Street, Charlotte, North Carolina. Other than specifically admitted herein, Defendants deny,

                     22   generally and specifically, each and every remaining allegation in this paragraph.

                     23           22.        In response to paragraph 22 of the TAC, Defendants admit that on July 1,2008,

                     24   CFC merged with and into Red Oak Merger Corporation (a direct subsidiary ofBAC), and wherein

                     25   Red Oak Merger Corporation changed its name to CFC, and thus, CFC and all of its subsidiaries

                     26   became indirect subsidiaries ofBAC. Other than specifically admitted herein, Defendants deny,

                     27   .generally and specifically, each and every remaining allegation in this paragraph.

                     28
                              DEFENDANTS'          SECOND AMENDED ANSWER TO PLAINTIFF'S                    THIRD AMENDED
                                                                 COMPLAINT
           Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 73 of 156 Page ID
                                             #:11805




                   1          23.     In response to paragraph 23 of the TAC, Defendants admit that at certain times

                   2   during the putative class period from January 1, 2003 to December 31, 2008 certain of the

                   3   Defendant entities were part of an affiliated family of companies. Other than specifically admitted

                   4   herein, Defendants deny, generally and specifically, each and every remaining allegation in this

                   5   paragraph.

                   6                  In response to paragraph 24 of the TAC, Defendants admit that the Federal Reserve

                   7   issued on June 5, 2008 an "Order Approving the Acquisition of a Savings Association and Other

                   8   Nonbanking Activities." Defendants contend that document speaks for itself. Other than

                   9   specifically admitted herein, Defendants deny, generally and specifically, each and every

                  10   remaining allegation in this paragraph.

                  11          25.     In response to paragraph 25 of the TAC, Defendants admit that the Bank of America

                  12   Home Loans brand was announced in April 2009. Other than specifically admitted herein,

                  13   Defendants deny, generally and specifically, each and every remaining allegation in this paragraph.
           \0
0...
...l
      00
           ...,
...l
 ... 0-
           ~      14          26.     In response to paragraph 26 of the TAC, Defendants admit that the Bank of America
~~ga-.
.-   0
&!'S       «l     15   Home Loans brand was announced in April 2009. Defendants contend that any press releases
s ": '8
~ ;>,@
]H~
 "'''CI(J
                  16   issued will speak for themselves. Other than specifically admitted herein, Defendants deny,
...l)g",
OJ ...     <>
~ (I)
(JOo
           'a     17   generally and specifically, each and every remaining allegation in this paragraph..
(ij~:::E

&i         c/)
                  18          27.     In response to paragraph 27 of the TAC, Defendants admit that-certain press

                  19   releases or other public announcements    may have been made. Such press releases or public

                  20   statements will speak for themselves. Other than specifically admitted herein, Defendants deny,

                  21   generally and specifically, each andevery remaining allegation in this paragraph.

                  22          28.     In response to paragraph 28 ofthe TAC, Defendants admit that certain press

                  23   releases or other public announcements    may have been made. Such press releases or public

                  24   statements will speak for themselves. Other than specifically admitted herein, Defendants deny,

                  25   generally and specifically, each and every remaining allegation in this paragraph.

                  26          29.     In response to paragraph 29 of the TAC, Defendants admit that certain press

                  27   releases or other public announcements    may have been made. Such press releases or public

                  28
                                                              4
                          DEFENDANTS'        SECOND AMENDED ANSWER TO PLAINTIFF'S                   THIRD AMENDED
                                                           COMPLAINT
         Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 74 of 156 Page ID
                                           #:11806




                1   statements will speak for themselves. Other than specifically admitted herein, Defendants deny,

                2   generally and specifically, each and every remaining allegation in this paragraph.

                3           30.     In response to paragraph 30 ofthe TAC, Defendants admit certain public

                4   statements may have been made in periodic regulatory filings. Such public statements will speak

                5   for themselves. Other than specifically admitted herein, Defendants deny, generally and

                6   specifically, each and every remaining allegation in this paragraph.

                7           31.    In response to paragraph 31 of the TAC, Defendants admit that certain press

                8   releases or other public announcements    may have been made. Such press releases or public

                9   statements will speak for themselves. Other than specifically admitted herein, Defendants deny,

               10   generally and specifically, each and every remaining allegation in this paragraph.

               11           32.    In response to paragraph 32 of the TAC, Defendants deny, generally and

               12   specifically, each and every allegation in this paragraph.

               13           33.    In response to paragraph 33 of the TAC, Defendants admit that at all relevant times
         -o
         00
0..
-< ~                in the TAC, LSI was a Delaware corporation headquartered      at 6400 Legacy Drive, Plano, Texas
-<
 ....
voO
   0-          14
I5iM;g
;f,~ ~         15   75024. Other than specifically admitted herein, Defendants deny, generally and specifically, each
 c: <J)
,9. ~ 0
         's
ih",!fl
.~ ~ 01
., 11O ,       16   and every remaining allegation in this paragraph. '
-<e.r
 ~ £D.~
(.)06          17          34.     In response to paragraph 34 of the TAC, Defendants admit that at all relevant times
!ij~:E

cE ~     <J)
               18   in the T AC, LSA was a California corporation and wholly-owned         subsidiary of LSI. Other than

               19   specifically admitted herein, Defendants deny, generally and specifically, each and every

               20   remaining allegation in this paragraph.

               21          35.     In response to paragraph 35 of the TAC, Defendants deny, generally and

               22   specifically, each and every allegation in this paragraph.

               23                                       FACTUAL BACKGROUND

               24          A.      Real Estate Appraisal Standards

               25           36.    In response to paragraph 36 of the TAC, Defendants state that this paragraph does

               26   not call for an admission or denial and may call for a legal conclusion. To the extent that an

               27   admission or denial is required, Defendants deny each and every allegation contained herein.

               28
                                                                      5
                       DEFENDANTS'        SECOND AMENDED ANSWER TO PLAINTIFF'S                      THIRD AMENDED
                                                       , COMPLAINT
               Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 75 of 156 Page ID
                                                 #:11807




                       1           37.    In response to paragraph 37 of the TAC, Defendants state that this paragraph does

                      2    not call for an admission or denial and may call for a legal conclusion. To the extent that an

                      3    admission or denial is required, Defendants deny each and every allegation contained herein.

                      4            38.    In response to paragraph 38 of the TAC, Defendants state the statutes speak for

                      5    themselves. Defendants state that this paragraph does not call for an admission or denial and may

                      6    call for a legal conclusion. To the extent that an admission or denial is required, Defendants deny,

                      7    each and every allegation contained herein.

                      8           39.     In response to paragraph 39 of the TAC, Defendants state the statutes speak for

                      9    themselves. Defendants state that this paragraph does not call for an admission or denial and may

                     10    call for a legal conclusion. To the extent that an admission or denial is required, Defendants deny

                     11    each and every allegation contained herein.

                     12           40.     In response to' paragraph 40 of the TAC, Defendants state the statutes speak for

                     l3    themselves. Defendants state that this paragraph does not call for an admission or denial and may
               -o
               QO

 ""
 .....l
 ,..J          F}    14    call for a legal conclusion. To the extent that an admission or denial is required, Defendants deny
  ...
   0-
  ~~$          0\
 .-
  «I ':::
          4)
               cd    15    each and every allegation contained herein.
'~Vi  'E
 .9 ;.;~
 tb ~'~              16           41.     In response to paragraph 41 of the TAC, Defendants state the statutes speak for
 ',;      "C   z:3
 ,..J
  q)      e~
          '"

 ~ co 'j:!                 themselves. Defendants state that this paragraph does not call for an admission or denial and may
 UOo                 17
 !\i~::S
  i!;-         1:1
 co            !a
               f/}
                     18    call for a legal conclusion. To the extent that an admission or denial is required, Defendants deny

                     19    each and every allegation contained herein.

                     20           42.     In response to paragraph 42 of the TAC, Defendants state the statutes speak for

                     21    themselves. Defendants state that this paragraph does not call for an admission or denial and may

                     22    call for a legal conclusion. To the extent that an admission or denial is required, Defendants deny

                     23 each and every allegation contained herein.

                     24           43.     In response to paragraph 43 of the TAC, Defendants state the statutes speak for

                     25    themselves. Defendants state that this paragraph does not call for an admission or denial and may

                     26.   call for a legal conclusion. To the extent that an admission or denial is required, Defendants deny

                     27    each and every allegation contained herein.

                     28
                                                                            6
                             . DEFENDANTS'      SECOND AMENDED ANSWER TO PLAINTIFF'S                    THIRD AMENDED
                                                              COMPLAINT
           Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 76 of 156 Page ID
                                             #:11808




                  1              44.   In response to paragraph 44 of the TAC, Defendants state the statutes speak for

                  2   themselves. Defendants state that this paragraph does not call for an admission or denial and may

                  3   call for a legal conclusion. To the extent that an admission or denial is required, Defendants deny

                  4   each and every allegation contained herein.

                  5              B.    Countrywide's Fraudulent Appraisal Scheme

                  6              45.   In response to paragraph 45 of the TAC, Defendants are without sufficient

                  7   information or knowledge to form a belief as to the truth of the allegations contained in this

                  8   paragraph, and on that basis deny, generally and specifically, each and every allegation contained

                  9   therein.

                 10              46.   In response to paragraph 46 of the TAC, Defendants admit that CHL originated

                 11   mortgages through various mortgage production business divisions.      Other than specifically

                 12   admitted herein, Defendants deny, generally and specifically, each and every remaining allegation'

                 13   in this paragraph.
           \C>
0..        00
....l
....l
 ..0-
           8     14              47.   In response to paragraph 47 of the TAC, Defendants deny, generally and
 (1)00
 Iii"";;
~.~~             15   specifically, the allegation that "Countrywide began loosening its underwriting efforts to rapidly
 §~s
~~§
._ ~ «I
                 16   close and sell loans to the secondary market. To that end, Countrywide viewed the appraisal
"'"ou
....l~'"
~ cD'~                process as a speed bump in: the road to closing a loan." Defendants are without sufficient
uo§              17
§~2:

&: ~       (J)
                 18   information or knowledge to form a belief as to the truth of the remaining allegations contained in

                 19   this paragraph, and on that basis deny, generally and specifically, each and every allegation

                 20   contained therein.

                 21              48.   In response to paragraph 48 of the TAC, Defendants deny, generally and

                 22   specifically, each and every allegation in this paragraph.

                 23              49.   In response to paragraph 49 of the TAC, Defendants admit that Kyle Lagow was the

                 24   relator who filed a qui tam complaint. Defendants state that the qui tam complaint speaks for itself.

                 25   Other than specifically admitted herein, Defendants deny, generally and specifically, each and

                 26   every remaining allegation in this paragraph.

                 27              50.   In response to paragraph 50 of the TAC, Defendants state that the whlstleblower

                 28
                                                              7
                         DEFENDANTS'         SECOND AMENDED ANSWER TO PLAINTIFF'S                  THIRD AMENDED
                                                           COMPLAINT
          Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 77 of 156 Page ID
                                            #:11809




                   1   complaint speaks for itself. Defendants are without sufficient information or knowledge to form a

                   2   belief as to the truth of the allegations contained in this paragraph, and on that basis deny, generally
                                                                       I.
                   3   and specifically, each and every allegation contained therein.

                   4           51.     In response to paragraph 51 of the TAC, Defendants state that the whistleblower

                   5   complaint speaks for itself. Defendants are without sufficient information or knowledge to form a

                   6   belief as to the truth of the allegations contained in this paragraph, and on that basis deny, generally

                   7   and specifically, each and every allegation contained therein.

                   8           52.     In response to paragraph 52 of the TAC, Defendants state that the whistleblower

                   9   complaint speaks for itself. Defendants are without sufficient information or knowledge to form a

                  10   belief as to the truth of the allegations contained in this paragraph, and on that basis deny, generally

                  11   and specifically, each and every allegation contained therein.

                  12           53. .   In response to paragraph 53 ofthe TAC, Defendants state that the whistleblower

                  13   complaint speaks for itself. Defendants are without sufficient information or knowledge to form a
c,         ~
           <")
-l
-l
",0-
           <';l
                  14   belief as to the truth of the allegations contained in this paragraph, and on that basis deny, generally
<1)00
5;r'1;G
£,~,~             15   and specifically, each and every allegation contained therein.
c::   Jl's
i~~
,~ ~ 01           16           54.     In response to paragraph 54 of the TAC, Defendants state that the whistleblower
~-gu
<I)   e     of
5 'a  CIl
      00          17   complaint speaks for itself. Defendants are without sufficient information or knowledge to form a
~!:l2
C          !l
CIl         Iii
          '</)
                  18   belief as to the truth ofthe allegations contained in this paragraph, and on that basis deny, generally

                  19   and specifically, each and every allegation contained therein.

                  20           55.     In response to paragraph 55 of the TAC, Defendants state that the whist1eblower

                  21   complaint speaks for itself. Defendants are without sufficient information or knowledge to form a

                  22   belief as to the truth of the allegations contained in this paragraph, and on that basis deny, generally

                  23   and specifically, each and every allegation contained ,therein.

                  24           56.     In response to paragraph 56 of the TAC, Defendants state that the whistleblower

                  25   complaint speaks for itself. Defendants are without sufficient information or knowledge to form a

                  26   belief as to the truth of the allegations contained in this paragraph, and on that basis deny, generally

                  27   and specifically, each and every allegation contained therein.

                  28
                                                                            8
                          DEFENDANTS'        SECOND AMENDED ANSWER TO PLAINTIFF'S                     THIRD AMENDED
                                                           COMPLAINT
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 78 of 156 Page ID
                                  #:11810




     1              57.   In response to paragraph 57 of the TAC, Defendants are without sufficient

     2   information or knowledge to form a belief as to the truth of the allegations contained in this

     3   paragraph, and on that basis deny, generally and specifically, each and every allegation contained

     4   therein.

     5              C.    Defendants Defraud Plaintiff Twice

     6              58.   In response to paragraph 58 of the T AC, Defendants admit that Plaintiff applied for

     7   and obtained CHL loans in the amounts of $76,000 and $19,000 in July and August 2004.

     8   Defendants are without sufficient information or knowledge to form a belief as to the truth of the .

     9   remaining allegations contained in this paragraph, and on that basis deny, generally and

    10   specifically, each and every allegation contained therein.

    11              59.   In response to paragraph 59 of the TAC, Defendants are without.sufficient

    12   information or knowledge to form a belief as to the truth of the allegations contained in this

    13   paragraph, and on that basis deny, generally and specifically, each and every allegation contained

    14   therein.

    15              60.   In response to paragraph 60 of the TAC, Defendants admit that CHL prepared

    16   certain loan closing and disclosure documents in connection with Plaintiffs 2004 loan, including

    17   good faith estimates and HUD-l settlement statements. Defendants state that those documents as

    18   well as any USPAP statutes and regulations speak for themselves. Defendants deny, generally and

    19   specifically, the remaining allegations contained therein.

    20              61.   In response to paragraph 61 of the TAC, Defendants admit that CHL prepared

    21   certain loan closing and disclosure documents in connection with Plaintiffs 2004 loan, including

    22   good faith estimates and HUD-l settlement statements among others. Defendants state that those

    23   documents speak for themselves. Defendants deny, generally and specifically, the remaining

    24   allegations contained therein.

    25              62.   In response to paragraph 62 of the TAC, Defendants admit that CHL prepared

    26   certain loan closing and disclosure documents in connection with Plaintiffs 2004 loan, including

    27   good faith estimates and HUD-l settlement statements among others. Defendants state that those

    28
             DEFENDANTS'        SECOND AMENDED ANSWER TO PLAINTIFF'S                  THIRD AMENDED
                                              COMPLAINT
            Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 79 of 156 Page ID
                                              #:11811




                    1    documents speak for themselves. Defendants deny, generally and specifically, the remaining

                    2    allegations contained therein.

                    3               63.     In response to paragraph 63 of the TAC, Defendants admit that Barry Johnson of

                    4    William & Stuart Appraisal prepared an appraisal field report relating to Plaintiffs   property.

                    5    Defendants state that the document speak for itself. Defendants deny, generally and specifically, .

                    6    the remaining allegations contained therein.

                    7               64.     In response to paragraph 64 of the TAC, Defendants admit that CHL provided

                    8    Plaintiff with a copy of the 2004 property appraisal report. Defendants deny, generally and

                    9    specifically, the remaining allegations contained therein.

                   10               65.     In response to paragraph 65 of the TAC, Defendants deny, generally and

                   11 ' specifically,     each and every allegation contained therein.

                   12               66.     In response to paragraph 66 of the TAC, Defendants admit that an appraisal fee was

                   13    collected for the 2004 property appraisal. Defendants deny, generally and specifically, the
            \0
0-          00
            f""l
....l
....l       '";l   14    remaining allegations contained therein.
 ug~
.§~~
t! ,~<a ::l,_      15               67.     In response to paragraph 67 of the TAC, deny, generally and specifically, each and
g(/). s
~ ~~
,\:I> ~     ]I     16    every allegation contained therein.
 "''1:IU
....l~..r
 "      ... u
~ CIl 'j3
UOo                17               68.     In response to paragraph 68 of the TAC, Defendants admit that Plaintiff applied for
!;j!::l:2
g ~         (I)
                   18    a CHL loan in June 2007. Defendants are without sufficient information or knowledge to form a

                   19    belief as to the truth of the remaining allegations contained in this paragraph, and on that basis

                   20    deny, generally and specifically, each and every allegation contained therein.

                   21               69.     In response to paragraph 69 of the TAC, Defendants are without sufficient

                   22    information or knowledge to form a belief as to the truth of the allegations contained in this

                   23   paragraph, and on that basis deny, generally and specifically, each and every allegation contained

                   24    therein.

                   25               70.     In response to paragraph 70 of the TAC, Defendants admit that CHL prepared

                   26    certain loan application and disclosure documents in connection with Plaintiffs 2007 loan

                   27    application. Defendants state that those documents speak for themselves. Defendants deny,

                   28
                                                                             10
                             DEFENDANTS'          SECOND AMENDED ANSWER TO PLAINTIFF'S                  THIRD AMENDED
                                                                COMPLAINT
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 80 of 156 Page ID
                                  #:11812




      1 generally and specifically, the remaining allegations contained therein.

      2              71.    In response to paragraph 71 of the TAC, Defendants admit that David Dotson of

      3   LSA conducted appraisal work relating to Plaintiffs property and that a LSA appraisal field report

      4   was issued. Defendants deny, generally and specifically, the remaining allegations contained

     5    therein, including the allegation that the appraisal contained false representations.

     6               72.    In response to paragraph 72 of the TAC, Defendants are without sufficient

      7   information or knowledge to form a belief as to the truth of the allegations contained in this

      8   paragraph, and on that basis deny, generally and specifically, each and every allegation contained

      9   therein.

    10               73.·   In response to paragraph 73 of the TAC, Defendants admit that CHL prepared

    11    certain loan application and disclosure documents in connection with Plaintiffs 2007 loan

    12    application. Defendants state that those documents speak for themselves. Defendants deny,

    13    generally and specifically, the remaining allegations contained therein.

    14               74.    In response to paragraph 74 of the TAC, Defendants deny, generally and

    15    specifically, each and every allegation in this paragraph.

    16               75.    In response to paragraph 75 of the TAC, Defendants admit that an appraisal fee was

    17    collected for the 2007 LSA property appraisal. Defendants deny, generally and specifically, the

    18    remaining allegations contained therein.

    19               76.·   In response to paragraph 76 of the TAC, deny, generally and specifically, the

   . 20   remaining allegations contained therein.

    21               77.    In response to paragraph 77 of the TAC, Defendants deny, generally and

    22    specifically, each and every allegation in this paragraph.

    23               78.    In response to paragraph 78 of the TAC, Defendants deny, generally and

    24    specifically, each and every aUegation in this paragraph.

    25                            TOLLING OF THE STATUTE OF LIMITATIONS

    26               79.    In response to paragraph 79 of the TAC, Defendants deny, generally and

    27    specifically, each and every allegation in this paragraph.

    28
                                                   11
             DEFENDANTS'          SECOND AMENDED ANSWER TO PLAINTIFF'S                    THIRD AMENDED
                                                COMPLAINT
          Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 81 of 156 Page ID
                                            #:11813




                   1           80.    In response to paragraph 80 of the TAC, Defendants deny, generally and

                   2   specifically, each and every allegation in this paragraph.

                   3           81.    In response to' paragraph 81 of the TAC, Defendants deny, generally and

                   4   specifically, each and every allegation in this paragraph.

                   5                                   CLASS ACTION ALLEGATIONS

                   6           82.    In response to paragraph 82 of the TAC, Defendants admit that Plaintiff seeks to

                   7   certify a putative class. Defendants deny that such a putative class may be certified, that Plaintiff

                   8   may represent the proposed class, and that Plaintiff or any of the putative class members are

                   9   entitled to any relief from Defendants pursuant to the TAC. Defendants deny, generally and

                  10   specifically, each and every allegation in this paragraph.

                  11           83.    In response to paragraph 83 of the TAC, Defendants admit that Plaintiff seeks to

                  12   certify a putative class. Defendants deny that such a putative class may be certified, that Plaintiff

                  13   may represent the proposed class, and that Plaintiff or any of the putative class members are
           \0
Q.         00
.....l     f:3,        entitled to any relief from Defendants pursuant to the TAC. Defendants deny, generally and
.....l
 ...
  o~
 4)0°
                  14
'a<=1""3
    ~     0\
                  15   specifically, each and every allegation in this paragraph.
';;~'~
s        ~<S
]H:a
Q)""(,)           16           84.    In response to paragraph 84 of the TAC, Defendants deny, generally and
.....l~.r
 Q) ... <.)
 ~(Il'a
(,)00             17   specifically, each and every allegation in this paragraph.
 !i~~
 C         !:!
(Il        !il
          CI)
                  18           85.    In response to paragraph 85 of the TAC, Defendants deny, generally and

                  19   specifically, each and every allegation in this paragraph.

                  20           86.    In response to paragraph 86 of the TAC, Defendants deny, generally and

                  21   specifically, each and every allegation in this paragraph.

                  22           87.    In response to paragraph 87 of the TAC, Defendants deny, generally and

                  23   specifically, each and every allegation in this paragraph.

                  24           88.    In response to paragraph 88 of the TAC, Defendants deny, generally and

                  25   specifically, each and every allegation in this paragraph.

                  26           89.    In response to paragraph 89 ofthe TAC, Defendants deny, generally and

                  27   specifically, each and every allegation in this paragraph.

                  28
                                                              12
                          DEFENDANTS'        SECOND AMENDED ANSWER TO PLAINTIFF'S TIURD AMENDED
                                                           COMPLAINT
         Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 82 of 156 Page ID
                                           #:11814




                    1           90.     In response to paragraph 90 of the TAC, Defendants deny, generally and

                    2   specifically, each and every allegation in this paragraph.

                    3           91.     In response to paragraph 91 of the TAC, Defendants deny, generally and

                    4   specifically, each and every allegation in this paragraph.

                    5           92.     In response to paragraph 92 of the TAC, Defendants deny, generally and

                    6   specifically, each and every allegation in this paragraph.

                    7           93.     In resp.onseto paragraph 93 of the TAC, Defendants deny, generally and

                    8   specifically, each and every allegation in this paragraph.

                    9           94.     In response to paragraph 94 of the TAC, Defendants deny, generally and

                   10   specifically, each and every allegation in this paragraph.

                   11           95.     In response to paragraph 95 of the TAC, Defendants deny, generally and

                   12   specifically, each and every allegation in this paragraph.

                   13                                      FIRST CLAIM FOR RELIEF
P..
-l
          ""
          ,..,
          00

          ~        14                                  Violation of Unfair Competition Law
r~~15
-l
 ....o~

~ ,~<;;                                     (California Business and Professions Code § 17200 et seq.)
 ~ Gl'        s
             '.s
~~.-
o

';;....J -6'" B    16           96.    In response to paragraph 96 of the TAC, Defendants incorporate all statements in
.,grr
~ en
()o§
          _.-4


                   17   response to the preceding paragraphs as if set forth herein.
fij~~

& '"~              18           97.    In response to paragraph 97 of the TAC, Defendants admit that Plaintiff seeks to

                   19 certify a putative class. Defendants deny that such a putative class may be certified, that Plaintiff
                   20   may represent the proposed class, and that Plaintiff or any of the putative class members are

                   21   entitled to any relief from Defendants pursuant to the TAC. Defendants deny, generally and

                   22   specifically, each and every allegation in this paragraph.

                   23           98.    In response to paragraph 98 of the TAC, Defendants state the statute speaks for

                   24   itself. Defendants deny, generally and specifically, each and every remaining allegation in this

                   25   paragraph.

                   26           99.    In response to paragraph 99 of the TAC, Defendants deny, generally and

                   27   specifically, each and every allegation in this paragraph.

                   28
                                                                         13
                           DEFENDANTS' SECOND AMENDED ANSWER TO PLAINTIFF'S THIRD AMENDED
                                                    COMPLAINT
         Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 83 of 156 Page ID
                                           #:11815




                 1           100 ..   In response to paragraph 100 of the TAC, Defendants deny, generally and

                 2   specifically, each and every allegation in this paragraph.

                 3           101.     In response to paragraph 101 of the TAC, Defendants deny, generally and

                 4   specifically, each and every allegation in this paragraph.

                 5           102.     In response to paragraph 102 of the TAC, Defendants deny, generally and

                 6   specifically, each and every allegation in this paragraph.

                 7           103'.    In response to paragraph 103 of the TAC, Defendants deny, generally and

                 8   specifically, each and every allegation in this paragraph.

                 9           104.     In response to paragraph 104 of the TAC, Defendants deny, generally and

                10   specifically, each and every allegation in this paragraph.

                11           105.     In response to paragraph 105 of the TAC, Defendants deny, generally and

                12   specifically, each and every allegation in this paragraph.

                13           106.     Inresponse to paragraph 106 of the TAC, Defendants deny, generally and
Q..      '"
         00
....l
....l    '"
         ~      14   specifically, each and every allegation in this paragraph.
 .... 0-
 <>0°
t:!"1g
,~s      0\
                             107.     In response to paragraph 107 of the TAC, Defendants deny, generally and
~':i.~
ga;.e
                15
.... ~<2
:§>~i           16   specifically, each and every allegation in this paragraph.
,,""u
~e~
~ co 'a                      108.     In response to paragraph 108 of the TAC, Defendants deny, generally and
UOo             17
ijs:!;::E

~           ~   18   specifically, each and every allegation in this paragraph.
         r/}




                19           109.     Inresponse to paragraph 109 of the TAC, Defendants deny, generally and

                20   specifically, each and every allegation in this paragraph.

                21                                     SECOND CLAIM FOR RELIEF

                22                    Violations of Racketeer Influenced and Corrnpt Organizations Act

                23                                            (18 U.S.c. § 1962(c»

                24           110.     In response to paragraph 110 of the TAC, Defendants incorporate all statements in

                25   response to the preceding paragraphs as if set forth herein. '

                26           111.     In response to paragraph 111 of the TAC, Defendants admit that Plaintiff seeks to

                27   certify a putative class. Defendants deny that such a putative class may be certified, that Plaintiff

                28
                                                             14
                        DEFENDANTS'         SECOND AMENDED ANSWER TO PLAINTIFF'S THIRD AMENDED
                                                          COMPLAINT
           Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 84 of 156 Page ID
                                             #:11816




                 1   may represent the proposed class, and that Plaintiff or any of the putative class members are

                 2   entitled to any relief from Defendants pursuant to the TAC. Defendants deny, generally and

                 3   specifically, each and every allegation in this paragraph.

                 4                                        THE RICO ENTERPRISE

                 5             112.   In response to paragraph 112 ofthe TAC, Defendants state the statute speaks for
                                 .                                                                     .
                 6   itself. Defendants further state that the allegations are legal conclusions for which no response is

                 7   necessary. To the extent a response is required, Defendants lack adequate information to admit or

                 8   deny the allegations, and on that basis deny them.

                 9             113.   In response to paragraph 113 of the TAC, Defendants deny, generally and

                10   specifically, each and every allegation in this paragraph.

                11             114.   In response to paragraph 114 of the TAC, Defendants deny, generally and

                12   specifically, each and every allegation in this paragraph.

                13             115.   In response to paragraph 115 of the TAC, Defendants deny, generally and
           -e
           QO
ll..
....l
 ,...0-~
....l           14   specifically, each and every allegation in this paragraph.
 l:lg~
.&j E '"                       116.   In response to paragraph 116 of the TAC, Defendants deny, generally and
';;Jl.~         15
 o •       0
~~~
._ ;>; 01            specifically, each and every allegation in this paragraph.
.,~u            16
....lOd"
~ cO·~                                                    THE PREDICATE ACTS
uo§             17
ta s:! ::E'
&~         en
                18             117.   In response to paragraph 117 of the TAC, Defendants deny, generally and

                19   specifically, each and every allegation in this paragraph.

                20             118.   In response to paragraph 118 of the TAC, Defendants deny, generally and

                21   specifically, each and every allegation in this paragraph.

                22             119.   In response to paragraph 119 of the TAC, Defendants state the statute speaks for

                23   itself.

                24             120.   In response to paragraph 120 of the TAC, Defendants deny, generally and

                25   specifically, each and every allegation in this paragraph.

                26             121.   In response to paragraph 121 ofthe TAC, Defendants deny, generally and

                27   specifically, each and every allegation in this paragraph.

                28
                                                             15
                         DEFENDANTS'        SECOND AMENDED ANSWER TO PLAINTIFF'S                   THIRD AMENDED
                                                          COMPLAINT
         Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 85 of 156 Page ID
                                           #:11817




                  1            122.   In response to paragraph 122 of the TAC, Defendants deny, generally and

                  2    specifically, each and every allegation in this paragraph.

                  3            123.   In response to paragraph 123 of the TAC, Defendants deny, generally and

                  4    specifically? each and every allegation in this paragraph.

                  5            124.    In response to paragraph 124 of the TAC, Defendants deny, generally and'

                  6    specifically, each and every allegation in this paragraph.

                  7            125.   In response to paragraph 125 of the TAC, Defendants deny, generally and

                  8    specifically, each and every allegation in this paragraph.

                  9            126.   In response to paragraph 126 of the TAC, Defendants deny, generally and

                 10    specifically, each and every allegation in this paragraph.

                 11            127.   In response to paragraph 127 of the TAC, Defendants deny, generally and

                 12    specifically, each and every allegation in this paragraph.

                 13            128.   In response to paragraph 128 of the TAC, Defendants deny, generally and
0..       '"
          00
...J
...J
 ....0;:;
          8      14    specifically, each and every allegation in this paragraph.
~gg
.~ ~      0\
0..'- ::> .-'"   15            129.   In response to paragraph 129 of the TAC, Defendants deny, generally and
  §,,:e
~ >.§
,_~""~ ca        16    specifically, each and every allegation in this paragraph.
,3-gu
.,el:f
~ CQ '8                        130.   In response to paragraph 130 of the TAC, Defendants deny, generally and
UOo              17
!ij~::E
(;>     t!
m          ta    18    specifically, each and every allegation in this paragraph.
          Vl



                 19            13l.   In response to paragraph 131 of the TAC, Defendants deny, generally and

                 20    specifically, each and every allegation in this paragraph.

                 21                                       TIDRD CLAIM FOR RELIEF

                 22,   Violation of the Racketeer    Influenced     and Corrupt     Organizations   Act, Conspiracy   to Violate

                 23                                 Title 18 United States Code section 1962(c)

                 24                                               (18 U.S.C. § 1962(d)

                 25            132.   In response to paragraph 132 of the TAC, Defendants incorporate all statements in

                 26    response to the preceding paragraphs as if set forth herein.

                 27            133.   In response to paragraph 133 of the TAC, Defendants admit that Plaintiff seeks to

                 28
                                                              16
                          DEFENDANTS'        SECOND AMENDED ANSWER TO PLAINTIFF'S                       THIRD AMENDED
                                                           COMPLAINT
             Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 86 of 156 Page ID
                                               #:11818




                         1    certify a putative class. Defendants deny that such a putative class may be certified, that Plaintiff

                         2    may represent the proposed class, and that Plaintiff or any of the putative class members are

                         3    entitled to any relief from Defendants pursuant to the TAC. Defendants deny, generally and

                         4    specifically, each and every allegation in this paragraph.

                         5            134.    In response to paragraph 134 of the TAC, Defendants deny, generally and

                         6    specifically, each and every allegation in this paragraph.

                         7            135.    In response to paragraph 135 of the TAC, Defendants deny, generally and

                         8    specifically, each and every allegation in this paragraph.

                        -9            136.    In response to paragraph 136 ofthe TAC, Defendants deny, generally and

                        10    specifically, each and every allegation in this paragraph.

                        11                                     FOURTH CLAIM FOR RELIEF -

                        12                                             Unjust Enrichment

                        13            137.   In response to paragraph 137 of the TAC, Defendants incorporate all statements in
                 \0
    P-
    ...J
                 ...,
                 00

    ...J         ~I
                        14    response to the preceding paragraphs as if set forth herein.
     !:1g;;
     ~~;;
    i·~~
      ;:s_~             15            138.   In response to paragraph 138 of the TAC, Defendants admit that Plaintiff seeks to
    ...
       15":8
           >,~
    '.-Eh es:                 certify a putative class. Defendants deny that such a putative class may be certified, that Plaintiff
    ,3"gU
          ~ (;!         16
.   IIJ    8 ~
    l; co 'a                  may represent the proposed class, and that Plaintiff or any of the putative class members are
    UOo                 17
    6ls:l;E
    1:;>         is
    co           ~      18    entitled to any relief from Defendants pursuant to the TAC. Defendants deny, generally and
                 V)




                        19    specifically, each and every allegation in this paragraph.

                        20            139.   In response to paragraph 139 of the TAC, Defendants deny, generally and

                        21    specifically, each and every allegation in this paragraph.

                        22            140.   In response to paragraph 140 of the TAC, Defendants deny, generally and

                        23    specifically, each and every allegation in this paragraph.

                        24            141.   In response to paragraph 141 of the TAC, Defendants deny, generally and

                        25    specifically, each and every allegation in this paragraph.

                        26            142.   In response to paragraph 142 of the TAC, Defendants deny, generally and

                        27-   specifically, each and every allegation in this paragraph.

                        28                                                      17
                                 DEFENDANTS'        SECOND AMENDED ANSWER TO PLAINTIFF'S                     THIRD AMENDED
                                                                  COMPLAINT
        Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 87 of 156 Page ID
                                          #:11819




               1              143.   In response to paragraph 143 of the TAC, Defendants deny, general1y and

               2   specifically, each and every allegation in this paragraph.

               3              144.   In response to paragraph 144 of the TAC, Defendants deny, generally and

               4   specifically, each and every allegation in this paragraph.

               5                                       FIFTH CLAIM FOR RELIEF

               6                                                    Fraud

               7              145.   In response to paragraph 145 ofthe TAC, Defendants incorporate allstatements in

               8   response to the preceding paragraphs as if set forth herein.

               9              146.   In response to paragraph 146 of the TAC, Defendants admit that Plaintiff seeks to

              10   certify a putative class. Defendants deny that such a putative class may be certified, that Plaintiff

              11   may represent the proposed class, and that Plaintiff or any ofthe putative class members are

              12   entitled to any relief from Defendants pursuant to the TAC. Defendants deny, generally and

              13   specifically, each and every allegation in this paragraph.
e:...    '"
         00
..J
..J      '"
         ~    14              147.   In response to paragraph 147 of the TAC, Defendants deny, generally and
 ....
    0-
 ~~g
£.~~          15   specifically, each and every allegation in this paragraph.
 §":s
.§. ~~                        148.   In response to paragraph 148 of the TAC, Defendants deny, generally and
.~ ~ OJ
j'gU
              16
 OJg of
~ III .S!
uo§           17   specifically, each and every allegation in this paragraph.
 §!::!::>.
cE       i    18              149.   In response to paragraph 149 ofthe TAC, Defendants are without sufficient
        ""
              19 information or knowledge to form a belief as to the truth of the allegations contained in this
              20   paragraph, and on that basis deny, generally and specifically, each and every allegation contained

              21   therein.

              22              150.   In response to paragraph 150 of the TAC, Defendants deny, generally and

              23   specifically, each and every allegation in this paragraph.

              24              151.   In response to paragraph 151 of the TAC, Defendants deny, generally and

              25   specifically, each and every allegation in this paragraph.

              26              152.   In response to paragraph 152 of the TAC, Defendants deny, generally and

              27   specifically, each and every allegation in this paragraph.

              28
                                                            1
                      DEFENDANTS'          SECOND AMENDED ANSWER TO PLAINTIFF'S THIRD AMENDED
                                                         COMPLAINT
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 88 of 156 Page ID
                                  #:11820




      1            153.     In-response to paragraph 153 of the TAC, Defendants deny, generally and

     2    specifically, each and every allegation in this paragraph.

     3             154.     In response to paragraph 154 of the TAC, Defendants deny, generally and

     4    specifically, each and every allegation in this paragraph.

     5                                  AFFIRMA TIVE AND OTHER DEFENSES

     6             As separate and distinct affirmative defenses to the allegations in the TAC, Defendants, and

     7    each one of Defendants, allege as follows:

     8                                        FIRST AFFIRMATIVE DEFENSE

     9                            (Failure   to State Sufficient Facts to Constitute   a Claim)

    10             1.       The TAC, and each and every purported claim therein, fails to allege sufficient facts

    11    to state a claim of relief against Defendants, or any of Defendants. Among other reasons,

    12    Defendants did not inflate or manipulate Plaintiff s 2004 and 2007 appraisals and did not make any

    13    misrepresentations     as to the quality and value of the appraisals. Moreover, defendants CFC, BAC,

    14    BANA, and LSI were not involved in Plaintiffs         loan and appraisal transactions. Furthermore,

    15    Plaintiffs    claims are time-barred by the applicable. statutes of limitations as Plaintiff received her'

    16    appraisals in 2004 and 2007 and did not conduct reasonable due diligence relating to her detailed

    17    appraisal reports.

    18                                       SECOND AFFIRMATIVE DEFENSE

    19                                           (Failure to Mitigate Damages)

   . 20            2.       The TAC is barred, in whole or in part, because any injuries, damages andlor losses

    21    suffered by Plaintiff, if any, were the result of the Plaintiffs   failure to use reasonable means to

    22    review her appraisals and mitigate her damages in this action, and otherwise exercise due and

    23    ordinary care on her own behalf by, among other things, failing to inquire about the appraisal

    24    charges she now disputes and the contents of the appraisals that she received.

    25                                       TIDRD AFFIRMATIVE DEFENSE

    26                                                 (Lack of Standing)

    27             3.       Plaintiff lacks standing to assert some or all of her claims against Defendants and to

    28
                                                    19
              DEFENDANTS'          SECOND AMENDED ANSWER TO PLAINTIFF'S                     THIRD AMENDED
                                                 COMPLAINT
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 89 of 156 Page ID
                                  #:11821




     1 represent any putative class, the existence of which is expressly denied.
     2                                FOURTH AFFIRMATIVE DEFENSE

     3                                                  (Estoppel)

     4           4.     The TAC is barred, in whole or in part, by the doctrine of estoppel.

     5                                  FIFTH AFFIRMATIVE DEFENSE

     6                                                  (Laches)

     7           5.     The TAC is barred, in whole or in part, by the doctrine oflaches

     8                                  SIXTH AFFIRMATIVE DEFENSE

     9                                                  (Waiver)

    10           6.     The TAC is barred, in whole or in part, by the doctrine of waiver.

    11                                SEVENTH AFFIRMATIVE DEFENSE

    12                                          (Voluntary Payment)

    13           7.     The TAC is barred, in whole or in part, by the doctrine of voluntary payment.

                                      EIGHTH AFFIRMATIVE DEFENSE

                                                  (Unclean Hands)

                 8.     The TAC is barred, in whole or in part, by the doctrine of unclean hands.

                                       NINTH AFFIRMATIVE DEFENSE

                                                 (proximate Cause)

    19           9.     The T AC is barred, in whole or in part, because none of the alleged acts or

    20   omissions of Defendants were the proximate cause of Plaintiffs    purported injuries and damages, if

    21   any.

    22                                 TENTH AFFIRMATIVE DEFENSE

    23                                   (Disclosure, Ratification, Consent)

    24           10.    The TAC is barred, in whole or in part, because of Plaintiffs   ratification,

    25   agreement, acquiescence, or consent to the allegedly inflated appraisals because she received the

    26   detailed appraisal reports in 2004 and 2007.

    27   / / I
    28
                                               20
            DEFENDANTS'       SECOND AMENDED ANSWER TO PLAINTIFF'S                      THIRD AMENDED
                                            COMPLAINT
        Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 90 of 156 Page ID
                                          #:11822




                1                                   ELEVENTH AFFIRMATIVE DEFENSE

                2                                       (Unconstitutional as Class Action)

                3            1I .      The class allegations are barred on the ground that if this action is certified as a

                4   class action, Defendants'     rights under the Fifth and Seventh Amendments of the United States

                5   Constitution would be violated.

                6                                    TWELFTH AFFIRMATIVE DEFENSE

                7                     (Plaintiff and the Alleged Putative Class are Not Similarly Situated)

                8            12.       Given the individual nature of Plaintiffs   claims, class certification is inappropriate

                9   because Plaintiff and the alleged putative class, the existence of which is expressly denied, are not

               10   similarly situated.

               11                                 TIDRTEENTH AFFIRMATIVE DEFENSE

               12                                     (Lack of Adequacy of Representation)

               13            13.       Plaintiff cannot maintain this action as a class action because they are not proper
        -.0
e,      Q()
        I"')
...l
...l
 ..,0-
        <jI
               14   representatives    of the alleged putative class; the existence of which is expressly denied, and the
 <1)00
 c:lf')~
'lll ~ «l           alleged putative class does not have adequate representation.
"-'-
 c:l
        0\

     Jl 's
               15
~ ~:§
._ ~ (il
               16                                 FOURTEENTH AFFIRMATIVE DEFENSE
II>a1U
...le   ..
~ co·~                                                         (Conflicting Interests)
UOo
!a!:j2:
               17
C
t:O     ~
        r/)
               18           14.       Plaintiff has interests that conflict with those of the alleged putative class, the

               19   existence of which is expressly denied.

               20                                  FIFTEENTH AFFIRMATIVE DEFENSE

               21                                             (Lack of Commonality)

               22           15.        Given the individual nature of Plaintiffs   claims, class certification is inappropriate

               23   because common questions of law or fact do not predominate over questions affecting only

               24   individuals.

               25                                  SIXTEENTH AFFIRMATIVE DEFENSE

               26                                               (Lack of Typicality)

               27           16.       Given the individual nature of Plaintiffs    claims, class certification is inappropriate

               28
                                                              21
                       DEFENDANTS'           SECOND AMENDED ANSWER TO PLAINTIFF'S                      THIRD AMENDED
                                                           COMPLAINT
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 91 of 156 Page ID
                                  #:11823




     1   because her claims are not typical of those of the' alleged putative class, the existence of which is

     2   expressly denied.

     3                              SEVENTEENTH          AFFIRMATIVE         DEFENSE

     4                                             (Lack of Superiority)

     5            17.     Given the individual nature of Plaintiffs   claims, class certification is inappropriate

     6   because Plaintiff cannot demonstrate that class litigation is superior to other available means of

     7   adjudication.

     8                               EIGHTEENTH         AFFIRMATIVE         DEFENSE

     9                                       (Lack of Community of Interest)

    10            18.     There is no community of interest between Plaintiff and the alleged putative class,

    11   the existence of which is expressly denied.

    12                               NINETEENTH         AFFIRMATIVE         DEFENSE

    13                                (Alleged Class is not Easily Ascertainable)

    14           19.      The alleged putative class, the existence of which is expressly denied, is not easily

    15   ascertainable.

    16                                TWENTIETH        AFFIRMATIVE          DEFENSE

    17                                           (Statute of Limitations)

    18           20.      Defendants are   informed and believe and on that basis allege that Plaintiffs claims
    19   are barred, in whole or in part, by the applicable statutes of limitations, including but not limited to,

    20   the statute of limitations set forth in California Code of Civil Procedure sections 337, 338, and 339,

    21   California Business and Professions Code section 17208, and Agency Holding Corp. v. Malley-

    22   Duff & Assocs., Inc., 483 U.S. 143, 156 (1987) (four-year statute of limitations for civil RICO

    23   claims), Pincay   v. Andrews, 238 F.3d 1106, 1108 (9th Cir. 2001) (four-year statute of1imitations
    24   for civil RICO claims), F.D.IC      v. Dintino, 167 Cal. App. 4th 333, 346-48 (2008) (recovery for

    25   unjust enrichment is subject to a three-year statute of limitations); Denholm v. Houghton MifJin

    26   Co., 912 F.2d 357, 362 (9th Cir. 1990) (fraud claims have a three, year statute oflimitations).

    27   / / /
    28
                                                 22
            DEFENDANTS'         SECOND AMENDED ANSWER TO PLAINTIFF'S                      THIRD AMENDED
                                              COMPLAINT
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 92 of 156 Page ID
                                  #:11824




     1                             TWENTY -FIRST AFFIRMA'rIVE DEFENSE

     2                                   (Reservation of Future Defenses)

     3          21.     Defendants hereby reserve the right to amend this pleading to include further

     4   affirmative defenses.

     5          WHEREFORE, Defendants pray for judgment as follows:

     6          1.      That Plaintiff and any putative class take nothing by Plaintiff s TAC and that the

     7   same be dismissed with prejudice;

     8          2.      That Defendants have judgment entered in their favor;

     9          3.      That Defendants be awarded costs of suit; and

    10          4.      For such other and further relief as this Court deems proper.

    11
    12   Dated: August_,    2019                        BRYAN CAVE LEIGHTON PAISNER LLP

    13
                                                        By:
    14
                                                                Kazim A. Naqvi
    15                                                          Attorneys for Defendants

    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                         23
            DEFENDANTS' SECOND AMENDED ANSWER TO PLAINTIFF'S THIRD AMENDED
                                     COMPLAINT
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 93 of 156 Page ID
                                  #:11825


              EXHIBITB




              EXHIBITB
              Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 94 of 156 Page ID
                                                #:11826




               1 Robert E. Boone III, SBN 132780
                 reboone@bclplaw.com
               2 Douglas A. Thompson, SBN 155619
               3 douglas. thompson@bclplaw.com
                 Linda C. Hsu, SBN 239880
               4 linda.hsu@bclplaw.com
                 Kazim A. Naqvi, SBN 300438
               5 kazim.naqvi@bclplaw.com
                 BRYAN CAVE LEIGHTON PAISNER LLP
               6
                 120 Broadway, Suite 300
               7 Santa  Monica, California 90401-2386
                 Telephone: (310) 576-2100
               8 Facsimile:   (310) 576-2200
               9 Attorneys for Defendants        ,
              10 Countrywide   Home  Loans, Inc.  (erroneously sued as "Countrywide Home Loans");
                 Countrywide Financial Corporation; Bank of America, N.A., as successor by Apri127~
"-
...l
..J           11 2009 de jure merger with Countrywide Bank, FSB' (formerly known as Countrywide
"'0
Wo               Bank, N.A.); Bank of America Corporation; LandSafe, Inc.; and LandSafeAppraisal .
~M
_w
«I-
              12 Services, Inc. (now known as "Corel.ogic Valuation Solutions, Inc.") (erroneously sued as
0..-
   ::>
:z'"
o .«             "Landsafe Appraisal Inc.")
r>-u
x<
              13
8~..(
wou
~6~ 14                                   UNITED STATES DISTRICT COURT
~:"
Uo<
;z.N ....
    -:z       15                        CENTRAL DISTRICT OF CALIFORNIA
«        -(
~        Vl

en
              16   BARBARA WALDRUP, individually,              Case Number: 2: 13-cv-08833-CAS-AGR
                   and on behalf of other members of the       (Lead Case)
              17   general public similarly situated,
                                                               (Consolidated with Case No. 2: 16-cv-
              18
                                     Plaintiffs,               04166-CAS-AGR) .
              19
                         v.                                    JOINT STIPULATION GRANTING
              20                                               DEFENDANTS LEAVE TO FILE
                   COUNTRYWIDE FINANCIAL                       SECOND AMENDED ANSWER TO
              21   CORPORATION, a Delaware                     PLAINTIFF'S THIRD AMENDED
                   corporation, COUNTRYWIDE HOME               COMPLAINT
              22   LOANS, a New York corporation,
              23   COUNTRYWIDE BANK, N.A., a                   District Court Judge: Christina A. Snyder
                   national association, BANK OF .             Magistrate Judge: Alicia G.Rosenberg
              24   AMERICA CORPORATION, a Delaware
                   corporation, LANDSAFE, INC., a              Action Filed: November 27,2013
              25   Delaware corporation, LANDSAFE              Trial Date: January 14, 2020
                   APPRAISAL, INC., a California
              26
                   corporation,
              27
                                     Defendants.
              28

                      JOINT STIPULATION GRANTING DEFENDANTS LEA VE TO FILE SECOND AMENDED
                                  ANSWER TO PLAINTIFF'S THIRD AMENDED COMPLAINT
                   Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 95 of 156 Page ID
                                                     #:11827




                    1
                         ELIZABETH WILLIAMS, BECKIE
                    2    REASTER, REBECCA MURPHY,
                    3    individually, and on behalf of all others
                         similarly situated,
                    4
                                            Plaintiffs,
                    5
                                  v.
                    6
                         COUNTRYWIDE FINANCIAL
                    7    CORPORATION, a Delaware
                    8    corporation, COUNTRYWIDE HOME
                         LOANS, a New York corporation,
                    9    COUNTRYWIDE BANK, N.A., a
                         national association, BANK OF
                   10    AMERICA CORPORATION, a Delaware
  e,                     corporation, LANDSAFE, INC., a
• ..J
 ..J               11    Delaware corporation, LANDSAFE
 "'0
 Wo
 ZM
 '"~"'             12    APPRAISALS, INC., a California
 ..: ....
 ""~    ;:>              corporation,
 z'"
 o .<
 I->-u
 "'..:
                   13
 ~;.<
 wau
                                            Defendants.
 ~ci~              14
 ~:::;
 Uo-t
 z .......
 -t
   -z
              -<
                   15
 >-           '"
 '"
 Ol
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
                        USA\S3779174S.3                                    Case No.: 2: 13~cv-08833-CAS (ARGx)
                             JOINT STIPULATION GRANTING DEFENDANTS LEAVE TO FILE SECOND AMENDED
                                         ANSWER TO PLAINTIFF'S THIRD AMENDED COMPLAINT
            Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 96 of 156 Page ID
                                              #:11828




             1            Pursuant to Federal Rule of Civil Procedure 15(a)(2), Plaintiff Barbara Waldrup
             2   ('.'Waldrup" or "Plaintiff')    and Defendants in the above-captioned action.C'Defendants")
             3 (collectively with Plaintiff, the "Parties"), by and through their respective counsel of
             4 record, stipulate, subject to the Court's approval, to allow Defendants to file a Second
             5 Amended Answer to Plaintiffs operative Third Amended Complaint ("T AC").
             6            WHEREAS, Plaintiff initiated her action on November 27, 2013 with the filing of
             7 her Complaint (the "Waldrup Action") (Waldrup Dkt. 1);
             8            WHEREAS, the Court granted Defendants' motions to dismiss Plaintiff's
             9   Complaint on April 14, 2014 (Waldrup Dkt. 22), the First Amended Complaint on July
            10 23,2014 (Waldrup Dkt. 36), and the Second Amended Complaint on October 6, 2014
e,
...J
...J   ~
            11 (Waldrup Dkt. 45);
~g ~
~~~ 12                    WHEREAS, on January 5, 2015, the Court denied Defendants' motion to dismiss
0.-0

z'""'"
? >~        13 Plaintiffs          TAC (Waldrup Dkt. 52);
"'<
~3:<
",ou

~~~         14            WHEREAS, on January 20, 2015, Defendants filed their Answer to Plaintiffs TAC
~::~
Uo<
:z~~
<    ..
            15 (Waldrup Dkt. 53);
;:;
a)
       '"
            16            WHEREAS, on June 10,2016, Elizabeth Williams, Beckie Reaster, and Rebecca
            17 Murphy (collectively, the" Williams Plaintiffs") commenced a separate lawsuit against
            18 Defendants in the United States District Court, Central District of California, Case No.
            19 2:16-cv-4166 (the "Williams Action"), which contains substantially similar allegations
            20   and causes of action as the Waldrup Action (Williams Dkt. # 1);
            21            WHEREAS, on September 12,2016, Plaintiff Waldrup filed a motion to
            22   consolidate the Waldrup Action with the Williams Action (Waldrup Dkt. 132), and the
            23   Williams Plaintiffs filed a notice of non-opposition (WilliamsDkt.     26);
            24            WHEREAS, on November 14,2016 the Court consolidated the Waldrup and
            25   Williams Actions for pre-trial purposes only (Waldrup Dkt. 148);
            26            WHEREAS, on December 22,2016, Defendants filed a Motion to Dismiss the
            27   Williams Complaint (Williams DIet. # 38);
            28            WHEREAS, on March 15,2017, the Court granted in part and denied in part
                 USA\537791745.3                                  1
                      JOINT STIPULATION GRANTING DEFENDANTS LEAVE TO FILE SECOND AMENDED
                                  ANSWER TO PLAINTIFF'S THIRD AMENDED COMPLAINT
      Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 97 of 156 Page ID
                                        #:11829




        1 Defendants' Motion to Dismiss the Williams Complaint (Williams Dkt. # 47);
       2             WHEREAS, on April 10, 2017, Defendants filed their Answer to the Williams
       3 Complaint (Williams Dkt. # 48);
       4             WHEREAS, on June 29, 2017, Plaintiffs and Defendants filed a Joint Stipulation
       5 Granting Defendants Leave to File Amended Answer to Plaintiffs Third Amended
       6 Complaint (the "Stipulation") (Waldrup Dkt. 160);
       7             WHEREAS, on June 29, 2017, the Court granted Defendants leave to file the
       8 Amended Answer to Plaintiffs' Third Amended Complaint (Waldrup Dkt. 161);
       9             WHEREAS, Defendants seek to further amend their answerto Plaintiffs TAC to
      10 conform to proof and, specifically, to add an affirmative defense of "Unclean Hands," a
'"
..J
..l   11 defense which has been previously raised in multiple filings and hearings with the Court;
                     WHEREAS, subject to Plaintiffs reservation of any rights she may have to
      13 challenge the amendments, Plaintiff does not object to Defendants' filing of such
      14 amendments;
                     WHEREAS, in entering into this stipulation, Defendants do not intend to provide
      16 Plaintiff with any more time to challenge the merits of Defendants' amendments than that
      17 which would be permitted under the Federal Rules of Civil Procedure or other applicable
      18 law;
      19             WHEREAS, the parties have metand conferred concerning the proposed
      20   amendments;
      21             NOW, THEREFORE, subject to Court approval, the Parties STIPULATE AND
      22   AGREE that the Defendants are granted leave to file a Second Amended Answer to
      23   Plaintiffs TAC, without prejudice to Plaintiff s right to challenge the amendments. A true
      24   and correct copy of Defendants' Proposed Second Amended Answer to Plaintiffs TAC is
      25   attached hereto as Exhibit "A." For the Court's convenience, a redline document showing
      26   the differences between Defendants' Amended Answer to Plaintiffs TAC and
      27   Defendants' Proposed Second Amended Answer to Plaintiff s TAC is attached hereto as
      28   Exhibit "B."
           USA\537791745.3                               2
                 JOINT STIPULATION GRANTING DEFENDANTS LEAVE TO FILE SECOND AMENDED
                             ANSWER TO PLAINTIFF'S THIRD AMENDED COMPLAINT
             Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 98 of 156 Page ID
                                               #:11830




              1
              2 Dated: August 12,2019              BARON & BUDD, P.C.
              3
                                               By: DRAFT
              4
                                                   Evan Zucker
              5                                    Baron & Budd, P.C.
                                                   15910 Ventura Boulevard, Suite 1600
              6                                    Encino, California 91436
                                                   Telephone: (818) 839-2333
              7
                                                   Facsimile: (818) 986-9698
              8
                                                   Christopher R. Pitoun
              9                                    Hagens Berman Sobol Shapiro LLP
             10                                    301 North Lake Avenue, Suite 920
...                                                Pasadena, California 91101
..J
..J          11                                    Telephone: (213) 330-7150
"'0
"'0                                                Facsimile: (213) 330-7152
~("
-Ul
<f-
             12
a.-
  ::>
z",
o .<C
"''''u       13                                    Attorneys for Plaintiffs
'" -e
~~<
wau                                                Barbara Waldrup, Elizabeth Williams, Beckie
~;;~ 14                                            Reaster, Rebecca Murphy individually, and on
~~::E
wo«
ZMF-
  -".        15                                    behalf of other members of the public similarly
"'
ra:
        -<
        '"                                         situated
'"           16
             17
                  Dated: August 12, 2019           BRYAN CAVE LEIGHTON P AISNER LLP
             18
             19                                By: DRAFT
                                                   Kazim A. Naqvi
             20
                                                   Bryan Cave Leighton Paisner LLP
             21                                    120 Broadway, Suite 300
                                                   Santa Monica, Ca 90401
             22
                                                   Telephone: (310) 576-2100
             23                                    Facsimile: (310) 576-2200
                                                   Attorneys for Defendants
             24
                                                   Countrywide Home Loans, Inc. (erroneously sued
             25                                    as "Countrywide Home Loans"); Countrywide
                                                   Financial Corporation; Bank of America, N.A., as
             26                                    successor by April 27, 2009 de jure merger with
             27                                    Countrywide Bank, FSB (formerly known as
                                                   Countrywide Bank, N.A.); Bank of America
             28                                    Corporation; LandSafe, Inc.; and LandSafe
                  USA\S37791745.3                        3
                        JOINT STIPULATION GRANTING DEFENDANTS LEAVE TO FILE SECOND AMENDED
                                    ANSWER TOPLAINTIFF'S THIRD AMENDED COMPLAINT
                 Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 99 of 156 Page ID
                                                   #:11831




                                                                 Appraisal Services, Inc. (now known as
                   1
                                                                 "Corel.ogic Valuation Solutions, Inc.")
                  2                                              (erroneously sued as "Landsafe Appraisal Inc. ")
                  3
                  4
                  5
                  6
                  7
                  8

                  9
                 10
 e,
 -'
 ....            11
 "'0
 "'0
 ~("
  -Ul
  "' ....
                 12
 0.-
   ::>
 z'",«
 o
 '""V            13
 '" "'
 ~?$<
 UlQV
 -'<-
   oZ
 UJt:r:!0,
                 14
 ~"'::<
 Uo",
 Zt"ll-
       -z        15
  .(
• ~
            "'
            V)


 '"              16
                 17
                 18
                 19
                 20
                 21                                         Local Rule 5-4.3.4 Attestation

                 22             I attest that all counsel of record concur in this filing's content and has authorized

                 23    the filing.

                 24
                 25    Dated: August 12,2019                        DRAFT
                                                                    Kazim A. Naqvi
                 26
                 27
                 28
                       USA\53779 I745.3                                 4
                            JOINT STIPULATION GRANTING DEFENDANTS LEAVE TO FILE SECOND AMENDED
                                        ANSWER TO PLAINTIFF'S THIRD AMENDED COMPLAINT·
           Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 100 of 156 Page ID
                                              #:11832




             1 Robert E. Boone III, SBN 132780
               reboone@bclplaw.com
             2 Douglas A. Thompson, SBN 155619
             3 douglas.thompson@bclplaw.com
               Linda C. Hsu, SBN 239880
             4 linda.hsu@bclplaw.com
               Kazim A. Naqvi, SBN 300438
             5 kazim.naqvi@bclplaw.com
               BRYAN CAVE LEIGHTON PAISNER LLP
             6
               120 Broadway, Suite 300
             7 Santa  Monica, California 90401-2386
               Telephone: (310) 576-2100
             8 Facsimile:   (310) 576-2200
          9 Attorneys for Defendants
            Countrywide Home Loans, Inc. (erroneously sued as "Countrywide Home Loans");
         10
0.
...J
...J
            Countrywide Financial Corporation; Bank of America, N.A., as successor by April 27,
 "'0
 Wo
 z"      11 2009 de jure merger with Countrywide Bank, FSB (formerly known as Countrywide
'"-w
 "l-
ll--
            Bank, N.A.); Bank of America Corporation; LandSafe, Inc.; and LandSafe Appraisal
o '",.(
ZIn      12 Services, Inc. (now known as "Corel.ogic Valuation Solutions, Inc.") (erroneously sued as
I->-u
 x"         "Landsafe  Appraisal Inc.")
~"..(
wou      13
~~~                                 IN THE UNITED STATES DISTRICT COURT
~';;::;:
Uo<      14
;Z1"'1l-
   -z                            FOR THE CENTRAL DISTRICT OF CALIFORNIA
">- '"'" 15
"
CD


             BARBARA WALDRUP, individually, and Case No.2: 13-cv-08833-CAS-AGR
         16
             on behalf of other members of the general   (Lead Case)
         17  public similarly situated,
                                                         (Consolidated with Case No. 2:16-cv-
         18                             Plaintiffs,      4166-CAS-AGR)
            19                         v.                     [PROPOSED] ORDER GRANTING
                                                              JOINT STIPULATION PERMITTING
            20   COUNTRYWIDE FINANCIAL                        DEFENDANTS LEAVE TO FILE
            21   CORPORATION, a Delaware corporation,         SECOND AMENDED ANSWER TO
                 COUNTRYWIDE HOME LOANS, a New                PLAINTIFF'S THIRD AMENDED
            22   York corporation; COUNTRYWIDE                COMPLAINT
                 BANK, N.A., a national association;
            23   BANK OF AMERICA CORPORATION,                 District Judge: Christina A. Snyder
            24   a Delaware corporation, LANDSAFE             Magistrate Judge: Alicia G. Rosenberg
                 INC., a Delaware corporation;
            25   LANDSAFE APPRAISAL INC., a
                 California corporation,
            26
                                  Defendants.
            27 II---------------------------~
            28
                        [PROPOSED] ORDER GRANTING JOINT STIPULATION PERMITTING DEFENDANTS LEAVE TO FILE
                                 SECOND AMENDED ANSWER TO PLAINTIFF'S THIRD AMENDED COMPLAINT
                     USAO)\)2794144J
              Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 101 of 156 Page ID
                                                 #:11833




                1
                    ELIZABETH WILLIAMS, BECKIE
                2   REASTER, REBECCA MURPHY,
                3   individually, and on behalf of all others
                    similarly situated,
                4
                                            Plaintiffs,
                5
                          v.
                6
                    COUNTRYWIDE             FINANCIAL
                7 CORPORATION, a Delaware
                  corporation, COUNTRYWIDE HOME
                8 LOANS, a New York corporation,
                9 COUNTRYWIDE BANK, N.A., a
                    national association, BANK OF
               10 AMERICA CORPORATION, a Delaware
         .. 11
e,
..... -o
.J
c::o( ... corporation, LANDSAFE, INC., a
UloN
~M.!.
-wo
          Delaware   corporation, LANDSAFE
~t6
z'""'"
    .«
       12 APPRAISALS, INC., a California
o
f->-w     corporation,
"'<
~~..(
wou            13
~~~                                         Defendants.
 ~~::t
We':
ZNI-
               14
 «
        -z
         ..:
~        Vl
               15
'"
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
                            [PROPOSED] ORDER GRANTING JOINT STIPULATION PERMITTING DEFENDANTS LEA VE TO FILE
                                     SECOND AMENDED ANSWER TO PLAINTIFF'S THIRD AMENDED COMPLAINT
                         USAOl\12794144.1
       Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 102 of 156 Page ID
                                          #:11834




         1             The Court, having considered Plaintiff and Defendants' Joint Stipulation Granting
                                                                               ,
        2    Defendants Leave To File a Second Amended Answer To Plaintiffs Third Amended
         3   Complaint (the "STIPULATION")          and good cause appearing therefore, hereby ORDERS
        4 that the STIPULATION is GRANTED, and Defendants are authorized to file their
         5   Second Amended Answer to Plaintiff Barbara Waldrup's Third Amended Complaint
         6   (which was attached as Exhibit A to the Stipulation), without prejudice to Plaintiffs   right
         7 to assert challenges to the amendments.
         8

         9 IT IS SO ORDERED.
..
...l
...l
        10
        11 Dated: ---'----
                                                      Hon. Christina A. Snyder
                                                      United States Magistrate Judge




        16
        17
        18
        19
       20
       21
       22
       23
       24
       25
       26
       27
       28
                                                       1
               [PROPOSED] ORDER GRANTING JOINT STIPULATION PERMITTING DEFENDANTS LEAVE TO FILE SECOND
                               AMENDED ANSWER TO PLAINTIFF'S THIRD AMENDED COMPLAINT
             USA01\12794144.1
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 103 of 156 Page ID
                                   #:11835


              EXHIBITD




              EXHIBITD
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 104 of 156 Page ID
                                   #:11836



  From: Dan Alberstone [mailto:dalberstone@baronbudd.com]
  Sent: Tuesday, August 13, 2019 8: 13 AM
  To: Naqvi, Kazim A.
  Cc: Roland Tellis; Mark Pifko; Evan M. Zucker; Thompson, Douglas; Hsu, Linda; Brennan, Mark; Brown,
  Brooks R; Ellis, Steven A; Boock, Todd A.; Steve@hbsslaw.com;             Christopher Pitoun
  Subject: RE: Waldrup et al. v. CFC et al. - Proposed Second Amended Answer

  Kazim, disappointingly, you have brazenly distorted the history and the facts giving rise to your untimely
  request. Moreover, the aggressive tone of your letter is entirely inappropriate under the
  circumstances. It's as if you blame us for your inexcusable delay and neglect.


  Most significantly, it   is beyond the pale that you would suggest that Plaintiffs would not be prejudiced
  by your unwarranted       delay in seeking leave to amend. Although it would not be productive for us at this
  time to recite all the   ways in which such an amendment would prejudice the Plaintiffs, suffice it to say it
  should be apparent,      especially to you and your clients.

  In any event, we view this ri" hour request as just another attempt on defendants'             part to move the
  trial date, which we have opposed every time you have raised it with the court.

  To be clear, we will not enter into the stipulation you have proposed, and we will vigorously oppose any
  effort by defendants to amend their answer at this late date.

  From: Naqvi, Kazim A. <kazim.naqvi@bclplaw.com>
  Sent: Monday, August 12, 2019 4:45 PM
  To: Evan M. Zucker <ezucker@baronbudd.com>;              christopherp@hbsslaw.com
  Cc: Dan Alberstone <dalberstone@baronbudd.com>;   Mark Pifko <MPifko@baronbudd.com>;
  Thompson, Douglas <douglas.thompson@bclplaw.com>;    Hsu, Linda <linda.hsu@bclplaw.com>;
  Brennan, Mark <mwbrennan@bclplaw.com>
  Subject: Waldrup et al. v. CFCet al. - Proposed Second Amended Answer




  Counsel,

  Please see the attached correspondence               and enclosed exhibits.

  Thank you,
  Kazim



       BRYAN                   KAZIM NAQVI
        CAVE                   Associate
  LEIGHTON                     kazim.naqvi@bclplaw.com
                               T: + 1 310 576 2288 F: +1 310 260 7188
     PAfSNER
                               BRYAN CAVE LEIGHTON PAISNER LLP
                               120 Broadway, Suite 300, Santa Monica, CA 90401-2386
                               bclplaw.com
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 105 of 156 Page ID
                                   #:11837


               EXHIBIT E




               EXHIBIT E
       Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 106 of 156 Page ID
                                          #:11838




                     1 Robert E. Boone III, SBN 132780
                       reboone@bc1plaw.com
                     2 Douglas A. Thompson, SBN 155619
                       douglas. thompson@bc1plaw.com
                     3
                       Linda C. Hsu, SBN 239880
                     4 linda.hsu@bc1plaw.com
                       Kazim A. Naqvi, SBN 300438
                     5 kazim.naqvi@bclplaw.com
                       BRYAN CA VE LEIGHTON P AISNER LLP
                     6 120 Broadway, Suite 300
                     7 Santa Monica, California 90401-2386
                       Telephone: (310) 576-2100
                     8 Facsimile:   (310) 576-2200
                     9 Attorneys for .Defendants
                       Countrywide Home Loans, Inc. (erroneously sued as "Countrywide Home Loans");
                    10
                       Countrywide Financial Corporation; Bank of America, N.A., as successor by April
                    11 27,2009 de jure merger with Countrywide Bank, FSB (formerly known as
                       Countrywide Bank, N.A.); Bank of America Corporation; LandSafe, Inc.; and
                    12 LandSafe Appraisal Services, Inc. (now known as "Corel.ogic Valuation Solutions,
                       Inc.") (erroneously sued as "Landsafe Appraisal Inc.")
Il..
             \0
             00     13
.....l
.....l
  ...  0-
             '"
             'il                             UNITED STATES DISTRICT COURT
 <>00
 fij"';;            14
£.~<;; ::l.~                               CENTRAL DISTRICT OF CALIFORNIA
 s 9   Vl.          15
~~~
,~ ;l: 'il
.3~(J                  BARBARA WALDRUP, individually,             Case Number: 2: 13-cv-08833-CAS-
 " 8 rJ
                    16
 ~ c:o ';3             and on behalf of other members of the      AGR
(JOo
 §~~                17 general public similarly situated,        .Lead Case)
 Q           !!
c:o            ii
             Vl
                    18                     Plaintiffs,            (Consolidated with Case No. 2:16-cv-
                                                                  4166-CAS-AGR)
                    19             v.
                                                                   DEFENDANTS' SECOND
                    20   COUNTRYWIDE FINANCIAL                     AMENDED ANSWER TO
                         CORPORATION, a Delaware                   PLAINTIFF'S TIDRD AMENDED
                    21
                         corporation, COUNTRYWIDE HOME           , COMPLAINT
                    22   LOANS, a New York corporation,
                         COUNTRYWIDE BANK., N.A., a               Judge: Christina A. Snyder
                    23   national association, BANK OF            Magistrate Judge: Alicia G. Rosenberg
                         AMERICA CORPORATION, a
                    24   Delaware corporation, LANDSAFE,          Action Filed: November 27,2013
                         INC., a Delaware corporation,            Trial Date: January 14,2020
                    25
                         LANDSAFE APPRAISAL, INC., a
                    26   California corporation,
                    27                     Defendants.
                    28
                             DEFENDANTS'   SECOND AMENDED ANSWER TO PLAlNTIFF'S      THIRD AMENDED
                                                         COMPLAINT
                         USA\S37792229.1
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 107 of 156 Page ID
                                   #:11839




     1   ELIZABETH WILLIAMS, BECKIE .
     2   REASTER, REBECCA MURPHY,
         individually, and on behalf of all others
     3   similarly situated, .

     4                      Plaintiffs,
     5             v.

     6   COUNTRYWIDE FINANCIAL
     7   CORPORATION, a Delaware
         corporation, COUNTRYWIDE HOME
     8   LOANS, a New York corporation,
         COUNTRYWIDE BANK, N.A., a
     9   national association, BANK OF
         AMERICA CORPORATION, a
    10   Delaware corporation, LANDSAFE,
    11   INC., a Delaware corporation,
         LAND SAFE APPRAISALS, INC., a
    12   California corporation,
    13                      Defendants.




    19
    20
    21
    22
    23
    24

    25
    26
    27
    28

         USA\537792229.1
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 108 of 156 Page ID
                                   #:11840




      1              Defendants Countrywide Financial Corporation ("CFC"), Countrywide Home

     2    Loans, Inc. (erroneously sued as "Countrywide Home Loans") ("CHL"), Bank of America, N.A.,

     3    as successor by April 27, 2009 de jure merger with Countrywide Bank, FSB (formerly known as

     4    Countrywide Bank, N.A.) ("BANA"), Bank of America Corporation ("BAC"), LandSafe, Inc.

     5    ("LSI"), and LandSafe Appraisal Services, Inc. (now known as "CoreLogic Valuation Solutions,

     6 Inc.") (erroneously sued as "Landsafe Appraisal Inc.") ("LSA") provide an amended answer to the
     7    Third Amended Complaint ("TAC") of Plaintiff Barbara Waldrup ("Plaintiff') as follows:

     8                                              INTRODUCTION

     9               1.    In response to paragraph 1 ofthe TAC, Defendants deny, generally and specifically,

    10    each and every allegation contained therein.

    11               2.    In response to paragraph 2 of the TAC, Defendants are without sufficient

    12    information or knowledge to form a belief as to the truth of the allegations contained in this

    13    paragraph, and on that basis deny, generally and specifically, each and every allegation contained

    14    therein.

    15               3.    In response to paragraph 3 of the TAC, Defendants deny, generally and specifically,

    16    each and every allegation contained therein.

    17               4.    In response to paragraph 4 of the TAC, Defendants state the statute speaks for itself.

    18    Defendants deny, generally and specifically, each and every remaining allegation contained

    19    therein.

    20               5.    In response to paragraph 5 of the TAC, Defendants state the statutes speak for

    21    themselves. Defendants deny, generally and specifically, each and every remaining allegation

    22    contained therein.

    23               6.    In response to paragraph 6 of the TAC, Defendants deny, generally and specifically,

    24    each and every allegation contained therein.

    25               7.    In response to paragraph 7 of the TAC, Defendants admit that in connection with

    26    loan underwriting, CHL required an appraisal to be performed, and for the majority of the putative

    27    class period, CHL generally required LSA to review or provide the appraisal product. Defendants

    28
                                                   1
              DEFENDANTS'        SECOND AMENDED ANSWER TO PLAINTIFF'S THIRD AMENDED
                                               COMPLAINT
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 109 of 156 Page ID
                                   #:11841




      1   admit that LSA and CHL were subsidiaries ofCFC at the time of Plaintiffs 2004 and 2007

     2    transactions at issue. Defendants deny, generally and specifically, each and every remaining

     3    allegation contained therein.

     4               8.    In response to paragraph 8 of the TAC, Defendants deny, generally and specifically,

     5    each and every allegation contained therein.

     6               9.    In response to paragraph 9 of the TAC, Defendants deny, generally and specifically,

     7 each and every allegation contained therein.
     8               10.   In response to paragraph 10 of the TAC, Defendants deny, generally and

     9    specifically, each and every allegation contained therein.

    10               11.   In response to paragraph 11 of the TAC, Defendants deny, generally and

    11    specifically, each and every allegation contained therein.

    12                                       JURISDICTION      AND VENUE

    13               12.   In response to paragraph 12 of the TAC, Defendants are without sufficient

    14 information or knowledge to form a belief as to the truth of the allegations contained in this
    15    paragraph, and on that basis deny, generally and specifically, each and every allegation contained

    16    therein.

    17               13.   In response to paragraph 13 of the TAC, Defendants state the statutes speak for

    18    themselves. Defendants further state that this paragraph does not call for admission or denial.

    19               14.   In response to paragraph 14 of the TAC, Defendants admit that Defendants CHL

    20    and LSA have transacted business with regard to properties located within the Central District of

    21    California. Other than specifically admitted herein, Defendants deny, generally and specifically,

    22    each and every remaining allegation in this paragraph.

    23                                                   PARTIES

    24               15.   In response to paragraph 15 of the TAC, Defendants are without sufficient

    25    information or knowledge to form a belief as to the truth of the allegations contained in this

    26    paragraph, and on that basis deny, generally and specifically, each and every allegation contained

    27    therein.

    28
                                                   2
              DEFENDANTS'        SECOND AMENDED ANSWER TO PLAINTIFF'S                  THIRD AMENDED
                                               COIv1PLAINT
           Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 110 of 156 Page ID
                                              #:11842




                      1            16.       In response to paragraph 16 of the TAC, Defendants admit that CFC is a Delaware

                      2   corporation, was the parent corporation for CHL, and was a publicly traded company at the time of

                      3   Plaintiffs     transactions in 2004 and 2007. Other than specifically admitted herein, Defendants deny,

                      4   generally and specifically, each and every remaining allegation in this paragraph.

                      5            17.       In response to paragraph 17 oftheTAC,     Defendants admit that CHL is a New York

                      6   corporation. Defendants further admit that CHL is a wholly-owned subsidiary of CFC. Other than

                      7   specifically admitted herein, Defendants deny, generally and specifically, each and every

                      8   remaining allegation in this paragraph.

                      9            18.       In response to paragraph 18 ofthe TAC, Defendants admit that Full Spectrum

                     10   Lending, Inc. ("FSL") merged into CHL in December 2004. Other than specifically admitted

                     11   herein, Defendants deny, generally and specifically, each and every remaining allegation in this

                     12   paragraph.

                     13            19.       In response to paragraph 19 of the TAC, Defendants admit that Countrywide Bank,
               \0
~              00
...J
...J
    ...
     0-
               8     14   FSB (formerly known as Countrywide Bank, N.A.) was merged into BANA by Apri127,.2009                de
 ~oo
   ",v
.       o~
~
 c; ~
       :t:::    to
               'E    15   jure merger and no longer exists as a separate entity. Other than specifically admitted herein,
s .,>;~.
tb
._ ~ 01
<u"ou                16   Defendants deny, generally and specifically, each and every remaining allegation in this paragraph.
...J~.r
~ &3,~                             20.       In response to paragraph 20 of the TAC, Defendants deny, generally and
uo§                  17
i!::l::;E
Q              fl
co             !il   18   specifically, each and every allegation in this paragraph.
               <Zl



                     19            21.       In response to paragraph 21 of the TAC, Defendants admit that BAC is a Delaware

                     20   Corporation, is a financial holding company, and has its principal place of business at 100 N.

                     21   Tyron Street, Charlotte, North Carolina. Other than specifically admitted herein, Defendants deny,

                     22   generally and specifically, each and every remaining allegation in this paragraph.

                     23           22.        In response to paragraph 22 of the TAC, Defendants admit that on July 1, 2008,

                     24   CFC merged with and into Red Oak Merger Corporation (a direct subsidiary ofBAC), and wherein

                     25   Red Oak Merger Corporation changed its name to CFC, and thus, CFC and all of its subsidiaries

                     26   became indirect subsidiaries ofBAC. Other than specifically admitted herein, Defendants deny,

                     27   .generally and specifically, each and every remaining allegation in this paragraph.

                     28
                                                                              3
                              DEFENDANTS'          SECOND AMENDED ANSWER TO PLAINTIFF'S                  THIRD AMENDED
                                                                 COMPLAINT
               Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 111 of 156 Page ID
                                                  #:11843




                        1           23.    In response to paragraph 23 of the TAC, Defendants admit that at certain times

                        2   during the putative class period from January 1, 2003 to December 31, 2008 certain of the

                        3   Defendant entities were part of an affiliated family of companies. Other than specifically admitted

                        4   herein, Defendants deny, generally and specifically, each and every remaining allegation in this

                        5   paragraph.

                        6           24.    In response to paragraph 24 of the TAC, Defendants admit that the Federal Reserve

                        7   issued on June 5, 2008 an "Order Approving the Acquisition of a Savings Association and Other

                        8   Nonbanking Activities." Defendants contend that document speaks for itself. Other than

                        9   specifically admitted herein, Defendants deny, generally and specifically, each and every

                       10   remaining allegation in this paragraph.

                       11          25.     In response to paragraph 25 of the TAC, Defendants admit that the Bank of America

                       12   Home Loans brand was announced in April 2009. Other than specifically admitted herein,

                       13   Defendants deny, generally and specifically, each and every remaining allegation in this paragraph.
P-.            '"
               oc
....:l
....:l         '"'i'   14           26.    In response to paragraph 26 of the TAC, Defendants admit that the Bank of America
 I:l0-
 t::~~
'1(120\
~'~             ~      15   Home Loans brand was announced in April 2009. Defendants contend that any press releases
 ",~'§
B ;>;@
:;~'<a
 <1)-00                16   issued will speak for themselves. Other than specifically admitted herein, Defendants deny,
....:l;g",
 <I)     ...   U
 ~ ro'a
UOo                    17   generally and specifically, each and every remaining allegation in this paragraph ..
 fii!.:::!~
$: ~           (/)
                       18          27.     In response to paragraph 27 of the TAC, Defendants admit that-certain press

                       19   releases or other public announcements    may have been made. Such press releases or public

                       20   statements will speak for themselves. Other than specifically admitted herein, Defendants deny,

                       21   generally and specifically, each andevery remaining allegation in this paragraph.

                       22          28.     In response to paragraph 28 of the TAC, Defendants admit that certain press

                       23   releases or other public announcements    may have been made. Such press releases or public

                       24   statements will speak for themselves. Other than specifically admitted herein, Defendants deny,

                       25   generally and specifically, each and every remaining allegation in this paragraph.

                       26          29.     In response to paragraph 29 of the TAC, Defendants admit that certain press

                       27   releases or other public announcements    may have been made. Such press releases or public

                       28
                                                                             4
                               DEFENDANTS'        SECOND AMENDED ANSWER TO PLAINTIFF'S                   THIRD AMENDED
                                                               .COMPLAINT
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 112 of 156 Page ID
                                   #:11844




     1   statements will speak for themselves. Other than specifically admitted herein, Defendants deny,

     2   generally and specifically, each and every remaining allegation in this paragraph.

     3           30.    In response to paragraph 30 of the TAC, Defendants admit certain public

     4   statements may have been made in periodic regulatory filings. Such public statements will speak

     5   for themselves. Other than specifically admitted herein, Defendants deny, generally and

     6   specifically, each and every remaining allegation in this paragraph.

     7           31.    In response to paragraph 31 of the TAC, Defendants admit that certain press

     8   releases or other public announcements    may have been made. Such press releases or public

     9   statements will speak for themselves. Other than specifically admitted herein, Defendants deny,

    10   generally and specifically, each and every remaining allegation in this paragraph.

    11           32.    In response to paragraph 32 of the TAC, Defendants deny, generally and

    12   specifically, each and every allegation in this paragraph.

    13           33.    In response to paragraph 33 of the TAC, Defendants admit that at all relevant times

    14   in the TAC, LSI was a Delaware corporation headquartered at 6400 Legacy Drive, Plano, Texas

    15   75024. Other than specifically admitted herein, Defendants deny, generally and specifically, each

    16   and every remaining allegation in this paragraph. '

    17           34.    In response to paragraph 34 of the TAC, Defendants admit that at all relevant times

    18   in the TAC, LSA was a California corporation and wholly-owned subsidiary of LSI. Other than

    19   specifically admitted herein, Defendants deny, generally and specifically, each and every

    20   remaining allegation in this paragraph.

    21           35.    In response to paragraph 35 of the TAC, Defendants deny, generally and

    22   specifically, each and every allegation in this paragraph.

    23                                       FACTUAL BACKGROUND
    24          A.      Real Estate Appraisal Standards

    25           36.    In response to paragraph 36 of the TAC, Defendants state that this paragraph does

    26   not call for an admission or denial and may call for a legal conclusion. To the extent that an

    27   admission or denial is required, Defendants deny each and every allegation contained herein.

    28
                                                 5
            DEFENDANTS'        SECOND AMENDED ANSWER TO PLAINTIFF'S                   THIRD AMENDED
                                            , COMPLAINT
        Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 113 of 156 Page ID
                                           #:11845




               1          37.     In response to paragraph 37 of the TAC, Defendants state that this paragraph does

               2   not call for an admission or denial and may call for a legal conclusion. To the extent that an

               3   admission or denial is required, Defendants deny each and every allegation contained herein.

               4          38.     In response to paragraph 38 of the TAC, Defendants state the statutes speak for

               5   themselves. Defendants state that this paragraph does not call for an admission or denial and may

               6   call for a legal conclusion. To the extent that an admission or denial is required, Defendants deny

               7   each and every allegation contained herein.

               8          39.     In response to paragraph 39 of the TAC, Defendants state the statutes speak for

               9   themselves. Defendants state that this paragraph does not call for an admission or denial and may

              10   call for a legal conclusion. To the extent that an admission or denial is required, Defendants deny

              11   each and every allegation contained herein.

              12          40.     In response to paragraph 40 of the TAC, Defendants state the statutes speak for

              13   themselves. Defendants state that this paragraph does not call for an admission or denial and may
         \0
 t>..    00
 ...J
 ...J
  ....0-
         ~    14   call for a legal conclusion. To the extent that an admission or denial is required, Defendants deny
  <1)0°
  5iM~
,~,~~         15   each and every allegation contained herein.
  g":,s
 i~@                      41.     In response to paragraph 41 of the TAC, Defendants state the statutes speak for
 j~~          16
  e ~
  Q)

  ~ rn 'a
 UOo          17   themselves. Defendants state that this paragraph does not call for an admission or denial and may
  i!::!~
 & ~~         18   call for a legal conclusion. To the extent that an admission or denial is required, Defendants deny

              19   each and every allegation contained herein.

              20          42.     In response to paragraph 42 of the TAC, Defendants state the statutes speak for

              21   themselves. Defendants state that this paragraph does not call for an admission or denial and may

              22   call for a legal conclusion. To the extent that an admission or denial is required, Defendants deny

              2J   each and every allegation contained herein.

              24          43.     In response to paragraph 43 of the TAC, Defendants state the statutes speak for

              25   themselves. Defendants state that this paragraph does not call for an admission or denial and may

              26   call for a legal conclusion. To the extent that an admission or denial is required, Defendants deny

              27   each and every allegation contained herein.

              28
                                                          6
                     , DEFENDANTS'       SECOND AMENDED ANSWER TO PLAINTIFF'S                   THIRD AMENDED
                                                       COMPLAINT
              Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 114 of 156 Page ID
                                                 #:11846




                        1              44.   In response to paragraph 44 of the TAC, Defendants state the statutes speak for

                        2   themselves. Defendants state that this paragraph does not call for an admission or denial and may

                        3   call for a legal conclusion. To the extent that an admission or denial is required, Defendants deny

                        4   each and every allegation contained herein.

                        5              B.    Countrywide's Fraudulent Appraisal Scheme

                        6              45.   In response to paragraph 45 of the TAC, Defendants are without sufficient

                        7   information or knowledge to form a belief as to the truth of the allegations contained in this

                        8   paragraph, and on that basis deny, generally and specifically, each and every allegation contained

                       '9   therein.

                       10              46.   In response to paragraph 46 of the TAC, Defendants admit that CHL originated

                       11   mortgages through various mortgage production business divisions.      Other than specifically

                       12   admitted herein, Defendants deny, generally and specifically, each and every remaining allegation·

                       13   in this paragraph.
                 \0
    0-           00
                 f<}
    ...l
       0-~
    ....
    ...l
    .,0°
                       14              47.   In response to paragraph 47 ofthe TAC, Defendants deny, generally and
,   Sl (') 2!;
    ~.~~    :::J ,~    15   specifically, the allegation that "Countrywide began loosening its underwriting efforts to rapidly
    ~      <Il    S
    i~§
    .~ ~ '"'           16   close and sell loans to the secondary market. To that end, Countrywide viewed the appraisal
    ~~u
    v 8 rf
    i:i 00·-                process as a speed bump in the road to closing a loan." Defendants are without sufficient
    UOB                17
    fii~::;E
    &i           <Il
                       18   information or knowledge to form a belief as to the truth of the remaining allegations contained in

                       19   this paragraph, and on that basis deny, generally and specifically, each and every allegation

                       20   contained therein.

                       21              48.   In response to paragraph 48 of the TAC, Defendants deny, generally and

                       22   specifically, each and every allegation in this paragraph.

                       23              49.   In response to paragraph 49 of the TAC, Defendants admit that Kyle Lagow was the

                       24   relator who filed a qui tam complaint. Defendants state that the qui tam complaint speaks for itself.

                       25   Other than specifically admitted herein, Defendants deny, generally and specifically, each and

                       26   every remaining allegation in this paragraph.

                       27              50.   In response to paragraph 50 of the TAC, Defendants state that the whistle blower

                       28
                                DEFENDANTS'        SECOND AMENDED ANSWER TO PLAINTIFF'S                  THIRD AMENDED
                                                                 COMPLAINT
      Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 115 of 156 Page ID
                                         #:11847




               1   complaint speaks for itself. Defendants are without sufficient information or knowledge to form a

               2   belief as to the truth of the allegations contained in this paragraph, and on that basis deny, generally
                                                                   /
               3   and specifically, each and every allegation contained therein.

               4           51.     In response to paragraph 51 of the TAC, Defendants state that the whistleblower

               5   complaint speaks for itself. Defendants are without sufficient information or knowledge to form a

               6   belief as to the truth ofthe allegations contained in this paragraph, and on that basis deny. generally

               7   and specifically, each and every allegation contained therein.

               8           52.     In response to paragraph 52 ofthe TAC, Defendants state that the whistleblower

               9   complaint speaks for itself. Defendants are without sufficient information or knowledge to form a

              10   belief as to the truth of the allegations contained in this paragraph, and on that basis deny, generally

              11   and specifically, each and every allegation contained therein.

              12           53. .   In response to paragraph 53 of the TAC, Defendants state that the whistleblower

              13   complaint speaks for itself. Defendants are without sufficient information or knowledge to form a
        \0
Il.     00
-1
,..J
 ..  0-
        '"
        ~     14   belief as to the truth of the allegations contained in this paragraph, and on that basis deny, generally
"0°
ffi'""~
~.~.~         15   and specifically, each and every allegation contained therein,
r;1 J5·s
o • 0
i     ~:e
,_ ;!; "t<l
              16           54.     In response to paragraph 54 of the TAC, Defendants state that the whistleblower
"'iU
,..JOd'
 " .. u
~ al'a
              17   complaint speaks for itself. Defendants are without sufficient information or knowledge to form a
u~~
~-
C       !'l
al       ~
       ~CIl
              18   belief as to the truth of the allegations contained in this paragraph, and on that basis deny, generally

              19   and specifically, each and every allegation contained therein.

              20           55.     In response to paragraph 55 of the TAC, Defendants state that the whistleblower

              21   complaint speaks for itself. Defendants are without sufficient information or knowledge to form a

              22   belief as to the truth of the allegations contained in this paragraph, and on that basis deny, generally

              23   and specifically, each and every allegation containedtherein.

              24           56.     In response to paragraph 56 of the TAC, Defendants state that the whistleblower

              25   complaint speaks for itself. Defendants are without sufficient information or knowledge to form a

              26   belief as to the truth of the allegations contained in this paragraph, and on that basis deny, generally

              27   and specifically, each and every allegation contained therein.

              28
                                                          8
                      DEFENDANTS'        SECOND AMENDED ANSWER TO PLAINTIFF'S                     THIRD AMENDED
                                                       COMPLAINT
           Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 116 of 156 Page ID
                                              #:11848




                        1              57.     In response to paragraph 57 of the TAC, Defendants are without sufficient

                        2 information        or knowledge to form a belief as to the truth of the allegations contained in this

                        3   paragraph, and on that basis deny, generally and specifically, each and every allegation contained

                        4   therein.

                        5              C.      Defendants Defraud Plaintiff Twice

                        6              58,     In response to paragraph 58 of the TAC, Defendants admit that Plaintiff applied for

                        7   and obtained CHL loans in the amounts of $76,000 and $19,000 in July and August 2004.

                        8   Defendants are without sufficient information or knowledge to form a belief as to the truth of the .

                        9   remaining allegations contained in this paragraph, and on that basis deny, generally and

                       10   specifically, each and every allegation contained therein.

                       11              59.     In response to paragraph 59 of the TAC, Defendants are without sufficient

                       12   information or knowledge to form a belief as to the truth of the 'allegations contained in this

                       13   paragraph, and on that basis deny, generally and specifically, each and every allegation contained
   ~
   ...J
              '"<'">
              00


   ...J       <iI      14   therein.
    ""'°0
    1:lg~
. '1ij   B 0\
          ::s ,_(U
  0..., .....
                       15              60.     In response to paragraph 60 of the TAC, Defendants admit that CHL prepared
   <= en E
   9 ;>.: 0
   ]:,,,,!!:j
    <>-ou
   ~gtf
          ~   ..       16   certain loan closing and disclosure documents in connection with Plaintiffs 2004 loan, including

    ~ co 'a            17   good faith estimates and HUD-1 settlement statements. Defendants state that those documents as
   UOo
    s!::l~
    c         f!
                            well as any USPAP statutes and regulations speak for themselves. Defendants deny, generally and
   co         ;j       18
              '"
                       19   specifically, the remaining allegations contained therein,

                       20              61.     In response to paragraph 61 of the TAC, Defendants admit that CHL prepared

                       21   certain loan closing and disclosure documents in connection with Plaintiffs 2004 loan, including

                       22   good faith estimates and HUD-l settlement statements among others. Defendants state that those

                       23   documents speak for themselves. Defendants deny, generally and specifically, the remaining

                       24   allegations contained therein.

                       25              62.     In response to paragraph 62 of the TAC, Defendants admit that CHL prepared

                       26   certain loan closing and disclosure documents in connection with Plaintiffs 2004 loan, including

                       27   good faith estimates and HUD-I settlement statements among others. Defendants state that those

                       28
                                                                       9
                                DEFENDANTS'           SECOND AMENDED ANSWER TO PLAINTIFF'S                    THIRD AMENDED
                                                                    COMPLAINT
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 117 of 156 Page ID
                                   #:11849




      1   documents speak for themselves. Defendants deny, generally and specifically, the remaining

     2    allegations contained therein.

     3               63.   In response to paragraph 63 of the TAC, Defendants admit that Barry Johnson of

     4    William & Stuart Appraisal prepared an appraisal field report relating to Plaintiffs property.

     5    Defendants state that the document speak for itself. Defendants deny, generally and specifically, .

     6    the remaining allegations contained therein.

     7               64.   In response to paragraph 64 of the TAC, Defendants admit that CRL provided

     8    Plaintiff with a copy of the 2004 property appraisal report. Defendants deny, generally and .

     9    specifically, the remaining allegations contained therein.

    10               65.   In response to paragraph 65 of the TAC, Defendants deny, generally and

    11 . specifically, each and every allegation contained therein.

    12               66.   In response to paragraph 66 of the TAC, Defendants admit that an appraisal fee was

    13    collected for the 2004 property appraisal. Defendants deny, generally and specifically, the

    14    remaining allegations contained therein.

    15               67.   In response to paragraph 67 of the TAC, deny, generally and specifically, each and

    16    every allegation contained therein.

    17               68.   In response to paragraph 68 of the rAC, Defendants admit that Plaintiff applied for

    18    a CHL loan in June 2007. Defendants are without sufficient information or knowledge to form a

    19    belief as to the truth of the remaining allegations contained in this paragraph, and on that basis

    20    deny, generally and specifically, each and every allegation contained therein.

    21               69.   In response to paragraph 69 of the TAC, Defendants are without sufficient

    22    information or knowledge to form a belief as to the truth of the allegations contained in this

    23    paragraph, and on that basis deny, generally and specifically, each and every allegation contained

    24    therein.

    25               70.   In response to paragraph 70 of the TAC, Defendants admit that CHL prepared

    26    certain loan application and disclosure documents in connection with Plaintiffs 2007 loan

    27    application. Defendants state that those documents speak for themselves. Defendants deny,

    28
                                                           10
             DEFENDANTS'         SECOND AMENDED ANSWER TO PLAINTIFF'S                   THIRD AMENDED
                                               COMPLAINT
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 118 of 156 Page ID
                                   #:11850




      1   generally and specifically, the remaining allegations contained therein.

      2              71.     In response to paragraph 71 of the TAC, Defendants admit that David Dotson of

      3   LSA conducted appraisal work relating to Plaintiffs property and that a LSA appraisal field report

     4    was issued. Defendants deny, generally and specifically, the remaining allegations contained

     5    therein, including the allegation that the appraisal contained false representations.

     6               72.     In response to paragraph 72 of the TAC, Defendants are without sufficient

      7   information or knowledge to form a belief as to the truth of the allegations contained in this

     8    paragraph, and on that basis deny, generally and specifically, each and every allegation contained

     9    therein.

    10               73. .   In response to paragraph 73 of the TAC, Defendants admit that CHL prepared

    11    certain loan application and disclosure documents in connection with Plaintiffs 2007 loan

    12    application. Defendants state that those documents speak for themselves. Defendants deny,

    13    generally and specifically, the remaining allegations contained therein.

    14               74.     In response to paragraph 74 of the TAC, Defendants deny, generally and

    15    specifically, each and every allegation in this paragraph.

    16               75.     In response to paragraph 75 of the TAC, Defendants admit that an appraisal fee was

    17    collected for the 2007 LSA property appraisal. Defendants deny, generally and specifically, the

    18    remaining allegations contained therein.

    19               76.     In response to paragraph 76 ofthe TAC, deny, generally and specifically, the

   . 20   remaining allegations contained therein.

    21               77.     In response to paragraph 77 of the TAC, Defendants deny, generally and

    22    specifically, each and every allegation in this paragraph.

    23               78.     In response to paragraph 78 of the TAC, Defendants deny, generally and

    24    specifically, each and every allegation in this paragraph.

    25                             TOLLING OF THE STATUTE OF LIMITATIONS

    26               79.     In response to paragraph 79 of the TAC, Defendants deny, generally and

    27    specifically, each and every allegation in this paragraph.

    28
                                                    11
             DEFENDANTS'           SECOND AMENDED ANSWER TO PLAINTIFF'S THIRD
                                                 COMPLAINT
           Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 119 of 156 Page ID
                                              #:11851




                   1           80.    In response to paragraph 80 of the TAC, Defendants deny, generally and

                   2   specifically, each and every allegation in this paragraph.

                   3           81.    In response to' paragraph 81 of the TAC, Defendants deny, generally and

                   4   specifically, each and every allegation in this paragraph.

                   5                                   CLASS ACTION         ALLEGATIONS

                   6           82.    In response to paragraph 82 of the TAC, Defendants admit that Plaintiff seeks to

                   7   certify a putative class. Defendants deny that such a putative class may be certified, that Plaintiff

                   8   may represent the proposed class, and that Plaintiff or any of the putative class members are

                   9   entitled to any relief from Defendants pursuant to the TAC. Defendants deny, generally and

                  10   specifically, each and every allegation in this paragraph.

                  11           83.    In response to paragraph 83 of the TAC, Defendants admit that Plaintiff seeks to

                  12   certify a putative class. Defendants deny that such a putative class may be certified, that Plaintiff


            <o
                  13 .may represent the proposed class, and that Plaintiff or any of the putative class members are
            00
"'-
...l        M
...l
 ... 0-
            'i'   14   entitled to any relief from Defendants pursuant to the TAC. Defendants deny, generally and
 000
~('<)C!;
'(;1   ~    0\
                  15   specifical1y, each and every allegation in this paragraph.
".;;~,§
o          .0

,-~~u
~
    ~~
       >'<M
                  16           84.    In response to paragraph 84 of the TAC, Defendants deny, generally and
 o     8     «f
i:i a:J 's
uoo               17   specifically, each and every allegation in this paragraph.
~~~
c e         a                  85.    In response to paragraph 85 ofthe TAC, Defendants deny, generally and
a:J
            (/)
                  18
                  19   specifically, each and every allegation in this paragraph.

                  20           86.    In response to paragraph 86 of the TAC, Defendants deny, generally and

                  21   specifically, each and every allegation in this paragraph.

                  22           87.    In response to paragraph 87 ofthe TAC, Defendants deny, generally and

                  23   specifically, each and every allegation in this paragraph.

                  24           88.    In response to paragraph 88 of the TAC, Defendants deny, generally and

                  25   specifically, each and every allegation in this paragraph.

                  26           89.    In response to paragraph 89 of the TAC, Defendants deny, generally and

                  27   specifically, each and every allegation in this paragraph.

                  28
                                                              12
                          DEFENDANTS'        SECOND AMENDED ANSWER TO PLAINTIFF'S                     TIIIRD AMENDED
                                                           COMPLAINT
      Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 120 of 156 Page ID
                                         #:11852




              1           90.     In response to paragraph 90 of the TAC, Defendants deny, generally and

              2   specifically, each and every allegation in this paragraph.

              3           91.     In response to paragraph 91 of the TAC, Defendants deny, generally and

              4   specifically, each and every allegation in this paragraph.

              5           92.     IIi response to paragraph 92 of the TAC, Defendants deny, generally and

              6   specifically, each and every allegation in this paragraph.

              7           93.     In response to paragraph 93 of the TAC, Defendants deny, generally and

              8   specifically, each and every allegation in this paragraph.

              9           94.     In response to paragraph 94 of the TAC, Defendants deny, generally and

             10   specifically, each and every allegation in this paragraph.

             11           95.     In response to paragraph 95 of the TAC, Defendants deny, generally and

             12   specifically, each and every allegation in this paragraph.

             13                                      FIRST CLAIM FOR RELIEF
        '0
e,      00
-l
-l
,..0-
        8    14                                  Violation of Unfair Competition Law
.,00

   ~~
.~M"<t
                                      (California Business and Professions Code § 17200 et seq.)
a... .- .,
c:   0: '8
             15
i~§
._ ~.a       16           96.    In response to paragraph 96 of the TAC, Defendants incorporate all statements in
,31',u
 ., g 1f
~ co·-            response to the preceding paragraphs as if set forth herein.
()o§         17
iii!::!:;
& ~     en
             18           97.    In response to paragraph 97 of the TAC, Defendants admit that Plaintiff seeks to

             19   certify a putative class. Defendants deny that such a putative class may be certified, that Plaintiff

             20   may represent the proposed class, and that Plaintiff or any of the putative class members are

             21   entitled to any relief from Defendants pursuant to the TAC. Defendants deny, generally and

             22   specifically, each and every allegation in this paragraph.

             23           98.    In response to paragraph 98 of the TAC, Defendants state the statute speaks for

             24   itself. Defendants deny, generally and specifically, each and every remaining allegation in this

             25   paragraph.

             26           99.    In response to paragraph 99 of the TAC, Defendants deny, generally and

             27   specifically, each and every allegation in this paragraph.

             28
                     DEFENDANTS'        SECOND AMENDED ANSWER TO PLAINTIFF'S                     THIRD AMENDED
                                                      COMPLAINT
      Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 121 of 156 Page ID
                                         #:11853




                1           100. 'In response to paragraph 100 of the TAC, Defendants deny, generally and

                2   specifically, each and every allegation in this paragraph.

                3           101.    In response to paragraph 101 of the TAC, Defendants deny, generally and

                4   specifically, each and every allegation in this paragraph.

                5           102.    In response to paragraph 102 of the TAC, Defendants deny, generally and

                6   specifically, each and every allegation in this paragraph.

                7           103.    In response to paragraph 103 of the TAC, Defendants deny, generally and

                8   specifically, each and every allegation in this paragraph.

                9           104.    In response to paragraph 104 of the TA C, Defendants deny, generally and

               10   specifically, each and every allegation in this paragraph.

               11           105.    In response to paragraph 105 of the TAC, Defendants deny, generally and

               12   specifically, each and every allegation in this paragraph.

               13           106.    In response to paragraph 106 of the TAC, Defendants deny, generally and
         '>0
Q..      00
....J
....J    8     14   specifically, each and every allegation in this paragraph .
~gg
 .... 0-

.!!l ... '"
8:,-:::   ~    15           107.    In response to paragraph 107 of the TAC, Defendants deny, generally and
  Jl·s
c:l
9 ;>;tS
'Eh '" .~           specifically, each and every allegation in this paragraph.
.~ ~ «I
 "'"ou         16
....J~,.f
...
  ....
    0
~ III
UOo
         'a    17           108.    In response to paragraph 108 of the TAC, Defendants deny, generally and
tas::l:::E
$ ~      </)
               18   specifically, each and every allegation in this paragraph.

               19           109.    In response to paragraph 109 of the TAC, Defendants deny, generally and

               20   specifically, each and every allegation in this paragraph.

               21                                      SECOND CLAIM FOR RELIEF

               22                  Violations   of Racketeer   Influenced   and Corrupt   Organizations    Act

               23                                              (18 U.S.c. § 1962(c»

               24           110.    In response to paragraph 110 of the TAC, Defendants incorporate all statements in

               25   response to the preceding paragraphs as if set forth herein.

               26           111.    In response to paragraph 111 of the TAC, Defendants admit that Plaintiff seeks to

               27   certify aputative   class. Defendants deny that such a putative class may be certified, that Plaintiff

               28
                                                             14
                       DEFENDANTS'          SECOND AMENDED ANSWER TO PLAINTIFF'S                    THIRD AMENDED
                                                          COMPLAINT
         Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 122 of 156 Page ID
                                            #:11854




                   1   may represent the proposed class, and that Plaintiff or any of the putative class members are

                   2   entitled to any relief from Defendants pursuant to the TAC. Defendants deny, generally and

                   3   specifically, each and every allegation in this paragraph.

                   4                                          THE RICO ENTERPRISE

                   5             112.     In response to paragraph 112 of the TAC, Defendants state the statute speaks for
                                  ,   '                                                                   ,


                   6   itself. Defendants further state that the allegations are legal conclusions for which no response is

                   7   necessary. To the extent a response is required, Defendants lack adequate information to admit or

                   8   deny the allegations, and on that basis deny them.

                   9             113.     In response to paragraph 113 of the TAC, Defendants deny, generally and

                  10   specifically, each and every allegation in this paragraph.

                  11             114.     In response to paragraph 114 of the TAC, Defendants deny, generally and

                  12   specifically, each and every allegation in this paragraph.

                  l3             115.     In response to paragraph 115 of the TAC, Defendants deny, generally and
             -o
Q..          00
....l
....l
 ....
  0-
             ~    14   specifically, each and every allegation in this paragraph.
 <=lM~
 000

.*1 .a "-<I                      116.     In response to paragraph 116 of the TAC, Defendants deny, generally and
Q.. ,-
<=la'S
                  IS
;3 >:;g
:§~1;t            16   specifically, each and every allegation in this paragraph.
 "~u
....lo.r
...
  ...
    0
~
UOo
        CQ   '2
                  17                                          THE PREDICATE ACTS
ta      !j ::a'

cE en~            18             117.     In response to paragraph 117 of the TAC, Defendants deny, generally and

                  19   specifically, each and every allegation in this paragraph.

                  20             118.     In response to paragraph 118 of the TAC, Defendants deny, generally and'

                  21   specifically, each and every allegation in this paragraph.

                  22             119.     In response to paragraph 119 of the TAC, Defendants state the statute speaks for

                  23   itself.

                  24             120.     In response to paragraph 120 of the TAC, Defendants deny, generally and

                  25   specifically, each and every allegation in this Jlaragraph.

                  26             121.     In response to paragraph 121 ofthe TAC, Defendants deny, generally and

                  27   specifically, each and every allegation in this paragraph.

                  28
                                                                 15
                           DEFENDANTS'          SECOND AMENDED ANSWER TO PLAINTIFF'S                  THIRD AMENDED
                                                              COMPLAINT
       Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 123 of 156 Page ID
                                          #:11855




                    1            122.   In response to paragraph 122 of the TAC, Defendants deny, generally and

                    2    specifically, each and every allegation in this paragraph.

                    3            123.   In response to paragraph 123 of the TAC, Defendants deny, generally and

                    4    specifically, each and every allegation in this paragraph.

                    5            124.   In response to paragraph 124 of the TAC, Defendants deny, generally and'

                    6    specifically, each and every allegation in this paragraph.

                    7            125.   In response to paragraph 125 of the TAC, Defendants deny, generally and

                    8    specifically, each and every allegation in this paragraph.

                    9            126.   In response to paragraph 126 of the TAC, Defendants deny, generally and

                   10    specifically, each and every allegation in this paragraph.

                   11            127.   In response to paragraph 127 of the TAC, Defendants deny, generally and

                   12    specifically, each and every allegation in this paragraph.

                   13            128.   In response to paragraph 128 of the TAC, Defendants deny, generally and
             \0
             00
0...
-l
-l           8     14    specifically, each and every allegation in this paragraph.
~gij
~C""'}o

~~~                15            129.   In response to paragraph 129 of the TAC, Defendants deny, generally and
 §u:.e
ib ",.
....   >,~
                         specifically, each and every allegation in this paragraph.
,~ $ OJ
"T;lU
                   16
-loo!'
.,....0
 1:; co      'S                  130.   In response to paragraph 130 of the TAC, Defendants deny, generally and
UC>o               17
 !ii~::E
 o $!Iij                 specifically, each and every allegation in this paragraph.
co
             <Z)
                   18
                   19            131.   In response to paragraph 131 of the TAC, Defendants deny, generally and

                   20    specifically, each and every allegation in this paragraph.

                   21                                      THIRD CLAIM FOR RELIEF

                   22·   Violation of the Racketeer Influenced and Corrupt Organizations Act, Conspiracy to Violate

                   23                                Title 18 United States Code section 1962(c)

                   24                                            (18 U.S.C. § 1962(d»

                   25            l32.   In response to paragraph 132 of the TAC, Defendants incorporate all statements in

                   26    response to the preceding paragraphs as if set forth herein.

                   27            133.   In response to paragraph 133 of the TAC, Defendants admit that Plaintiff seeks to

                   28                                           16
                            DEFENDANTS'        SECOND AMENDED ANSWER TO PLAINTIFF'S                 rrnsn   AMENDED
                                                             COMPLAINT
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 124 of 156 Page ID
                                   #:11856




      1   certify a putative class. Defendants deny that such a putative class may be certified, that Plaintiff

     2    may represent the proposed class, and that Plaintiff or any of the putative class members are

     3 entitled to any relief from Defendants pursuant to the TAC. Defendants deny, generally and
     4    specifically, each and every allegation in this paragraph.

     5            134.    In response to paragraph 134 ofthe TAC, Defendants deny, generally and

     6    specifically, each and every allegation in this paragraph.

     7            135.    In response to paragraph 135 of the TAC, Defendants deny, generally and

     8    specifically, each and every allegation in this paragraph .

    .9            136.    In response to paragraph 136 of the TAC, Defendants deny, generally and

    10    specifically" each and every allegation in this paragraph.

    11                                         FOURTH CLAIM FOR RELIEF

    12                                              Unjust Enrichment

    13            137.    In response to paragraph 137 of the TAC, Defendants incorporate all statements in

    14    response to the preceding paragraphs as if set forth herein.

    15            138.   In response to paragraph 138 of the TAC, Defendants admit that Plaintiff seeks to

    16    certify a putative class. Defendants deny that such a putative class may be certified, that Plaintiff

    17    may represent the proposed class, and that Plaintiff or any of the putative class members are

    18    entitled to any relief from Defendants pursuant to the TAC. Defendants deny, generally and

    19    specifically, each and every allegation in this paragraph.

    20            139.   In response to paragraph 139 of the TAC, Defendants deny, generally and

    21    specifically, each and every allegation in this paragraph.

    22            140.   In response to paragraph 140 of the TAC, Defendants deny, generally and
                                           I                           ,
    23    specifically, each and every allegation in this paragraph.

    24            141.   In response to paragraph 141 of the TAC, Defendants deny, generally and

    25    specifically, each and every allegation in this paragraph.

    26            142.   In response to paragraph 142 of the TAC, Defendants deny, generally and

    27, specifically, each and every allegation in this paragraph.

    28                                           17
             DEFENDANTS'        SECOND AMENDED ANSWER TO PLAINTIFF'S                     THIRD AMENDED
                                              COMPLAINT
       Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 125 of 156 Page ID
                                          #:11857




                  1              143.   In response to paragraph 143 of the TAC, Defendants deny, generally and

                  2   specifically, each and every allegation in this paragraph.

                  3              144.   In response to paragraph 144 of the TAC, Defendants deny, generally and

                  4   specifically, each and every allegation in this paragraph.

                  5                                       FIFTH CLAIM FOR RELIEF

                  6                                                    Fraud

                  7              145.   In response to paragraph 145 of the TAC, Defendants incorporate all statements in

                  8   response to the preceding paragraphs as if set forth herein.

                  9              146.   In response to paragraph 146 of the TAC, Defendants admit that Plaintiff seeks to

                 10   certify a putative class. Defendants deny that such a putative class may be certified, that Plaintiff

                 11   may represent the proposed class, and that Plaintiff or any of the putative class members are .

                 12   entitled to any relief from Defendants pursuant to the TAC. Defendants deny, generally and

                 13   specifically, each and every allegation in this paragraph.
          '0
0..       00
....l
....l  Cj '"     14              147.   In response to paragraph 147 ofthe TAC, Defendants deny, generally and
 <>Og
 ...  0-

.~B       0\
0..'- ;::1._oj   15   specifically, each and every allegation in this paragraph.
 §":El
~~~
  ;I: <il                        148.   In response to paragraph 148 of the TAC, Defendants deny, generally and
._
<u~u             16
....lO"J'
 <U ... 0
 iO   a:l .-
                      specifically, each and every allegation in this paragraph.
uo§              17
 [ij~~

&: ~             18              149.   In response to paragraph 149 of the TAC, Defendants are without sufficient
          '"
                 19   information or knowledge to form a belief as to the truth of the allegations contained in this

                 20   paragraph, and on that basis deny, generally and specifically, each and every allegation contained

                 21   therein.

                 22              150.   In response to paragraph 150 of the TAC, Defendants deny, generally and

                 23   specifically, each and every allegation in this paragraph.

                 24              151.   In response to paragraph 151 of the TAC, Defendants deny, generally and

                 25   specifically, each and every allegation in this paragraph.

                 26              152.   In response to paragraph 152 of the TAC, Defendants deny, generally and

                 27   specifically, each and every allegation in this paragraph.

                 28
                                                                         8
                         DEFENDANTS'          SECOND AMENDED ANSWER TO PLAINTIFF'S                   THIRD AMENDED
                                                            COMPLAINT
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 126 of 156 Page ID
                                   #:11858




      1           153.    In response to paragraph 153 of the TAC, Defendants deny, generally and

     2    specifically, each and every allegation in this paragraph.

     3            154.    In response to paragraph 154 of the TAC, Defendants deny, generally and

     4    specifically, each and every allegation in this paragraph.

     5                               AFFIRMATIVE AND OTHER DEFENSES

     6            As separate and distinct affirmative defenses to the allegations in the TAC, Defendants, and

     7    each one of Defendants, allege as follows:

     8                                    FIRST AFFIRMATIVE DEFENSE

     9                          (Failure to State Sufficient Facts to Constitute a Claim)

    10            1.      The TAC, and each and every purported claim therein, fails to allege sufficient facts

    11 to state a claim of relief against Defendants, or any of Defendants. Among other reasons,
    12    Defendants did not inflate or manipulate Plaintiffs 2004 and 2007 appraisals and did not make any

    13    misrepresentations   as to the quality and value of the appraisals. Moreover, defendants CFC, BAC,

    14    BANA, and LSI were not involved in Plaintiffs loan and appraisal transactions. Furthermore,

    15    Plaintiffs claims are time-barred by the applicable statutes oflimitations as Plaintiff received her .

    16    appraisals in 2004 and 2007 and did not conduct reasonable due diligence relating to her detailed

    17    appraisal reports.

    18                                  SECOND AFFIRMATIVE DEFENSE

    19                                           (Failure to Mitigate Damages)

    20            2.      The TAC   is barred,    in whole or in part, because any injuries, damages andlor losses

    21    suffered by Plaintiff, if any, were the result ofthe Plaintiffs failure to use reasonable means to

    22    review her appraisals and mitigate her damages in this action, and otherwise exercise due and

    23    ordinary care on her own behalf by, among other things, failing to inquire about the appraisal

    24    charges she now disputes and the contents of the appraisals that she received.

    25                                    TIDRD AFFIRMATIVE DEFENSE

    26                                                (Lack of Standing)

    27            3.      Plaintiff lacks standing to assert some or all of her claims against Defendants and to

    28
                                                              19
             DEFENDANTS'        SECOND AMENDED ANSWER TO PLAINTIFF'S THIRD AMENDED
                                              COMPLAINT
        Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 127 of 156 Page ID
                                           #:11859




                    1   represent any putative class, the existence of which is expressly denied.

                   2                                 FOURTH AFFIRMATIVE DEFENSE

                   3                                                   (Estoppel)

                   4            4.     The TAC is barred, in whole or in part, by the doctrine of estoppel.

                    5                                  FIFTH AFFIRMATIvE DEFENSE

                    6                                                  (Laches)

                    7           5.     The TAC is barred, in whole or in part, by the doctrine oflaches

                    8                                  SIXTH AFFIRMATIVE DEFENSE

                   9                                                   (Waiver)

                   10           6.     The TAC is barred, in whole or in part, by the doctrine of waiver.

                   11                                SEVENTH AFFIRMATIVE DEFENSE

                   12                                          (Voluntary Payment)

                   13           7.     The TAC is 'barred, in whole or in part, by the doctrine of voluntary payment.
             y;)

0..          00
...l
...l         8     14                                 EIGHTH AFFIRMATIVE DEFENSE
i10
  0-0
<=l<">V
.~     0 ~
 Cd    .t: a
                   15                                             (Unclean Hands)
":;o 6'l• '60
~ >-'""
,_
       rtI,_
    li: Ol                      8.     The TAC is barred, in whole or in part, by the doctrine of unclean hands.
 "'"du
                   16
-;;8~'8
 ;;
uoo
       (lJ
                   17                                  NINTH AFFIRMATIVE DEFENSE
 li~::E
$            ! 18                                                (proximate Cause)
             '"
                   19           9.     The TAC is barred, in whole or in part, because none ofthe alleged acts or

                   20   omissions of Defendants were the proximate cause of Plaintiff's purported injuries and damages, if

                   21   any.

                   22                                  TENTH AFFIRMATIVE DEFENSE

                   23                                   (Disclosure, Ratification, Consent)

                   24           10.    The TAC is barred, in whole or in part, because of Plaintiff's ratification,

                   25   agreement, acquiescence, or consent to the allegedly inflated appraisals because she received the

                   26   detailed appraisal reports in 2004 and 2007.

                   27   / / /

                   28
                                                              20
                           DEFENDANTS'       SECOND AMENDED ANSWER TO PLAINTIFF'S                     THIRD AMENDED
                                                           COMPLAINT
        Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 128 of 156 Page ID
                                           #:11860




                1                                     ELEVENTH       AFFIRMATIVE             DEFENSE

                2                                         (Unconstitutional    as Class Action)

                3            11.       The class allegations are barred on the ground that if this action is certified as a

                4   class action, Defendants'       rights under the Fifth and Seventh Amendments of the United States

                5   Constitution would be violated ..

                6                                      TWELFTH      AFFIRMATIVE              DEFENSE

                7                     (Plaintiff   and the Alleged Putative    Class are Not Similarly Situated)

                8            12.       Given the individual nature of Plaintiff's claims, class certification is inappropriate

                9   because Plaintiff and the alleged putative class, the existence of which is expressly denied, are not

               10   similarly situated.

               11                                   THIRTEENTH        AFFIRMATIVE             DEFENSE

               12                                       (Lack of Adequacy      of Representation)

               13            13.       Plaintiff cannot maintain this action as a class action because they are not proper
         'D
         00
0..
   M
-' ~
-'
..0-           14   representatives     of the alleged putative class; the existence of which is expressly denied, and the
.,0°
~M;g
.~ B    0-
               15   alleged putative class does not have adequate representation.
0..'-
<=    a·s
        '"

B ;>;~
~"'.
.- ~           16                                   FOURTEENTH        AFFIRMATIVE             DEFENSE
"~u..
-'0
~ co·~
uo§            17                                               (Conflicting    Interests)
 ~!::!:2
 i::' s
III      1ii   18            14.       Plaintiff has interests that conflict with those of the alleged putative class, the
        so

               19   existence of which is expressly denied.

               20                                    FIFTEENTH       AFFIRMATIVE             DEFENSE

               21                                              (Lack of Commonality)

               22            15.        Given the individual nature of Plaintiff's claims, class certification is inappropriate

               23   because common questions of law or fact do not predominate over questions affecting only

               24   individuals.

               25                                    SIXTEENTH       AFFIRMATIVE             DEFENSE

               26                                                (Lack of Typicality)

               27           16.        Given the individual nature of Plaintiff's claims, class certification is inappropriate

               28
                                                                21
                       DEFENDANTS'             SECOND AMENDED ANSWER TO PLAINTIFF'S                     THIRD AMENDED
                                                             COMPLAINT
          Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 129 of 156 Page ID
                                             #:11861




                        1   because her claims are not typical of those of the alleged putative class, the existence of which is

                        2   expressly denied.

                        3                               SEVENTEENTH         AFFIRMATIVE          DEFENSE

                        4                                             (Lack of Superiority)

                        5            17.      Given the individual nature of Plaintiffs   claims, class certification is inappropriate

                        6   because Plaintiff cannot demonstrate that class litigation is superior to other available means of

                        7   adjudication.

                        8                                EIGHTEENTH         AFFIRMATIVE         DEFENSE

                        9                                       (Lack of Community of Interest)

                       10            18.      There is no community of interest between Plaintiff and the alleged putative class,

                       11   the existence of which is expressly denied.

                       12                                NINETEENTH        AFFIRMATIVE          DEFENSE

                       13                                 (Alleged Class is not Easily Ascertainable)
             <c
0..,         00
             M
...l
...l  <;l
 ...0 ......           14            19.      The alleged putative class, the existence of which is expressly denied, is not easily
 "00
 ~M~

~.~~
   ;I.~                15   ascertainable.
§":,s
.... >.cS
'Sh
._ '":so .-O!
".'0         U         16                                 TWENTIETH        AFFIRMATIVE          DEFENSE
...l~,"
.,     I-<   0
~ CO'a                 17                                            (Statute of Limitations)
u~
~-~          0     .




~ fi         (/)
                       18           20.       Defendants are informed and believe and on that basis allege that Plaintiffs claims

                       19   are barred, in whole or in part, by the applicable statutes of limitations, including but not limited to,

                       20   the statute of limitations set forth in California Code of Civil Procedure sections 337, 338, and 339,

                       21   California Business and Professions Code section 17208, and Agency Holding Corp. v. Malley-

                       22   Duff & Assocs., Inc., 483 U.S. 143, 156 (1987) (four-year statute oflimitations        for civil RICO

                       23   claims), Pincay    v. Andrews, 238 F.3d 1106, 1108 (9th Cir. 2001) (four-year statute of limitations

                       24   for civil RICO claims), FD.1C       v. Dintino, 167 Cal. App. 4th 333, 346-48 (2008) (recovery for

                       25   unjust enrichment is subject to a three-year statute of limitations); Denholm v. Houghton MifJin

                       26   Co., 912 F.2d 357, 362 (9th Cir. 1990) (fraud claims have a three year statute of limitations).

                       27   / I I

                       28
                                                                               22
                               DEFENDANTS'          SECOND AMENDED ANSWER TO PLAINTIFF'S                      THIRD AMENDED
                                                                  COMPLAINT
     Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 130 of 156 Page ID
                                        #:11862




             1                             TWENTY·FIRST AFFIRMATIVE DEFENSE

            2                                    (Reservation of Future Defenses)

            3           21.     Defendants hereby reserve the right to amend this pleading to include further

            4    affirmative defenses.

            5           WHEREFORE, Defendants pray for judgment as follows:

            6           1.      That Plaintiff and any putative class take nothing by Plaintiffs TAC and that the

            7    same be dismissed with prejudice;

            8           2.      That Defendants have judgment entered in their favor;

            9           3.      That Defendants be awarded costs of suit; and

            10          4.      For such other and further relief as this Court deems proper.

            11

            12   Dated: August_,    2019                        BRYAN CAVE LEIGHTON PAISNER LLP

            13
0..    ""
       ¢O

                                                                By:
....l
....l
 .. 0-
       8    14
 .,00
fji"'g
                                                                        Kazim A. Naqvi
~.~~        15                                                          Attorneys for Defendants
=~'El
   ...
9 ;,:;~
~
._ ". til
<0'0(.)     16
~2lf
~ a;l'a
(.)00       17
fJ~~
& ~    Vl
            18
            19
            20
            21
            22
            23
            24
            25
            26
            27
            28
                    DEFENDANTS' SECOND AMENDED ANSWER TO PLAINTIFF'S THIRD AMENDED
                                             COMPLAINT
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 131 of 156 Page ID
                                   #:11863


               EXHIBITF




               EXHIBITF
              Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 132 of 156 Page ID
                                                 #:11864




                             Robert E. Boone III, SBN 132780
                             reboone@bclplaw.com
                    2        Douglas A. Thompson, SBN 155619
                             Douglas.thompson@bclplaw.com
                    3
                             Linda C. Hsu, SBN 239880
                    4        Linda.hsu@bclplaw.com
                             Kazim A. Naqvi, SBN 300438
                    5        Kazim.naqvi(a'lbclplaw.com
                             BRYAN CAVE LEIGHTON PAISNERLLP
                    6        120 Broadway, Suite 300
                    7        Santa Monica, California 90401-2386
                             Telephone: (310) 576-2100
                    8        Facsimile: (310) 576-2200

                    9        Attorneys for Defendants
                             Countrywide Home Loans, Inc. (erroneously sued as "Countrywide Home Loans");
                    10
                             Countrywide Financial Corporation; Bank of America, N.A., as successor by April
                11           27,2009 de jure merger with Countrywide Bank, FSB (formerly known as
                             Countrywide Bank, N.A.); Bank of America Corporation; LandSafe, Inc.; and
                12           LandSafe Appraisal Services, Inc. (now known as "CoreLogic Valuation Solutions,
                             Inc.") (erroneously sued as "Landsafe Appraisals Inc.")
::J-l         ~3
              'i'                                UNITED STATES       DISTRICT     COURT
 ~      0
        g     ~I4
 ~
e§      "
        '5    ..
              ;j(
                                                CENTRAL      DISTRICT    OF CALIFORNIA
        '" <8~5
 "
tii
':jJ
..J

 "~
    { t6<Q
              '§

              'S
                             BARBARA WALDRUP, individually,
                             and on behalf of other members ofthe
                                                                        Case No. ,CV 13Number: 2: 13-cv-
                                                                        08833-:CAS (C\V><) ( AGR
U       0

 1il    s:l   ~7             general public similarly situated,         Lead Case)
 c
<Q            ~
              "'18                             Plaintiffs,
                                                                        (Consolidated with Case No. 2:16-cv-
                19                     v.                               4166-CAS-AGR)
                20           COUNTRYWIDE FINANCIAL
                             CORPORA TION, a Delaware                   DEFENDANTS'
                21                                                      AMENJ)El)SECOND AMENDED
                             corporation, COUNTRYWIDE HOME
                22           LOANS, a New York corporation,             ANSWER TO PLAI NTIFF'S
                             COUNTRYWIDE BANK, N.A., a                  THIRD AMENDED COMPLAINT
                23           national association, BANK OF
                             AMERICA CORPORATION, a                     Judge: Christina A. Snyder
                24           Delaware corporation, LAND SAFE,           Magistrate Judge: Alicia G. Rosenberg
                25           INC., a Delaware corporation,
                                                                        Action Filed: November 27, 2013
                             LANDSAFE APPRAISAL, INC., a
                                                                        Trial Date: January 14, 2020
                26           California corporation,

                27                             Defendants.
                28
                         I       DEFENDANTS'   SECOND AMENDED ANSWER TO PLAINTIFF'S        THIRD AMENDED
                                                             COMPLAINT
                             USAI600671979,1
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 133 of 156 Page ID
                                   #:11865




     ELIZABETH WILLIAMS, BECKIE
 2   REASTER, REBECCA MURPHY,
     individually, and on behalf of all others
 3   similarly situated,

 4                      Plaintiffs,
 5             v.
 6   COUNTRYWIDE          FINANCIAL
 7   CORPORA TION, a Delaware
     corporation, COUNTRYWIDE HOME
 8   LOANS, a New York corporation,
     COUNTRYWIDE BANK, N.A., a
 9   national association, BANK OF
     AMERICA CORPORATION, a
10   Delaware corporation, LANDSAFE,
11   INC., a Delaware corporation,
     LANDSAFE APPRAISALS, INC., a
12   California corporation,
13                      Defendants.
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28

     USA\60Q67J979.1
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 134 of 156 Page ID
                                   #:11866




                Defendants Countrywide Financial Corporation ("CFC"), Countrywide Home

 2   Loans, Inc. (erroneously sued as "Countrywide Home Loans") (,'CHL"), Bank of America, N.A.,

 3   as successor by April 27, 2009 de jure merger with Countrywide Bank, FSB (formerly known as

 4   Countrywide Bank, N.A.) ("BANA"), Bank of America Corporation (,'BAC),             LandSafe, Inc.

 5   ("LSI"), and LandSafe Appraisal Services, Inc. (now known as "Corel.ogic Valuation Solutions,

 6   Inc.") (erroneously sued as "Landsafe Appraisal Inc.") ("LSA") provide an amended answer to the

 7   Third Amended Complaint ("TAC") of Plaintiff Barbara Waldrup ("Plaintiff')         as follows:

 8                                             INTRODUCTION

 9              1.    In response to paragraph 1 of the TAC, Defendants deny, generally and specifically,

10   each and every allegation contained therein.

11              2.    In response to paragraph 2 of the TAC, Defendants are without sufficient

12   information or knowledge to form a belief as to the truth of the allegations contained in this

13   paragraph, and on that basis deny, generally and specifically, each and every allegation contained

14   therein.

15              3.    In response to paragraph 3 ofthe TAC, Defendants deny, generally and specifically,

16   each and every allegation contained therein.

17              4.    In response to paragraph 4 of the TAC, Defendants state the statute speaks for itself.

18   Defendants deny, generally and specifically, each and every remaining allegation contained

19   therein.

20              5.    In response to paragraph 5 of the TAC, Defendants state the statutes speak for

21   themselves. Defendants deny, generally and specifically, each and every remaining allegation

22   contained therein.

23              6.    In response to paragraph 6 of the TAC, Defendants deny, generally and specifically,

24   each and every allegation contained therein.

25              7.    In response to paragraph 7 of the TAC, Defendants admit that in connection with

26   loan underwriting, CHL required an appraisal to be performed, and for the majority of the putative

27   class period, CHL generally required LSA to review or provide the appraisal product. Defendants

28
         DEFENDANTS'        SECOND AMENDED ANSWER TO PLAINTIFF'S                    THIRD AMENDED
                                          COMPLAINT
           Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 135 of 156 Page ID
                                              #:11867




                 admit that LSA and CHL were subsidiaries of CFC at the time of Plaintiff's 2004 and 2007

            2    transactions at issue. Defendants deny, generally and specifically, each and every remaining

             3   allegation contained therein.

            4               8.    In response to paragraph 8 of the TAC, Defendants deny, generally and specifically,

            5    each and every allegation contained therein.

            6               9.    In response to paragraph 9 of the TAC, Defendants deny, generally and specifically,

            7    each and every allegation contained therein.

            8               10.   In response to paragraph 10 of the TAC, Defendants deny, generally and

            9    specifically, each and every allegation contained therein.

            10              11.   In response to paragraph II of the TAC, Defendants deny, generally and

            11   specifically, each and every allegation contained therein.

            12                                     JURISDICTION        AND VENUE

            13              12.   In response to paragraph 12 of the TAC, Defendants are without sufficient




I'~
    "'.
            14   information or knowledge to form a belief as to the truth of the allegations contained in this
    ij'j
IGo~;       15   paragraph, and on that basis deny, generally and specifically, each and every allegation contained
lUl,
~'~1 1617        therein.

I;~i
. .;>;
                            13.   In response to paragraph 13 of the TAC, Defendants state the statutes speak for

~:}~! 18
    Ct;;
                 themselves. Defendants further state that this paragraph does not call for admission or denial.

            19              14.   In response to paragraph 14 of the TAC, Defendants admit that Defendants CHL

           20    and LSA have transacted business with regard to properties located within the Central District of

           21    California. Other than specifically admitted herein, Defendants deny, generally and specifically,

           22    each and every remaining allegation in this paragraph.

           23                                                   PARTIES

           24               15.   In response to paragraph 15 of the TAC, Defendants are without sufficient

           25    information or knowledge to form a belief as to the truth of the allegations contained in this

           26    paragraph, and on that basis deny, generally and specifically, each and every allegation contained

           27    therein.

           28
                                                                   2
                    DEFENDANTS'         SECOND AMENDED ANSWER TO PLAINTIFF'S                  THIRD AMENDED
                                                      COMPLAINT
                   Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 136 of 156 Page ID
                                                      #:11868




                                16.    In response to paragraph 16 of the TAC, Defendants admit that CFC is a Delaware

                    2   corporation, was the parent corporation for CHL, and was a publicly traded company at the time of

                    3   Plaintiffs transactions in 2004 and 2007. Other than specifically admitted herein, Defendants deny,

                    4   generally and specifically, each and every remaining allegation in this paragraph.

                    5           17.    In response to paragraph 17 of the TAC, Defendants admit that CHL is a New York

                    6   corporation. Defendants further admit that CHL is a wholly-owned subsidiary of CFC. Other than

                    7   specifically admitted herein, Defendants deny, generally and specifically, each and every

                    8   remaining allegation in this paragraph.

                    9           18.    In response to paragraph 18 ofthe TAC, Defendants admit that Full Spectrum

                   10   Lending, Inc. ("FSL") merged into CHL in December 2004. Other than specifically admitted

                   11   herein, Defendants deny, generally and specifically, each and every remaining allegation in this

                   12   paragraph.

                   13           19.    In response to paragraph 19 of the TAC, Defendants admit that Countrywide Bank,
~~~I 14                 FSB (formerly known as Countrywide Bank, N.A.) was merged into BANA by April 27, 2009 de
i          3!
                        jure merger and no longer exists as a separate entity. Other than specifically admitted herein,
           ~1 15


T
~il
j' :~:16                Defendants deny, generally and specifically, each and every remaining allegation in this paragraph.
'J, 881
~'         'aJ     17           20.    In response to paragraph 20 of the TAC, Defendants deny, generally and
~i   --y   <';5'
~rl~i      U)I
                   18   specifically, each and every allegation in this paragraph.

                   19          21.     In response to paragraph 21 ofthe TAC, Defendants admit that BAC is a Delaware

                   20   Corporation, is a financial holding company, and has its principal place of business at 100 N.

                   21   Tyron Street, Charlotte, North Carolina. Other than specifically admitted herein, Defendants deny,

                   22   generally and specifical ly, each and every remaining allegation in this paragraph.

                   23          22.     In response to paragraph 22 of the TAC, Defendants admit that on July 1,2008,

                   24   CFC merged with and into Red Oak Merger Corporation (a direct subsidiary ofBAC), and wherein

                   25   Red Oak Merger Corporation changed its name to CFC, and thus, CFC and all of its subsidiaries

                   26   became indirect subsidiaries ofBAC. Other than specifically admitted herein, Defendants deny,

                   27   generally and specifically, each and every remaining allegation in this paragraph.

                   28
                                                               3
                           DEFENDANTS'        SECOND AMENDED ANSWER TO PLAINTIFF'S                    THIRD AMENDED
                                                            COMPLAINT
             Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 137 of 156 Page ID
                                                #:11869




                         23.     In response to paragraph 23 of the TAC, Defendants admit that at certain times

              2   during the putative class period from January 1,2003 to December 31, 2008 certain of the

              3   Defendant entities were part of an affiliated family of companies. Other than specifically admitted

              4   herein, Defendants deny, generally and specifically, each and every remaining allegation in this

              5   paragraph.

              6          24.     In response to paragraph 24 of the TAC, Defendants admit that the Federal Reserve

              7   issued on June 5, 2008 an "Order Approving the Acquisition of a Savings Associati on and Other

              8   Nonbanking Activities." Defendants contend that document speaks for itself. Other than

              9   specifically admitted herein, Defendants deny, generally and specifically, each and every

             10   remaining allegation in this paragraph.

             11          25.     In response to paragraph 25 of the TAC, Defendants admit that the Bank of America

             12   Horne Loans brand was announced in April 2009. Other than specifically admitted herein,

             13   Defendants deny, generally and specifically, each and every remaining allegation in this paragraph.




II~
    0'

~~§~;
             14          26.     In response to paragraph 26 of the TAC, Defendants admit that the Bank of America


1~
 \<i!~\.~i
    G!
     '31
             15
             16
                  Horne Loans brand was announced in April 2009. Defendants contend that any press releases

                  issued will speak for themselves. Other than specifically admitted herein, Defendants deny,

~   'a:      17   generally and specifically, each and every remaining allegation in this paragraph.
'~r
  ,,:
~:li;r,:
             18          27.     In response to paragraph 27 of the TAC, Defendants admit that certain press

             19   releases or other public announcements may have been made. Such press releases or public

             20   'statements will speak for themselves. Other than specifically admitted herein, Defendants deny,

             21   generally and specifically, each and every remaining allegation in this paragraph.

             22          28.     In response to paragraph 28 of the TAC, Defendants admit that certain press

             23   releases or other public announcements may have been made. Such press releases or public

             24   statements will speak for themselves. Other than specifically admitted herein, Defendants deny,

             25   generally and specifically, each and every remaining allegation in this paragraph.

             26          29.     In response to paragraph 29 of the TAC, Defendants admit that certain press

             27   releases or other public announcements may have been made. Such press releases or public

             28
                  ~                                      4
                      DEFENDANTS'       SECOND AMENDED ANSWER TO PLAINTIFF'S                   THIRD AMENDED
                                                      COMPLAINT
                    Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 138 of 156 Page ID
                                                       #:11870




                         statements will speak for themselves. Other than specifically admitted herein, Defendants deny,

                     2   generally and specifically, each and every remaining allegation in this paragraph.

                     3          30.     In response to paragraph 30 of the TAC, Defendants admit certain public

                     4   statements may have been made in periodic regulatory filings. Such public statements will speak

                     5   for themselves. Other than specifically admitted herein, Defendants deny, generally and

                     6   specifically, each and every remaining allegation in this paragraph.

                     7          31.     In response to paragraph 31 of the TAC, Defendants admit that certain press

                     8   releases or other public announcements may have been made. Such press releases or public

                     9   statements will speak for themselves. Other than specifically admitted herein, Defendants deny,

                    10   generally and specifically, each and every remaining allegation in this paragraph.

                    II          32.     In response to paragraph 32 of the TAC, Defendants deny, generally and

                    12   specifically, each and every allegation in this paragraph.

                    13          33.     In response to paragraph 33 of the TAC, Defendants admit that at all relevant times

i~Ni
p,.,'



  ~! 14
        <>


        §
             8'
             co!

                         in the TAC, LSI was a Delaware corporation headquartered at 6400 Legacy Drive, Plano, Texas

~~~i 15                  75024. Other than specifically admitted herein, Defendants deny, generally and specifically, each
~    5i
j'"§l{~: 16
.                        and every remaining allegation in this paragraph.


iJ
 q:r; ~i 18
t:l:    00    ~;
             .:0;
                    17          34.     In response to paragraph 34 of the TAC, Defendants admit that at all relevant times

                         in the TAC, LSA was a California corporation and wholly-owned subsidiary of LSI. Other than

                    19   specifically admitted herein, Defendants deny, generally and specifically, each and every

                    20   remaining allegation in this paragraph.

                    21          35.     In response to paragraph 35 of the TAC, Defendants deny, generally and

                    22   specifically, each and every allegation in this paragraph.

                    23                                       FACTUAL BACKGROUND

                    24          A.      Real Estate Appraisal Standards

                    25          36.     In response to paragraph 36 of the TAC, Defendants state that this paragraph does

                    26   not call for an admission or denial and may call for a legal conclusion. To the extent that an

                    27   admission or denial is required, Defendants deny each and every allegation contained herein.

                    28
                            DEFENDANTS'        SECOND AMENDED ANSWER TO PLAINTIFF'S THIRD AMENDED
                                                             COMPLAINT
                   Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 139 of 156 Page ID
                                                      #:11871




                               37,     In response to paragraph 37 of the TAC, Defendants state that this paragraph does

                    2   not call for an admission or denial and may call for a legal conclusion, To the extent that an

                    3   admission or denial is required, Defendants deny each and every allegation contained herein.

                    4          38,     In response to paragraph 38 ofthe TAC, Defendants state the statutes speak for

                    5   themselves, Defendants state that this paragraph does not call for an admission or denial and may

                    6   call for a legal conclusion. To the extent that an admission or denial is required, Defendants deny

                    7   each and every allegation contained herein,

                    8          39.     In response to paragraph 39 of the TAC, Defendants state the statutes speak for

                    9   themselves. Defendants state that this paragraph does not call for an admission or denial and may

                   10   call for a legal conclusion. To the extent that an admission or denial is required, Defendants deny

                   11   each and every allegation contained herein,

                   12          40.     In response to paragraph 40 of the TAC, Defendants state the statutes speak for

                   13   themselves. Defendants state that this paragraph does not call for an admission or denial and may
       =H          14   call for a legal conclus ion, To the extent that an admission or denial is required, Defendants deny
cl.~          "



""I~
.jl
J,
~.
         'v!
             '-~
                   15   each and every allegation contained herein .

,-::1
   16                          41.     In response to paragraph 41 of the TAC, Defendants state the statutes speak for
*~
~I 17
eli'
                        themselves. Defendants state that this paragraph does not call for an admission or denial and may
        c;
       "1:         18   call for a legal conclusion. To the extent that an admission or denial is required, Defendants deny

                   19   each and every allegation contained herein,

                   20          42.     In response to paragraph 42 of the TAC, Defendants state the statutes speak for

                   21   themselves. Defendants state that this paragraph does not call for an admission or denial and may

                   22   call for a legal conclusion. To the extent that an admission or denial is required, Defendants deny

                   23   each and every allegation contained herein.

                   24          43.     In response to paragraph 43 of the TAC, Defendants state the statutes speak for

                   25   themselves. Defendants state that this paragraph does not call for an admission or denial and may

                   26   call for a legal conclusion, To the extent that an admission or denial is required, Defendants deny

                   27   each and every allegation contained herein.

                   28
                           DEFENDANTS'        SECOND AMENDED ANSWER TO PLAINTIFF'S                    THIRD AMENDED
                                                            COMPLAINT
                 Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 140 of 156 Page ID
                                                    #:11872




                                 44.   In response to paragraph 44 of the TAC, Defendants state the statutes speak for

                  2   themselves. Defendants state that this paragraph does not call for an admission or denial and may

                  3   call for a legal conclusion. To the extent that an admission or denial is required, Defendants deny

                  4   each and every allegation contained herein.

                  5              B.    Countrywide's   Fraudulent Appraisal Scheme

                  6              45.   In response to paragraph 45 of the TAC, Defendants are without sufficient

                  7   information or knowledge to form a belief as to the truth of the allegations contained in this

                  8   paragraph, and on that basis deny, generally and specifically, each and every allegation contained

                  9   therein.

                 10              46.   In response to paragraph 46 of the TAC, Defendants admit that CHL originated

                 11   mortgages through various mortgage production business divisions.      Other than specifically

                 12   admitted herein, Defendants deny, generally and specifically, each and every remaining allegation

                 13   in this paragraph.
           -o:
 ~":::1>   00:
                 14              47.   In response to paragraph 47 of the TAC, Defendants deny, generally and
9:P
j.         31
           01
                 15   specifically, the allegation that "Countrywide began loosening its underwriting efforts to rapidly



wtT
1~o;"1

                 16   close and sell loans to the secondary market. To that end, Countrywide viewed the appraisal

                 17   process as a speed bump in the road to closing a loan." Defendants are without sufficient
ct~.21
  ~ll~j    ~;
                 18   information or knowledge to form a belief as to the truth of the remaining allegations contained in

                 19   this paragraph, and on that basis deny, generally and specifically, each and every allegation

                 20   contained therein.

                 21              48.   In response to paragraph 48 of the TAC, Defendants deny, generally and

                 22   specifically, each and every allegation in this paragraph.

                 23              49.   In response to paragraph 49 ofthe TAC, Defendants admit that Kyle Lagow was the

                 24   relator who filed a qui tam complaint. Defendants state that the qui tam complaint speaks for itself.

                 25   Other than specifically admitted herein, Defendants deny, generally and specifically, each and

                 26   every remaining allegation in this paragraph.

                 27              50.   In response to paragraph 50 of the TAC, Defendants state that the whistleblower

                 28
                                                              7
                         DEFENDANTS'         SECOND AMENDED ANSWER TO PLAINTIFF'S                  THIRD AMENDED
                                                           COMPLAINT
                        Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 141 of 156 Page ID
                                                           #:11873




                              complaint speaks for itself. Defendants are without sufficient information or knowledge to form a

                         2    belief as to the truth of the allegations contained in this paragraph, and on that basis deny, generally

                         3    and specifically, each and every allegation contained therein.

                         4            51.     In response to paragraph 51 of the TAC, Defendants state that the whistleblower

                         5    complaint speaks for itself. Defendants are without sufficient information or knowledge to form a

                         6    belief as to the truth of the allegations containe d in this paragraph, and on that basis deny, generally

                         7    and specifically, each and every allegation contained therein.

                         8            52.    'In response to paragraph 52 ofthe TAC, Defendants state that the whistleblower

                         9    complaint speaks for itself. Defendants are without sufficient information or knowledge to form a

                         10   belief as to the truth of the allegations contained in this paragraph, and on that basis deny, generally

                         11   and specifically, each and every allegation contained therein.

                         12           53.    In response to paragraph 53 ofthe TAC, Defendants state that the whistleblower




~II;
                         13   complaint speaks for itself. Defendants are without sufficient information or knowledge to form a
         ,,",!~i              belief as to the truth of the allegations contained in this paragraph, and on that basis deny, generally
                         14
..J.t.          a~
~ '. G;         .g!      15   and specifically, each and every allegation contained therein.

~I;~
 i
j:                if
                         16           54.    In response to paragraph 54 of the TAC, Defendants state that the whistleblower

J;"             <~.
                         17   complaint speaks for itself. Defendants are without sufficient information or knowledge to form a
eli              :2
          cJ ~~.
         co; if) .;,~    18   belief as to the truth of the allegations contained in this paragraph, and on that basis deny, generally

                         19   and specifically, each and every allegation contained therein.

                        20            55.    In response to paragraph 55 ofthe TAC, Defendants state that the whistleblower

                        21    complaint speaks for itself. Defendants are without sufficient information or knowledge to form a

                        22    belief as to the truth of the allegations contained in this paragraph, and on that basis deny, generally

                        23    and specifically, each and every allegation contained therein.

                        24            56.    In response to paragraph 56 of the TAC, Defendants state that the whistleblower

                        25    complaint speaks for itself. Defendants are without sufficient information or knowledge to form a

                        26    belief as to the truth of the allegations contained in this paragraph, and on that basis deny, generally

                        27    and specifically, each and every allegation contained therein.

                        28
                                 DEFENDANTS'        SECOND AMENDED ANSWER TO PLAINTIFF'S                      THIRD AMENDED
                                                                  COMPLAINT
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 142 of 156 Page ID
                                   #:11874




                 57.   In response to paragraph 57 of the TAC, Defendants are without sufficient

  2   information or knowledge to form a belief as to the truth of the allegations contained in this

  3   paragraph, and on that basis deny, generally and specifically, each and every allegation contained

  4   therein.

  5              C.    Defendants   Defraud Plaintiff Twice

  6              58.   In response to paragraph 58 of the TAC, Defendants admit that Plaintiff applied for

  7   and obtained CHL loans in the amounts of $76,000 and $19,000 in July and August 2004.

  8   Defendants are without sufficient information or knowledge to form a belief as to the truth of the

  9   remaining allegations containe d in this paragraph, and on that basis deny, generally and

 10   specifically, each and every allegation contained therein.

 II              59.   In response to paragraph 59 of the TAC, Defendants are without sufficient

 12   information or knowledge to form a belief as to the truth of the allegations contained in this

 13   paragraph, and on that basis deny, generally and specifically, each and every allegation contained

 14   therein.

 15              60.   In response to paragraph 60 of the TAC, Defendants admit that CHL prepared

 16   certain loan closing and disclosure documents in connection with Plaintiff's 2004 loan, including

 17   good faith estimates and HUD-l settlement statements. Defendants state that those documents as

 18   well as any USP AP statutes and regulations speak for themselves. Defendants deny, generally and

 19   specifically, the remaining allegations contained therein.

20               61.   In response to paragraph 61 of the TAC, Defendants admit that CHL prepared

21    certain loan closing and disclosure documents in connection with Plaintiff's 2004 loan, including

22    good faith estimates and HUD-I settlement statements among others. Defendants state that those

23    documents speak for themselves. Defendants deny, generally and specifically, the remaining

24    allegations contained therein.

25               62.   In response to paragraph 62 of the TAC, Defendants admit that CHL prepared

26    certain loan closing and disclosure documents in connection with Plaintiff's 2004 loan, including

27    good faith estimates and HUD-l settlement statements among others. Defendants state that those

28
          DEFENDANTS'        SECOND AMENDED ANSWER TO PLAINTIFF'S                  THIRD AMENDED
                                           COMPLAINT
                     Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 143 of 156 Page ID
                                                        #:11875




                          documents speak for themselves, Defendants deny, generally and specifically, the remaining

                      2   allegations contained therein,

                      3              63.   In response to paragraph 63 of the TAC, Defendants admit that Barry Johnson of

                      4   William & Stuart Appraisal prepared an appraisal field report relating to Plaintiffs   property,

                      5   Defendants state that the document speak for itself, Defendants deny, generally and specifically,

                      6   the remaining allegations contained therein,

                      7              64,   In response to paragraph 64 of the TAC, Defendants admit that CHL provided

                      8   Plaintiff with a copy of the 2004 property appraisal report, Defendants deny, generally and

                      9   specifically, the remaining allegations contained therein.

                     10              65.   In response to paragraph 65 of the TAC, Defendants deny, generally and

                     11   specifically, each and every allegation contained therein.

                     12              66.   In response to paragraph 66 of the TAC, Defendants admit that an appraisal fee was




~il~
                     13   collected for the 2004 property appraisal. Defendants deny, generally and specifically, the
   :si ~
            $:
            ,-,I
                     14   remaining allegations containe d therein.

.c~ry>;~i            15              67.   In response to paragraph 67 of the TAC, deny, generally and specifically, each and
So      .
1:)' ..9:    c::.:


i'l' 5i              16   every allegation contained therein.
:i'l ~!
i,.·~       rj:
                     17              68.   In response to paragraph 68 of the TAC, Defendants admit that Plaintiff applied for

   gj~!cr.:          18   a CHL loan in June 2007. Defendants are without sufficient information or knowledge to form a

                     19   belief as to the truth of the remaining allegations contained in this paragraph, and on that basis

                     20   deny, generally and specifically, each and every allegation contained therein.

                     21              69.   In response to paragraph 69 of the TAC, Defendants are without sufficient

                     22   information or knowledge to form a belief as to the truth of the allegations contained in this

                     23   paragraph, and on that basis deny, generally and specifically, each and every allegation contained

                     24   therein.

                     25              70.   In response to paragraph 70 of the TAC, Defendants admit that CHL prepared

                     26   certain loan application and disclosure documents in connection with Plaintiffs 2007 loan

                     27   application. Defendants state that those documents speak for themselves, Defendants deny,

                     28
                              DEFENDANTS'        SECOND AMENDED ANSWER TO PLAINTIFF'S                   THIRD AMENDED
                                                               COMPLAINT
                 Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 144 of 156 Page ID
                                                    #:11876




                       generally and specifically, the remaining allegations contained therein.

                  2               71.   In response to paragraph 71 of the TAC, Defendants admit that David Dotson of

                  3    LSA conducted appraisal work relating to Plaintiffs property and that a LSA appraisal field report

                  4    was issued. Defendants deny, generally and specifically, the remaining allegations contained

                  5    therein, including the allegation that the appraisal contained false representations.

                  6               72.   In response to paragraph 72 of the TAC, Defendants are without sufficient

                  7    information or knowledge to form a belief as to the truth of the allegations contained in this

                  8    paragraph, and on that basis deny, generally and specifically, each and every allegation contained

                  9    therein.

                 10               73.   In response to paragraph 73 of the TAC, Defendants admit that CHL prepared

                 11    certain loan application and disclosure documents in connection with Plaintiffs 2007 loan

                 12    application. Defendants state that those documents speak for themselves. Defendants deny,

                 13    generally and specifically, the remaining allegations contained therein.
           .o
  ~:i 8;



l~r
I'"i~
~                 14              74.   In response to paragraph 74 of the TAC, Defendants deny, generally and
           -!

  .        01

~~;;,,~1         15    specifically, each and every allegation in this paragraph.

't~. ~;          16               75.   In response to paragraph 75 of the TAC, Defendants admit that an appraisal fee was

* 1~1
2; 'i- ~i
                 17    collected for the 2007 LSA property appraisal. Defendants deny, generally and specifically, the
    r:i
      '7 $i
   as: l ~iU]i
                 18    remaining allegations containe d therein.

                 19               76.   In response to paragraph 76 of the TAC, deny, generally and specifically, the

                 20    remaining allegations containe d therein.

                 21               77.   In response to paragraph 77 of the TAC, Defendants deny, generally and

                 22    specifically, each and every allegation in this paragraph.

                 23               78.   In response to paragraph 78 of the TAC, Defendants deny, generally and

                 24    specifically, each and every allegation in this paragraph.

                 25                            TOLLING OF THE STATUTE OF LIMITATIONS

                 26               79.   In response to paragraph 79 of the TAC, Defendants deny, generally and

                 27    specifically, each and every allegation in this paragraph.

                 28
                       ~                                       11
                           DEFENDANTS'        SECOND AMENDED ANSWER TO PLAINTIFF'S                    THIRD AMENDED
                                                            COMPLAINT
                            Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 145 of 156 Page ID
                                                               #:11877




                                         80.     In response to paragraph 80 of the TAC, Defendants deny, generally and

                             2   specifically, each and every allegation in this paragraph.

                             3           8!.    In response 10 paragraph 81 of the TAC, Defendants deny, generally and

                             4   specifically, each and every allegation in this paragraph.

                             5                                   CLASS ACTION ALLEGATIONS

                             6           82.    In response to paragraph 82 of the TAC, Defendants admit that Plaintiff seeks to

                             7   certify a putative class. Defendants deny that such a putative class may be certified, that Plaintiff

                             8   may represent the proposed class, and that Plaintiff or any of the putative class members are

                             9   entitled to any relief from Defendants pursuant to the TAC. Defendants deny, generally and

                            10   specifically, each and every allegation in this paragraph.

                            1I          83.     In response to paragraph 83 of the TAC, Defendants admit that Plaintiff seeks to

                            12   certify a putative class. Defendants deny that such a putative class may be certified, that Plaintiff

                            13   may represent the proposed class, and that Plaintiff or any of the putative class members are
                   -.j!

       "1i~i":i
       i'; ::J              14   entitled to any relief from Defendants pursuant to the TAC. Defendants deny, generally and

:iiI
rj..     '3'!fj

1.      '1~
                   S'.8ji   15   specifically, each and every allegation in this paragraph.
'"     -l.    :'    E1
'i:J"'.3             i




l{~\                        16          84.     In response to paragraph 84 of the TAC, Defendants deny, generally and

                            17   specifically, each and every allegation in this paragraph.
C4l~               ",:
                   ~.
       ~;::;; fit
       at <11 ~;            18           85.    In response to paragraph 85 of the TAC, Defendants deny, generally and
                   .:I):




                            19   specifically, each and every allegation in this paragraph.

                            20           86.    In response to paragraph 86 of the TAC, Defendants deny, generally and

                            21   specifically, each and every allegation in this paragraph.

                            22           87.    In response to paragraph 87 of the TAC, Defendants deny, generally and

                            23   specifically, each and every allegation in this paragraph.

                            24           88.     In response to paragraph 88 ofthe TAC, Defendants deny, generally and

                            25   specifically, each and every allegation in this paragraph.

                            26           89.    In response to paragraph 89 of the TAC, Defendants deny, generally and

                            27   specifically, each and every allegation in this paragraph.

                            28
                                                                        12
                                    DEFENDANTS'        SECOND AMENDED ANSWER TO PLAINTIFF'S                     THIRD AMENDED
                                                                     COMPLAINT
                      Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 146 of 156 Page ID
                                                         #:11878




                                   90.     In response to paragraph 90 of the TAC, Defendants deny, generally and

                       2    specifically, each and every allegation in this paragraph.

                       3            91.    In response to paragraph 91 of the TAC, Defendants deny, generally and

                       4    specifically, each and every allegation in this paragraph.

                       5           92.     In response to paragraph 92 of the TAC, Defendants deny, generally and

                       6    specifically, each and every allegation in this paragraph.

                       7           93.     In response to paragraph 93 of the TAC, Defendants deny, generally and

                       8    specifically, each and every allegation in this paragraph.

                       9           94.     In response to paragraph 94 of the TAC, Defendants deny, generally and

                       10   specifically, each and every allegation in this paragraph.

                      11           95.     In response to paragraph 95 of the TAC, Defendants deny, generally and

                      12    specifically, each and every allegation in this paragraph.

                       13                                      FIRST CLAIM FOR RELIEF
  p-<,   ':l>   ""
                00]


j1i~1
Ill'~i~l
                       14                                  Violation of Unfair Competition Law

                      15                        (California Business and Professions Code § 17200 et seq.)
1:1"-·5;
f~,:     >      ~\    16           96.     In response to paragraph 96 of the TAC, Defendants incorporate all statements in

            17              response to the precedi ng paragraphs as if set forth herein.
ili . -;~.,
         ~i
  ai.;~J               18          97.     In response to paragraph 97 of the TAC, Defendants admit that Plaintiff seeks to

                      19    certify a putative class. Defendants deny that such a putative class may be certified, that Plaintiff

                      20    may represent the proposed class, and that Plaintiff or any of the putative class members are

                      21    entitled to any relief from Defendants pursuant to the TAC. Defendants deny, generally and

                      22    specifically, each and every allegation in this paragraph.

                      23           98.     In response to paragraph 98 of the TAC, Defendants state the statute speaks for

                      24    itself. Defendants deny, generally and specifically, each and every remaining allegation in this

                      25    paragraph.

                      26           99.     In response to paragraph 99 of the TAC, Defendants deny, generally and

                      27    specifically, each and every allegation in this paragraph.

                      28
                               DEFENDANTS'        SECOND AMENDED ANSWER TO PLAINTIFF'S THIRD AMENDED
                                                                COMPLAINT
                  Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 147 of 156 Page ID
                                                     #:11879




                                100.   In response to paragraph 100 of the TAC, Defendants deny, generally and

                   2    specifically, each and every allegation in this paragraph.

                   3            101.    In response to paragraph 101 of the TAC, Defendants deny, generally and

                   4    specifically, each and every allegation in this paragraph.

                   5            102.   In response to paragraph 102 of the TAC, Defendants deny, generally and

                   6    specifically, each and every allegation in this paragraph.

                   7            103.   In response to paragraph 103 of the TAC, Defendants deny, generally and

                    8   specifically, each and every allegation in this paragraph.

                   9            104.   In response to paragraph 104 of the TAC, Defendants deny, generally and

                  10    specifically, each and every allegation in this paragraph.

                   11           105.   In response to paragraph 105 of the TAC, Defendants deny, generally and

                  12    specifically, each and every allegation in this paragraph.

                   13           106.   In response to paragraph 106 of the TAC, Defendants deny, generally and




~~Ii
c,
     ~~~
     i§l~
,1::1 ~:,g
l(l  ~"'    ~!
                   14
                  15
                  16
                   17
                        specifically, each and every allegation in this paragraph.

                                107.   In response to paragraph 107 of the TAC, Defendants deny, generally and

                        specifically, each and every allegation in this paragraph.

                                108.   In response to paragraph 108 of the TAC, Defendants deny, generally and

     ~~~!  U');
                  18    specifically, each and every allegation in this paragraph.

                  19            109.   In response to paragraph 109 of the TAC, Defendants deny, generally and

                  20    specifically, each and every allegation in this paragraph.

                  21                                     SECOND CLAIM FOR RELIEF

                  22                   Violations of Racketeer   Influenced   and Corrupt    Organizations   Act

                  23                                             (18 U.S.C. § 1962(c»

                  24            110.   In response to paragraph 110 of the TAC, Defendants incorporate all statements in

                  25    response to the preceding paragraphs as if set forth herein.

                  26            111.   In response to paragraph 111 of the TAC, Defendants admit that Plaintiff seeks to

                  27    certify a putative class. Defendants deny that such a putative class may be certified, that Plaintiff

                  28
                                                               14
                           DEFENDANTS'        SECOND AMENDED ANSWER TO PLAINTIFF'S                     THIRD AMENDED
                                                            COMPLAINT
                       Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 148 of 156 Page ID
                                                          #:11880




                            may represent the proposed class, and that Plaintiff or any of the putative class members are

                        2   entitled to any relief from Defendants pursuant to the TAC. Defendants deny, generally and

                        3   specifically, each and every allegation in this paragraph.

                        4                                        THE RICO ENTERPRISE

                        5             112.   In response to paragraph 112 of the TAC, Defendants state the statute speaks for

                        6   itself. Defendants further state that the allegations are legal cone lusions for which no response is

                        7   necessary. To the extent a response is required, Defendants lack adequate information to admit or

                        8   deny the allegations, and on that basis deny them.

                        9             113.   In response to paragraph 113 ofthe TAC, Defendants deny, generally and

                       10   specifically, each and every allegation in this paragraph.

                       11             114.   In response to paragraph 114 of the TAC, Defendants deny, generally and

                       12   specifically, each and every allegation in this paragraph.

                       13             115.   In response to paragraph 115 of the TAC, Defendants deny, generally and




~III
               -0,
                       14   specifically, each and every allegation in this paragraph.

                       15             116.   In response to paragraph 116 of the TAC, Defendants deny, generally and
''J." 'C~I'i O!: .c'
                  e:
;ti~~i 16                   specifically, each and every allegation in this paragraph.
?( ~ ~i
~i'
«l
     'al 17
  ~ 2i    _
                "
                                                                 THE PREDICATE ACTS

  ~tl!l 18                            117.   In response to paragraph 117 of the TAC, Defendants deny, generally and

                       19   specifically, each and every allegation in this paragraph.

                       20             118.   In response to paragraph 118 of the TAC, Defendants deny, generally and

                       21   specifically, each and every allegation in this paragraph.

                       22             119.   In response to paragraph 119 of the TAC, Defendants state the statute speaks for

                       23   itself.

                       24             120.   In response to paragraph 120 of the TAC, Defendants deny, generally and

                       25   specifically, each and every allegation in this paragraph.

                       26             121.   In response to paragraph 121 of the TAC, Defendants deny, generally and

                       27   specifically, each and every allegation in this paragraph.

                       28
                                                                    15
                                DEFENDANTS'        SECOND AMENDED ANSWER TO PLAINTIFF'S                    THIRD AMENDED
                                                                 COMPLAINT
                    Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 149 of 156 Page ID
                                                       #:11881




                                   122.   In response to paragraph 122 of the TAC, Defendants deny, generally and

                     2    specifically, each and every allegation in this paragraph.

                     3             123.   In response to paragraph 123 of the TAC, Defendants deny, generally and

                     4    specifically, each and every allegation in this paragraph.

                     5             124.   In response to paragraph 124 of the TAC, Defendants deny, generally and

                     6    specifically, each and every allegation in this paragraph.

                     7             125.   In response to paragraph 125 of the TAC, Defendants deny, generally and

                     8    specifically, each and every allegation in this paragraph.

                     9             126.   In response to paragraph 126 of the TAC, Defendants deny, generally and

                    10    specifically, each and every allegation in this paragraph.

                    11             127.   In response to paragraph 127 of the TAC, Defendants deny, generally and

                    12    specifically, each and every allegation in this paragraph.

                     13            128.   In response to paragraph 128 of the TAC, Defendants deny, generally and
              -ot


                    14    specifically, each and every allegation in this paragraph.




lIt~t
"Ii~
j.            ~                    129.   In response to paragraph 129 ofthe TAC, Defendants deny, generally and
j.    .~.~!         15
                    16    specifically, each and every allegation in this paragraph.
~.~           13j
I:    1        uj
                    17             130.   In response to paragraph 130 of the TAC, Defendants deny, generally and
          .   ]i
              ~
      ~l~i 18 YO'
                          specifically, each and every allegation in this paragraph.

                    19             131.   In response to paragraph 131 of the TAC, Defendants deny, generally and

                    20    specifically, each and every allegation in this paragraph.

                    21                                       THIRD CLAIM FOR RELIEF

                    22    Violation of the Racketeer Influenced and Corrupt Organizations Act, Conspiracy to Violate

                    23                                Title 18 United States Code section 1962(c),

                    24                                             (18 U.S.c. § 1962(d»

                    25         .   132.   In response to paragraph 132 of the TAC, Defendants incorporate all statements in

                    26    response to the precedi ng paragraphs as if set forth herein.

                    27             133.   In response to paragraph 133 ofthe TAC, Defendants admit that Plaintiff seeks to

                    28
                             DEFENDANTS'        SECOND AMENDED ANSWER TO PLAINTIFF'S                 THIRD AMENDED
                                                              COMPLAINT
               Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 150 of 156 Page ID
                                                  #:11882




                    certify a putative class. Defendants deny that such a putative class may be certified, that Plaintiff

                2   may represent the proposed class, and that Plaintiff or any of the putative class members are

                3   entitled to any relief from Defendants pursuant to the TAC. Defendants deny, generally and

                4   specifically, each and every allegation in this paragraph.

                5           134.   In response to paragraph 134 of the TAC, Defendants deny, generally and

                6   specifically, each and every allegation in this paragraph.

                7           135.   In response to paragraph 135 of the TAC, Defendants deny, generally and

                8   specifically, each and every allegation in this paragraph.

                9           136.   In response to paragraph 136 of the TAC, Defendants deny, generally and

               10   specifically, each and every allegation in this paragraph.

               11                                    FOURTH CLAIM FOR RELIEF

               12                                            Unjust Enrichment

               13           137.   In response to paragraph 137 of the TAC, Defendants incorporate all statements in
      ex

               14   response to the preceding paragraphs as if set forth herein.




'r
'Wl   i?ico;                138.   In response to paragraph 138 of the TAC, Defendants admit that Plaintiff seeks to
               15
!:~I
~.


               16   certify a putative class. Defendants deny that such a putative class may be certified, that Plaintiff
      C!

~ 11           17   may represent the proposed class, and that Plaintiff or any of the putative class members are

Jli   rni
               18   entitled to any relief from Defendants pursuant to the TAC. Defendants deny, generally and

               19   specifically, each and every allegation in this paragraph.

               20           139.   In response to paragraph 139 ofthe TAC, Defendants deny, generally and

               21   specifically, each and every allegation in this paragraph.

               22           140.   In response to paragraph 140 of the TAC, Defendants deny, generally and

               23   specifically, each and every allegation in this paragraph.

               24           141.   In response to paragraph 141 of the TAC, Defendants deny, generally and

               25   specifically, each and every allegation in this paragraph.

               26           142.   In response to paragraph 142 of the TAC, Defendants deny, generally and

               27   specifically, each and every allegation in this paragraph.

               28
                       DEFENDANTS'        SECOND AMENDED ANSWER TO PLAINTIFF'S                     THIRD AMENDED
                                                        COMPLAINT
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 151 of 156 Page ID
                                   #:11883




                143.   In response to paragraph 143 of the TAC, Defendants deny, generally and

 2   specifically, each and every allegation in this paragraph.

 3              144.   In response to paragraph 144 of the TAC, Defendants deny, generally and

 4   specifically, each and every allegation in this paragraph.

 5                                       FIFTH CLAIM FOR RELIEF

 6                                                    Fraud

 7              145.   In response to paragraph 145 ofthe TAC, Defendants incorporate all statements in

 8   response to the precedi ng paragraphs as if set forth herein.

 9              146.   In response to paragraph 146 of the TAC, Defendants admit that Plaintiff seeks to

10   certify a putative class. Defendants deny that such a putative class may be certified, that Plaintiff

11   may represent the proposed class, and that Plaintiff or any of the putative class members are

12   entitled to any relief from Defendants pursuant to the TAC. Defendants deny, generally and

13   specifically, each and every allegation in this paragraph.

14              147.   In response to paragraph 147 ofthe TAC, Defendants deny, generally and

15   specifically, each and every allegation in this paragraph.

16              148.   In response to paragraph 148 of the TAC, Defendants deny, generally and

17   specifically, each and every allegation in this paragraph.

18              149.   In response to paragraph 149 of the TAC, Defendants are without sufficient

19   information or knowledge to form a belief as to the truth of the allegations contained in this

20   paragraph, and on that basis deny, generally and specifically, each and every allegation contained

21   therein.

22              150.   In response to paragraph 150 ofthe TAC, Defendants deny, generally and

23   specifically, each and every allegation in this paragraph.

24              151.   In response to paragraph 151 of the TAC, Defendants deny, generally and

25   specifically, each and every allegation in this paragraph.

26              152.   In response to paragraph 152 of the TAC, Defendants deny, generally and

27   specifically, each and every allegation in this paragraph.

28
         DEFENDANTS'         SECOND AMENDED ANSWER TO PLAINTIFF'S                   THIRD AMENDED
                                           COMPLAINT
               Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 152 of 156 Page ID
                                                  #:11884




                              153.   In response to paragraph 153 of the TAC, Defendants deny, generally and

                2   specifically, each and every allegation in this paragraph.

                3             154.   In response to paragraph 154 ofthe TAC, Defendants deny, generally and

                4   specifically, each and every allegation in this paragraph.

                5                               AFFIRMA TIVE AND OTHER DEFENSES

                6            As separate and distinct affirmative defenses to the allegations in the TAC, Defendants, and

                7   each one of Defendants, allege as follows:

                8                                    FIRST AFFIRMATIVE            DEFENSE

                9                         (Failure to State Sufficient Facts to Constitute a Claim)

               10             1.     The TAC, and each and every purported claim therein, fails to allege sufficient facts

               11   to state a claim of relief against Defendants, or any of Defendants. Among other reasons,

               12   Defendants did not inflate or manipulate Plaintiffs     2004 and 2007 appraisals and did not make any

               13   misrepresentations   as to the quality and value of the appraisals. Moreover, defendants CFC, BAC,
        \0:


               14   BANA, and LSI were not involved in Plaintiffs        loan and appraisal transactions. Furthermore,




"rlr~
    ·'·- ,~r
1',.1"" tii
               15   Plaintiff's claims are time-barred by the applicable statutes of limitations as Plaintiff received her



r~             16   appraisals in 2004 and 2007 and did not conduct reasonable due diligence relating to her detailed

               17   appraisal reports.
ili'~   2;
  ~ji          18                                   SECOND AFFIRMATIVE                 DEFENSE

               19                                        (Failure to Mitigate Damages)

               20            2.      The TAC is barred, in whole or in part, because any injuries, damages and/or losses

               21   suffered by Plaintiff, if any, were the result of the Plaintiffs    failure to use reasonable means to

               22   review her appraisals and mitigate her damages in this action, and otherwise exercise due and

               23   ordinary care on her own behalf by, among other things, failing to inquire about the appraisal

               24   charges she now disputes and the contents of the appraisals that she received.

               25   11-1
                                                                                                                             i.-'--='==.:..:....:.:.:.::--=-=-=----~--
                                                                                                                               Formatted: Font: 12 pt
               26                                    THIRD AFFIRMATIVE             DEFENSE

               27                                              (Lack of Standing)

               28
                           DEFENDANTS'     SECOND AMENDED ANSWER TO PLAINTIFF'S                       THIRD AMENDED
                                                         COMPLAINT
                    Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 153 of 156 Page ID
                                                       #:11885




                                 3.       Plaintiff lacks standing to assert some or all ofher claims against Defendants and to

                     2    represent any putative class, the existence of which is expressly denied.

                     3                                  FOURTH AFFIRMATIVE                       DEFENSE

                     4                                                          (Estoppel)

                     5           4.       The TAC is barred, in whole or in part, by the doctrine of estoppel.

                     6                                    FIFTH AFFIRMATIVE                  DEFENSE

                     7                                                          (Laches)

                     8           5.       The TAC is barred, in whole or in part, by the doctrine oflaches

                     9                                    SIXTH AFFIRMATIVE                  DEFENSE

                     10                                                         (Waiver)

                     11          6.       The TAC is barred, in whole or in part, by the doctrine of waiver.

                     12                                SEVENTH AFFIRMATIVE                       DEFENSE

                     13                                             (Voluntary        Payment)



~~Ii
           c-
   ~1~~
                     14          7.       The TAC is barred, in whole or in part, by the doctrine of voluntary payment.

                     15                                 EIGHTH               AFFIRMATIVE         DEFENSE
II~·:Ji
tl~:~i
    16                                                                       (Unclean Hands)
l;~~i
    17
;£~~.~                           8.       The TA C is barred. in   \V   hole or in part, by the doctrine of unclean hands.
c(I~   -   "';
           .<:'!;

   ~il~i 18\11;
                                                         NINTH AFFIRMATIVE                     DEFENSE

                    .19                                                  (Proximate
                                                                        A.              Cause)                   _




                    20           82~__!~e_1'~C      isb_aITed, in whole or in part, becau~e_n0!le ()~t?~ ~l!e¥~<!acts_or

                    21    omissions of Defendants were the proximate cause of Plaintiffs             purported injuries and damages, if

                    22    any.
                                                                                                                                          Formatted: Font: 12
                    23                              NINTHTENTH                  AFFIRMATIVE        DEFENSE

                    24                                     (Disclosure, Ratification,          Consent)

                    25           91.Q..   The TAC is barred, in whole or in part, because of Plaintiffs         ratification,

                    26    agreement, acquiescence, or consent to the allegedly inflated appraisals because she received the

                    27    detailed appraisal reports in 2004 and 2007.

                    28
                             DEFENDANTS'        SECOND AMENDED ANSWER TO PLAINTIFF'S                           THIRD AMENDED
                                                              COMPLAINT
                           Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 154 of 156 Page ID
                                                              #:11886




                                 TENTH!!          I
                                                                                                                                                       ---   ---------

                                                                                                                                                     l Formatted:        Font: 12 pt
                            2                                      ELEVENTH AFFIRMATIVE DEFENSE

                             3                                         (Unconstitutional     as Class Action)
                                                                                                                                                      Formatted: Font: 12
                            4            +OlJ..       The class allegations are barred on the ground that if this action is certified as a

                            5    class action, Defendants' rights under the Fifth and Seventh Amendments of the United States

                             6   Constitution would be violated.
                                                                                                                                                      Formatted: Font: 12 pt
                             7                             ELEVENTHTWELFTH                   AFFIRMATIVE DEFENSE

                             8                    (Plaintiff and the Alleged Putative Class are Not Similarly Situated)

                            9            ++n.         Given the individual nature of Plaintiffs    claims, class certification is inappropriate
                                                                                                                                                    :. Formatted: Font: 12 pt



                            10   because Plaintiff and the alleged putative class, the existence of which is expressly denied, are not

                           11    similarly situated.
                                                                                                                                                   , [Formatted:         Font: 12 pt
                           12                            TWELFTH         THIRTEENTH AFFIRMATIVE DEFENSE

                            13                                       (Lack of Adequacy of Representation)
                     ,,"
        l~~i
        j::....   oOOj


             14                          RD;          Plaintiff cannot maintain this action as a class action because they are not proper
:t       131

'~r
,..il              ,0;
                                 representatives of the alleged putative class, the existence of which is expressly denied, and the
115t~·g! 15
 ~       ~~_i




11~"·~1             ~j
                           16
                            17
                                 alleged putative class does not have adequate representation.

                                                       THIRTEENTHFOlJRTEENTH                    AFFIRMATIVE DEFENSE
        ~ l, v:.:~i 18                                                        (Conflicting    Interests)

                           19            Hl<l;.._ ~I~i_ntiffhas in!erests that conflie! with those of_t~e_alIe~e_d_py!a!i~~class,th~

                           20    existence of which is expressly denied.
                                                                                                                                                     ~matted:Font:             12 pt
                           21                           FOURTEENTHFIFTEENTH                    AFFIRMATIVE DEFENSE

                           22                                                (Lack of Commonality)
                                                                                                                                                      Formatted: Font: 12 pt
                           23            -l4D,.       Given the individual nature of Plaintiffs     claims, class certification is inappropriate

                           24    because common questions oflaw or fact do not predominate over questions affecting only

                           25    individuals.
                                                                                                                                                     : Formatted: Font: 12 pt
                           26                             FIFTEENTHSIXTEENTH                 AFFIRMATIVE DEFENSE

                           27                                                  (Lack of Typicality)

                           28
                                 ~                                           21
                                     DEFENDANTS'            SECOND AMENDED ANSWER TO PLAINTIFF'S                        THIRD AMENDED
                                                                          COMPLAINT
                    Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 155 of 156 Page ID
                                                       #:11887




                                  Bl§..     Given the individual nature of Plaintiffs    claims, class certification is inappropriate

                     2    because her claims are not typical of those of the alleged putative class, the existence      0f   which is

                     3    expressly denied.
                                                                                                                                            Formatted: Font: 12
                     4                       8IXTEENTHSEVENTEENTH                  AFFIRMATIVE           DEFENSE

                     5                                              (Lack of Superiority)

                     6            +6l1,._   9~v~1lth~jndividllal nature o~PI~i!l!i~fsc!aims,     class certification is imlpp!Opri~te_

                     7    because Plaintiff cannot demonstrate that class litigation is superior to other available means of

                     8    adjudication.
                                                                                                                                         .l Formatted:   Font: 12 p_t   .
                     9                      SE¥EN-TEENTHEIGHTEENTH                      AFFIRMATIVE        DEFENSE

                     10                                       (Lack of Community        ofInterest)
                                                                                                                                            Formatted: Font: 12
                    11            ++ll?,.   There is no community of interest between Plaintiff and the alleged putative class,

                    12    the existence of which is expressly denied.
                                                                                                                                            Formatted: Font: 12
                    13                       EIGHTEENTHNINETEENTH                   AFFIRMATIVE DEFENSE


~il~!
-ill
     14
     15      ;'1                  +&l9..
                                                        (Alleged Class is not Easily Ascertainable)

                                            The alleged putative class, the existence of which is expressly denied, is not easily
-"   . O'l   '-i


{j: ~I              16    ascertainable.
~j 17        ;Ji                              NINETEENTHTWENTIETH                  AFFIRMATIVE DEFENSE
~~iji[ 18    cr.,                                                  (Statute of Limitations)
                                                                                                                                            Formatted: Font: 12
                    19            +9~ _i)efendants are informed_and believe al~d_~n_t~at_b~sis_anelS~t~at Plaintiffs claims

                    20    are barred, in whole or in part, by the applicable statutes of limitations, including but not limited to,

                    21    the statute of limitations set forth in California Code of Civil Procedure sections 337, 338, and 339,

                    22    California Business and Professions Code section 17208, and Agency Holding Corp. v. Malley-

                    23    Duff & Assocs., Inc., 483 U.S. 143, 156 (1987) (four-year statute of limitations for civil RICO

                    24    claims), Pincay v. Andrews, 238 F.3d 1106, 1108 (9th Cir. 2001) (four-year statute oflimitations

                    25    for civil RICO claims), F.D.l. C. v. Dintino, 167 Cal. App. 4th 333, 346-48 (2008) (recovery for

                    26    unjust enrichment is subject to a three-year statute of limitations); Denholm v. Houghton Miffin

                    27    Co., 912 F.2d 357, 362 (9th Cir. J990)(&aud claims have a three year statute of limitations).

                    28
                             DEFENDANTS'          SECOND AMENDED ANSWER TO PLAINTIFF'S                       THIRD AMENDED
                                                                COMPLAINT
Case 2:16-cv-04166-CAS-AGR Document 203-2 Filed 09/13/19 Page 156 of 156 Page ID
                                   #:11888




      TWENTIETH! I
                                                                                                                   i-,F.c:.0r:.:;m.:.::acc:tt=ed:.:;:
                                                                                                                                             Fc.:c0;.;:;nt;..:::
                                                                                                                                                      1c:2.-"-pt'---   }
 2                                TWENTY -FIRST AFFIRMATIVE                 DEFENSE

 3                                       (Reservation   of Future Defenses)
                                                                                                                 , j   Formatted:         Font: "12 pt
 4           :;U);U..   Defendants hereby reserve the right to amend this pleading to include further

 5    affirmative defenses.

 6           WHEREFORE, Defendants pray for judgment as follows:

 7            I.        That Plaintiff and any putative class take nothing by Plaintiff s TAC and that the

 8    same be dismissed with prejudice;

 9           2.         That Defendants have judgment entered in their favor;

10           3.         That Defendants be awarded costs of suit; and

11           4.         For such other and further relief as this Court deems proper.

12

                                                        .BRYAN CAVE LEIGHTON               PAISNER,LLP

14                                                      ,
15    •                                                 By:
                                                                    Richard P. Steelman Jr.Kazim A.
                                                                    Naqv1                         ._.._.-
16
                                                                    Attorneys for Defendants
17    •
18                                                                                                                      Formatted: Font: 12 pt
                                                                                                                       ------~-----------

191
20
21

22
23
24
25
26
27

28[                                                         '-'--                                            _
          DEFENDANTS'         SECOND AMENDED ANSWER TO PLAINTIFF'S                      THIRD AMENDED
                                            COMPLAINT
